CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ARLO TECHNOLOGIES, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ARLO
TECHNOLOGIES, INC. IF PUBLICLY DISCLOSED.


EXECUTION VERSION









--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT
between
ARLO TECHNOLOGIES, INC.
and
VERISURE S.À.R.L.
Dated as of November 4, 2019





--------------------------------------------------------------------------------









041945-0421-16469-Active.32193681.1        




041945-0421-16469-Active.32469333.2        11/01/2019 8:39 PM
041945-0421-16469-Active.32469333.4        11/03/2019 10:00 AM


041945-0421-16469-Active.32469333.6        11/04/2019 9:06 AM
041945-0421-16469-Active.32469333.8        11/04/2019 1:56 PM



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION    1
1.1
Definitions    1

1.2
Rules of Construction    14

ARTICLE II PURCHASE AND SALE; ASSUMPTION OF LIABILITIES    15
2.1
Purchase and Sale of the Transferred Assets    15

2.2
Transferred Liabilities; Retention by Seller of Excluded Liabilities    15

2.3
Consent to Assignment    15

2.4
Local Transfer Agreements    16

ARTICLE III PURCHASE PRICE AND ADJUSTMENTS    17
3.1
Purchase Price    17

3.2
Determination of Estimated Purchase Price    17

3.3
Post-Closing Adjustment of Estimated Purchase Price    18

3.4
Allocation of Estimated Purchase Price    20

3.5
Withholding    21

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER    21
4.1
Corporate Existence    21

4.2
Corporate Authority    21

4.3
No Conflicts; Governmental Approvals and Consents    22

4.4
Financial Information.    22

4.5
Absence of Changes    23

4.6
Sufficiency of Assets    23

4.7
Title to Transferred Assets; Properties.    23

4.8
Transferred Business Contracts.    23

4.9
Litigation    24

4.10
Compliance with Laws    24

4.11
Anti-Corruption; International Trade    24

4.12
Intellectual Property    25

4.13
Privacy and Data Security.    26

4.14
Product Liability    27

4.15
Tax Matters    27

4.16
Benefit Plans    27

4.17
Labor Matters    28

4.18
Transferred Real Property    29

4.19
Environmental Matters    29

4.20
Affiliate Agreements    30

4.21
Distributors    30

4.22
Brokers and Other Advisors.    30

4.23
No Other Representations or Warranties    30



-i-



--------------------------------------------------------------------------------





ARTICLE V REPRESENTATIONS OF PURCHASER    31
5.1
Corporate Existence    31

5.2
Corporate Authority    31

5.3
Governmental Approvals and Consents    32

5.4
Litigation    32

5.5
Financial Capacity    32

5.6
Brokers and Other Advisors    32

5.7
Employee Consultations    32

5.8
Acknowledgments by Purchaser.    33

ARTICLE VI AGREEMENTS OF PURCHASER AND SELLER    33
6.1
Conduct of the Business    33

6.2
Investigation of Business    36

6.3
Necessary Efforts; No Inconsistent Action    36

6.4
Public Disclosures; Confidentiality    38

6.5
Access to Records    39

6.6
Employee Relations and Benefits    40

6.7
Non-Competition    45

6.8
Non-Solicitation; No-Hire    46

6.9
Non-Disparagement    47

6.10
Tax Matters    47

6.11
Mail Handling    49

6.12
Wrong Pockets    49

6.13
Release of Liens; Accounts Payable    50

6.14
Shared Contracts.    50

6.15
No Solicitation of Business Acquisition Proposals; Notice of Arlo Acquisition
Transaction    51

6.16
Intellectual Property    51

6.17
Business Materials    52

6.18
Changes to the Transition Services Agreement.    52

6.19
Right of First Offer    53

6.20
Transaction Litigation.    54

6.21
Customer Notifications.    54

6.22
French Call Option.    55

6.23
Purchaser Replication of IT Infrastructure    56

6.24
Restricted Contracts    56

ARTICLE VII CONDITIONS TO CLOSING    57
7.1
Conditions Precedent to Obligations of Purchaser and Seller and the Other
Selling Entities    57

7.2
Conditions Precedent to Obligation of Purchaser    57

7.3
Conditions Precedent to Obligation of Seller and the Other Selling
Entities    58

ARTICLE VIII CLOSING    58
8.1
Closing Date    58

8.2
Purchaser Obligations    59



-ii-



--------------------------------------------------------------------------------





8.3
Seller Obligations    59

ARTICLE IX INDEMNIFICATION    60
9.1
Survival    60

9.2
Indemnification by Seller    60

9.3
Indemnification by Purchaser    61

9.4
Limitations on Indemnification    61

9.5
Indemnification Procedures    63

9.6
Mitigation    66

9.7
Treatment of Indemnification Payments    66

ARTICLE X TERMINATION    66
10.1
Termination Events    66

10.2
Effect of Termination    67

ARTICLE XI MISCELLANEOUS    67
11.1
Notices    67

11.2
Bulk Transfers    68

11.3
Severability    68

11.4
Further Assurances; Further Cooperation    68

11.5
Counterparts    68

11.6
Expenses    69

11.7
Assignment; Successors and Assigns    69

11.8
Amendment; Waiver    69

11.9
Remedies    69

11.10
Third Parties    70

11.11
Governing Law    70

11.12
Consent to Jurisdiction; Waiver of Jury Trial    70

11.13
Disclosure Schedules    71

11.14
Entire Agreement    71

11.15
Non-Recourse    72

11.16
No Joint Venture    72

11.17
Section Headings; Table of Contents    73









-iii-



--------------------------------------------------------------------------------







EXHIBITS AND SCHEDULES
Exhibit A    – Excluded Assets
Exhibit B    – Excluded Liabilities
Exhibit C    – Transferred Assets
Exhibit D    – Transferred Liabilities
Exhibit E    – Form of Bill of Sale, Assignment and Assumption Agreement
Exhibit F    – Form of Transition Services Agreement
Exhibit G    – Form of Local Transfer Agreement
Exhibit H    – Inventory and Net Working Capital

Schedule 6.1(a)(xiv) – Restricted Contracts
Schedule 6.2(a)    – Certain Personnel
Schedule 6.3(b)    – Competition Filing Jurisdictions
Schedule 6.21    – Notice of Variation
Schedule 6.22(b)(i) – French Call Option Notice
Schedule 7.2(f)    – Certain Novations and Consents




-iv-



--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT is dated as of November 4, 2019 (the “Agreement”),
between Arlo Technologies, Inc., a Delaware corporation (“Seller”), and Verisure
S.À.R.L., a Swiss limited liability company (“Purchaser”) (each, a “Party” and
collectively, the “Parties”). Capitalized terms used in this Agreement shall
have the meanings indicated in Section ‎1.1.
W I T N E S S E T H:
WHEREAS, Seller and certain direct and indirect Subsidiaries of Seller are
engaged in, among other things, the Business;
WHEREAS, concurrently with the execution of this Agreement, and as a condition
and material inducement to Purchaser’s execution of this Agreement, the Parties
have executed and delivered that certain Supply Agreement (the “Supply
Agreement”) pursuant to which (i) Purchaser will become the exclusive
distributor of Arlo Catalog Products (as defined in the Supply Agreement) in the
Territory for all channels, and non-exclusively distribute Arlo Catalog Products
through and in connection with the sale of products and services of Purchaser’s
security business anywhere in the world and (ii) Seller agrees to provide
certain services to Purchaser upon the termination of the Supply Agreement or
upon the occurrence of certain events;
WHEREAS, Seller owns, directly or indirectly, certain Assets used in the conduct
of the Business;
WHEREAS, Purchaser desires to purchase and assume, and Seller, through itself
and one or more of its direct or indirect Subsidiaries, desires to sell,
transfer, convey, assign and deliver the Transferred Assets and the Transferred
Liabilities of the Business to Purchaser, upon the terms and subject to the
conditions specified in this Agreement; and
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
Article I
DEFINITIONS AND RULES OF CONSTRUCTION
1.1    Definitions.
Unless otherwise provided herein, capitalized terms used in this Agreement shall
have the following meanings:
    “Affiliate” of a Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first mentioned Person. For purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through ownership of voting securities or by
contract or otherwise, and the terms “controlling” and “controlled by” have
meanings correlative to the foregoing; provided, that, notwithstanding anything
to the contrary herein, except with respect to the provisions of Section 6.19
and Section 9.2, in no event shall Hellman & Friedman LLC, GIC Private Limited
or Corporación Financiera Alba, S.A. (or of any other direct or indirect
shareholder of Purchaser from time to time, which is a professional financial
investor) or any investment fund or vehicle





--------------------------------------------------------------------------------





affiliated with any of them (each of the foregoing in this proviso, a
“Sponsor”), or any “portfolio company” (as such term is customarily understood
among institutional private equity investors) of any of the foregoing (other
than Shield Luxco 2 S.à r.l. or any of its Subsidiaries), be deemed, treated or
considered to be an Affiliate of Purchaser (or, in each case, vice versa).
“Affiliate Agreement” shall mean all Contracts (x) between members of the Seller
Group or (y) between a member of the Seller Group, on the one hand, and any
directors or officers of the Seller Group, on the other hand, excluding
employment agreements and indemnity agreements.
“Agreement” shall have the meaning set forth in the Recitals to the Agreement.
“Anti-Corruption Laws” shall mean all applicable U.S. and non-U.S. Laws relating
to the prevention of corruption and bribery, including the FCPA and the UK
Bribery Act of 2010.
“Applicable Transfer Date” shall have the meaning as set forth in Section
6.6(a)(ii).
“Acqurier” shall have the meaning set forth in Section 6.7(b).
“Arlo Acquisition Transaction” shall mean any transaction or series of
transactions involving, directly or indirectly any (a) issuance or acquisition
of 50% or more of the outstanding shares of Seller Common Stock, (b)
recapitalization, tender offer or exchange offer that if consummated would
result in any Person beneficially owning 50% or more of the outstanding shares
of Seller Common Stock or (c) merger, consolidation, amalgamation, share
exchange, business combination, recapitalization, liquidation, dissolution or
similar transaction involving Seller that if consummated would result in any
Person beneficially owning 50% or more of the outstanding shares of Seller
Common Stock.
“Assets” shall mean, with respect to any Person, all assets, properties, rights
and claims of every nature, kind and description, tangible and intangible, owned
or leased or licensed, wheresoever located and whether or not carried or
reflected on the books or records of such Person.
“Assumed Benefit Plan” shall mean each Benefit Plan (or portion thereof) that
(i) Purchaser or any of its Affiliates is required to assume under applicable
Law, or (ii) is listed on Section 1.1(i) of the Disclosure Schedules.
“Assumed Employee-Related Liabilities” shall have the meaning set forth in
Section 6.6(g)(ii).
“Audited Seller Group Financial Statements” shall have the meaning set forth in
Exhibit H.
“Award” shall have the meaning set forth in Section 6.6(b).
“Award Agreement” shall have the meaning set forth in Section 6.6(b).
“Bankruptcy and Equity Exception” shall have the meaning set forth in Section
4.2.
“Beckmann Liabilities” shall mean all Liabilities relating to any Transferred
Employee who was previously a member of the NETGEAR UK Limited Pension Scheme in
circumstances governed by TUPE which result from an entitlement (other than
statutory entitlement) to payment of enhanced retirement benefits on redundancy
or early retirement by reference to employment with Seller, any other Selling
Entity, or NETGEAR UK Limited, and whether under the U.K. Pension Plan, Contract
of employment or other arrangement.


2

--------------------------------------------------------------------------------





“Benefit Plan” shall mean each “employee benefit plan” (as defined in Section
3(3) of ERISA or the equivalent applicable Law), whether or not subject to
ERISA, and each other employment, change in control, retention, bonus,
commission, defined benefit or defined contribution, pension, profit sharing,
deferred compensation, stock ownership, stock purchase, stock option, stock
appreciation, restricted stock, restricted stock unit, phantom stock or other
equity-based compensation, retirement, vacation, severance, redundancy,
termination, disability, death benefit, medical, dental, or other employee
compensation and benefit plan, policy, program, agreement or arrangement, in
each case, that Seller or its Subsidiaries sponsor, maintain or contribute to
(or are required to contribute to) with respect to any Business Employees or
have any Liability with respect to, for the benefit of Business Employees and
their beneficiaries and dependents.
“Bill of Sale, Assignment and Assumption Agreement” shall have the meaning set
forth in Section 8.2(a).
“Books and Records” shall have the meaning set forth in Section ‎6.5(c).
“Business” shall mean the Seller Group’s distribution, marketing and sales of
Seller Group Products and Services in the Territory and any ancillary activities
thereto, in each case, as conducted by the Seller Group as of the Closing.
Notwithstanding the foregoing, the “Business” does not include (i) any
development or manufacturing of any products or services that constitute Seller
Group Products and Services (or the exploitation of any Intellectual Property
incorporated into or reading on the Seller Group Products and Services); or (ii)
Seller’s logistics and shipping business of any such products from the Territory
to other jurisdictions, and excludes any Contracts with distributors outside the
Territory who sell Seller Group Products and Services through the world wide
web.
“Business Acquisition Proposal” means an indication of interest, offer or
proposal to acquire, directly or indirectly, (i) the Business, or (ii) all or
any substantial portion of the Transferred Assets, in each case, in a single
transaction or series of related transactions (whether such acquisition is
structured as a sale of stock, sale of assets, merger, recapitalization or
otherwise, other than the transactions contemplated by this Agreement or an Arlo
Acquisition Transaction).
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York City, United States of America or Geneva, Switzerland
are permitted or required by Law to be closed.
“Business Dissolution” shall have the meaning as set forth in Section 6.19(a).
“Business Distributor” shall have the meaning set forth in Section 4.21.
“Business Employee” shall mean (i) each employee of Seller or any of its
Subsidiaries who is engaged wholly or primarily in the provision of services to
the Business, (ii) each other employee of Seller or any of its Subsidiaries
whose transfer to Purchaser and its Affiliates is required under local Law, and
(iii) each other employee of Seller or any of its Subsidiaries who Seller and
Purchaser have, prior to the Closing Date, mutually agreed will transfer to
Purchaser and its Affiliates; in the case of each of clauses (i) and (ii), each
of whom is listed in Section 1.1(ii) of the Disclosure Schedules.
“Business Employee List” shall have the meaning set forth in Section 6.6(m).
“Business Materials” shall have the meaning set forth in Exhibit C.
“Business Material Adverse Effect” shall mean any Effect that, individually or
in the aggregate, has had or would reasonably be expected to have a material
adverse effect on (a) the business, results of operations,


3

--------------------------------------------------------------------------------





assets or financial (or other) condition of the Business and/or the Transferred
Assets, taken as a whole; provided, that Effects, alone or in combination, that
arise out of or result from the following, individually or in the aggregate,
shall not be considered when determining whether a Business Material Adverse
Effect has occurred: (i) changes in economic conditions, financial, credit or
securities markets in general or the industries and markets in which the
Business is operated or in which products of the Business are used or
distributed, (ii) any change after the date hereof in Laws, GAAP or any other
accounting standard applicable to the Business, or the enforcement or
interpretation thereof, applicable to the Business, (iii) any change resulting
from the execution, public announcement, or consummation of the transactions
contemplated by, or the performance of obligations under and in compliance with,
this Agreement, including any such change relating to the identity of, or facts
and circumstances relating to, Purchaser or its Affiliates, (iv) acts of God
(including any hurricane, flood, tornado, earthquake or other natural disaster
or any other force majeure event), calamities, national or international
political or social conditions, including acts of war, the engagement in
hostilities, or the occurrence of any military attack or terrorist act in the
jurisdictions in which the Business is conducted or any escalation or worsening
of any of the foregoing, (v) any action taken by Purchaser, (vi) any Effect
resulting directly or indirectly from the public announcement of this Agreement
or the transactions contemplated herein, including any disruption in (or loss
of) customer, supplier, service provider, partner or similar relationships or
any loss of employees (except that this clause (vi) shall be disregarded for the
purposes of the representations and warranties set forth in Section 4.3, Section
4.16(d) and Section 4.22 and the condition set forth in Section 7.2 solely as it
relates to such representations and warranties), (vii) any decline in the market
price, or change in trading volume, of Seller’s securities or any decline in its
credit ratings (except that the underlying causes, facts and circumstances of
such decline or change may constitute, or be taken into account in determining
whether there is, or has been, a Business Material Adverse Effect) and (viii)
any Effects resulting directly or indirectly from (A) the Seller Group’s
compliance with the express terms of this Agreement or the other Transaction
Documents or the taking of any action expressly required by this Agreement or
the other Transaction Documents or (B) any action referred to in Section 6.1
taken by Seller with Purchaser’s prior written consent; provided, however, that
the exceptions in clauses (i), (ii) and (iv) shall only be applicable to the
extent that such Effects do not have a disproportionate impact on the Business
relative to businesses in the same or similar industries as the Business or (b)
the ability of Seller and/or its Affiliates, as applicable, to perform their
respective obligations under this Agreement in a timely manner or to consummate
the transactions contemplated by this Agreement.
“Business Portion” shall have the meaning set forth in Section 6.14(a).
“Business Sale” shall have the meaning as set forth in Section 6.19(a)
“Change” shall have the meaning set forth in Section 6.18.
“Change Request” shall have the meaning set forth in Section 6.18.
“Closing” shall have the meaning set forth in Section ‎8.1.
“Closing Balance Sheet” shall have the meaning set forth in Exhibit H.
“Closing Date” shall have the meaning set forth in Section ‎8.1.
“Closing Statement” shall have the meaning set forth in Section ‎3.3(c).
“Code” shall mean the Internal Revenue Code of 1986, as amended.


4

--------------------------------------------------------------------------------





“Competition Laws” shall mean any antitrust, competition or trade regulation,
treaties, conventions, agreements, statutes, rules, regulations, instruments,
orders, directives, decrees, administrative and judicial doctrines and other
Laws that are designed or intended to prohibit, restrict or regulate actions or
transactions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition or effectuating
foreign investment.
“Confidentiality Agreement” shall have the meaning set forth in Section ‎6.2(b)
“Consent” shall have the meaning set forth in Section ‎6.3(a).
“Contract” shall mean any agreement, contract, subcontract, license, sublicense,
lease, indenture, purchaser order or other legally binding commitment or
undertaking of any nature.
“Contracting Parties” shall have the meaning set forth in Section ‎11.15.
“Current Distribution Relation” shall have the meaning set forth in Section
6.7(a)(iii).
“Customer Notices” shall have the meaning set forth in Section 6.21(d).
“Data Room” shall mean the “Aurora” virtual data room operated by Donnelley
Financial Solutions.
“Data Sharing Agreement” shall have the meaning set forth in Section 6.5(a).
“Data Subject” shall have the meaning set forth in the GDPR.
“De Minimis Claim” shall have the meaning set forth in Section 9.4(a).
“Deductible” shall have the meaning set forth in Section 9.4(b).
“Deferred Asset” shall have the meaning set forth in Section 2.3(a).
“Deficiency Amount” shall have the meaning set forth in Section ‎3.3(a).
“Direct Claim” shall have the meaning set forth in Section 9.5(b).
“Disclosure Schedules” shall have the meaning set forth in the first sentence of
Article IV.
“Dispute Notice” shall have the meaning set forth in Section ‎3.3(c).
“Disputed Items” shall have the meaning set forth in Section ‎3.3(c).
“Dollars” or “$”, when used in this Agreement or any other Transaction Document,
shall mean United States dollars unless otherwise stated.
“Effect” shall mean any change, effect, event, occurrence, state of facts or
development.
“Effective Time” shall have the meaning set forth in Section ‎8.1.
“Employee Representative” shall have the meaning set forth in Section 4.17(a).


5

--------------------------------------------------------------------------------





“Environmental Claim” shall mean any written claim, proceeding, suit, complaint,
or notice of violation alleging violation of, or liability under, any
Environmental Laws.
“Environmental Laws” shall mean any applicable foreign, federal, state or local
Laws, permits, decrees, orders or common law relating to, or imposing standards
regarding the protection of the environment.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Estimated Closing Statement” shall have the meaning set forth in Section ‎3.2.
“Estimated Inventory Cost” shall mean Seller’s good faith estimate of Inventory
Cost based on the books and records of the Business.
“Estimated Net Working Capital” shall mean Seller’s good faith estimate of Net
Working Capital based on the books and records of the Business.
“Estimated Purchase Price” shall mean (i) $50,000,000, plus (ii) the (positive
or negative) Estimated Inventory Cost, plus (iii) the (positive or negative)
Estimated Net Working Capital, in each case, as set forth in the Estimated
Closing Statement.
“Estimated Purchase Price Elements” shall mean, collectively, the following: (i)
Estimated Inventory Cost and (ii) Estimated Net Working Capital.
“Excess Amount” shall have the meaning set forth in Section ‎3.3(a).
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Excluded Assets” shall mean the Assets set forth in Exhibit A.
“Excluded Contracts” shall have the meaning set forth in Exhibit A.
“Excluded Employee-Related Liabilities” shall have the meaning set forth in
Section 6.6(g)(i).
“Excluded Liabilities” shall mean the Liabilities set forth in Exhibit B.
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.
“Final Closing Statement” shall have the meaning set forth in Section ‎3.3(f).
“Final Purchase Price” means (i) $50,000,000, plus (ii) the (positive or
negative) Inventory Cost, plus (iii) the (positive or negative) Net Working
Capital, in each case, as set forth in the Final Closing Statement.
“Final Purchase Price Elements” shall mean, collectively, the following: (i)
Inventory Cost and (ii) Net Working Capital.
“Financial Information” shall have the meaning set forth in Section 4.4.


6

--------------------------------------------------------------------------------





“Fraud” shall mean intentional misrepresentation with respect to the
representations and warranties set forth in this Agreement or in any other
Transaction Document that constitutes common law fraud under Delaware Law.
“French Assets” shall mean the Assets comprising the portion of the Business
conducted by Arlo France S.A.S. in France.
“French Call Option” shall have the meaning set forth in Section 6.22(b)(ii).
“French Consultation Process” shall have the meaning set forth in Section
6.22(b)(i).
“GAAP” shall mean United States generally accepted accounting principles;
provided, that solely for purposes of Exhibit H, “GAAP” shall mean such
accounting principles as in effect at the date of the Audited Seller Group
Financial Information.
“GDPR” shall mean (as the context permits) the EU General Data Protection
Regulation (EU 2016/679) or the General Data Protection Regulation as adopted in
the UK pursuant to the European Union (Withdrawal Act) 2018.
“Governmental Antitrust Entity” shall mean any Governmental Authority with
regulatory jurisdiction over enforcement of any applicable Competition Law.
“Governmental Authority” shall have the meaning set forth in Section 4.3(b).
“Hazardous Materials” shall mean any material, chemical, emission or substance
regulated as or designated by any Governmental Authority to be, radioactive,
toxic, hazardous, a pollutant, a waste, a contaminant or otherwise a danger to
health, reproduction or the environment, including petroleum, petroleum products
and asbestos.
“Held Asset” shall have the meaning set forth in Section 6.12(a)‎.
“Indemnification Claim Notice” shall have the meaning set forth in Section
9.5(a).
“Indemnified Party” shall have the meaning set forth in Section 9.4.
“Indemnifying Party” shall have the meaning set forth in Section 9.4.
“Independent Accountant” shall mean Grant Thornton LLP, or if such firm is
unwilling or unable to serve as the Independent Accountant, such other firm of
independent accountants of national or international standing to which Seller
and Purchaser mutually agree in writing.
“Intellectual Property” shall mean all rights associated with the following: (a)
patents and applications therefor, utility models and applications therefor and
statutory invention registrations (including any continuations,
continuations-in-part, divisionals, reissues, renewals, foreign counterparts or
modifications for any of the foregoing); (b) trade secret rights, rights in
know-how and all other rights in or to confidential business or technical
information (“Trade Secrets”); (c) copyrights in works of authorship of any type
(including copyrights in software), mask work rights and design rights, whether
or not registered, and registrations and applications for registration thereof,
and all rights therein provided by applicable international treaties or
conventions, all moral and common law rights thereto; (d) trademarks, trade
names, service marks, service names, trade dress rights, domain names, social
media identifiers, URLs, IP addresses,


7

--------------------------------------------------------------------------------





IP address ranges and websites and similar designation of origin, in each case
whether registered or unregistered, and all goodwill symbolized thereby and
associated therewith (“Trademarks”); and (e) any similar, corresponding or
equivalent rights to any of the foregoing anywhere in the world.
“Intercompany Accounts” shall mean all intercompany accounts between members of
the Seller Group.
“Interim Period” shall have the meaning set forth in Section 6.1(a).
“Inventory” shall mean all finished goods inventory (including in transit), all
used inventory and all customer support inventory, in each case, of the
Business.
“Inventory Cost” shall mean the net dollar amount (which may be either a
positive or a negative number) of items classified as “Inventory” as of the
Effective Time as determined in accordance with Exhibit H.
“Irish Inventory and Assets” shall have the meaning set forth in Section 2.4(d).
“IRS” shall mean the United States Internal Revenue Service.
“IT Infrastructure” shall mean all IT systems; network or telecommunications
equipment and software, including desktop computer software; accounting,
finance, human resources and database software; software as a service; general
software development and control systems; and tools, environments and other
general IT functionality used in the operation of the Business.
“Labor Contract” shall have the meaning set forth in Section 4.17(a).
“Landlord” shall mean a landlord, sublandlord, licensor or other party granting
the right to use or occupy Real Property.
“Law” shall mean any law, treaty, statute, ordinance, rule, decree, code or
regulation of a Governmental Authority.
“Lease Assignments” shall have the meaning set forth in Section 8.2(c).
“Liabilities” shall mean any liabilities, obligations, guarantees (including
lease guarantees), commitments, damages, losses, debts, judgments or settlements
of any nature or kind, whether known or unknown, fixed, accrued, absolute or
contingent, liquidated or unliquidated, matured or unmatured.
“Liens” shall mean any mortgage, easement, lease, sublease, right of way, trust
or title retention agreement, pledge, lien (including any lien for unpaid
Taxes), charge, security interest, adverse claim, option or any restriction or
other encumbrance of any kind.
“Local Transfer Agreements” shall have the meaning set forth in Section 8.2(d).
“Losses” shall mean any and all losses, damages, liabilities, costs (including
reasonable out-of-pocket costs of investigation) and expenses, including
interest, penalties, settlement costs, judgments, awards, fines, costs of
mitigation, court costs and fees (including reasonable attorneys’ fees and
expenses).
“Losses Estimate” shall have the meaning set forth in Section 9.5(a).


8

--------------------------------------------------------------------------------





“Net Working Capital” shall be the net dollar amount (which may be either a
positive or a negative number) of items classified as “Net Working Capital” as
of the Effective Time as determined in accordance with Exhibit H.
“NETGEAR Awards” shall have the meaning set forth in Section 6.6(c).
“Non-Business Portion” shall have the meaning set forth in Section 6.14(a).
“Nonparty Affiliates” shall have the meaning set forth in Section ‎11.15.
“Notification” shall have the meaning set forth in Section ‎6.10(d).
“Notices of Variation” shall have the meaning set forth in Section 6.21(a).
“Offer” shall have the meaning set forth in Section 6.19(a).
“Omitted Asset” shall have the meaning set forth in Section ‎6.12(b).
“Order” shall mean any judgment, decree, order, writ, award, assessment, ruling
or injunction of a court or other Governmental Authority of competent
jurisdiction.
“ordinary course of business” shall mean in the ordinary course of the operation
of the Business, consistent with past practices of the Business.
“Outside Date” shall have the meaning set forth in Section ‎10.1(b).
“Party” and “Parties” shall have the respective meanings set forth in the
Recitals to this Agreement.
“Permits” shall mean any permit, franchise, authorization, license or other
consent or approval, waiver, exemption or allowance issued or granted by any
Governmental Authority or pursuant to any Law and, for the avoidance of doubt,
shall not include Public Use Licenses.
“Permitted Business Sale” shall have the meaning set forth in Section 6.19(c).
“Permitted Liens” shall mean (1) (i) Liens for Taxes, assessments and other
governmental charges not yet due and payable or, if due, (A) are being contested
in good faith by appropriate proceedings and (B) for which adequate reserves
have been established in accordance with GAAP, (ii) mechanics’, workmen’s,
repairmen’s, warehousemen’s, carriers’ or other similar Liens, including all
statutory Liens, or notices of commencement or similar filings, arising or
incurred in the ordinary course of business with respect to any amounts not yet
due and payable or which are being contested in good faith through (if then
appropriate) appropriate proceedings, (iii) original purchase price conditional
sales contracts and equipment leases, and related liens and financing
statements, with third parties entered into in the ordinary course of business,
and (iv) Liens that do not, individually or in the aggregate, materially affect
the use of the underlying Transferred Asset for the purpose it is being utilized
for by the Seller Group on the Closing Date; and (2) non-exclusive licenses of
Trademarks or marketing or advertising materials granted by Seller or its
Subsidiaries to customers or distributors in the ordinary course of business.
“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust, incorporated organization, other entity or group
(as defined in Section 13(d)(3) of the Exchange Act).


9

--------------------------------------------------------------------------------





“Personal Data” shall have the meaning set forth in the GDPR.
“Prepaid Benefit Plan Premiums” shall mean all premiums under any Assumed
Benefit Plan that, as of the Effective Time, have been prepaid by Seller or its
Affiliates.
“Primary Business Assets” shall have the meaning set forth in Section 6.19(d).
“Primary Business Entity” shall have the meaning set forth in Section 6.19(d).
“Proceeding” shall mean any claim, action, arbitration, audit, hearing, inquiry,
examination proceeding, litigation or suit (whether civil, criminal or
administrative) commenced, brought, conducted, or heard by or before, or
otherwise involving any Governmental Authority or arbitrator.
“Processed/Processing” shall have the meaning set forth in the GDPR.
“Public Use License” means any commercial data license granted by a Governmental
Authority.
“Purchase” shall mean the purchase and sale of the Transferred Assets and the
assumption of the Transferred Liabilities on the terms set forth in this
Agreement and the other Transaction Documents.
“Purchaser” shall have the meaning set forth in the Recitals to the Agreement.
“Purchaser Fundamental Representations” means the representations and warranties
of Purchaser set forth in Sections 5.1, 5.2(a) and 5.6.
“Purchaser Indemnified Persons” shall have the meaning set forth in Section
‎9.2.
“Purchaser Material Adverse Effect” shall mean a material adverse effect on the
ability of Purchaser and/or its Affiliates, as applicable, to perform their
respective obligations under this Agreement in a timely manner or to consummate
the transactions contemplated by this Agreement.
“Purchaser Plans” shall have the meaning set forth in Section 6.6(e).
“Purchase Price Allocation” shall have the meaning set forth in Section 3.4(a).
“Real Property” shall mean all interests in real property leased, licensed or
used pursuant to any written or oral agreement, in each case, by the Seller
Group in connection with the Business.
“Release” shall be defined as that term is defined in 42 U.S.C. § 9601 (22).
“Representative” shall mean, with respect to any Person, any officer, director,
principal, partner, manager, member, attorney, accountant, agent, employee,
consultant, financial advisor or other authorized representative of such Person.
“Resolution Period” shall have the meaning set forth in Section ‎3.3(d).
“Resolved Matters” shall have the meaning set forth in Section ‎3.3(d).
“Restricted Business” shall have the meaning set forth in Section 6.7(a)(i).
“Restricted Contracts” shall have the meaning set forth in Section 6.1(a)(xiv).


10

--------------------------------------------------------------------------------





“Restricted Party” shall have the meaning set forth in Section 6.7(b).
“Restricted Stock Unit” shall have the meaning set forth in Section 6.6(b).
“Retained Business” means any and all of the businesses conducted by members of
the Seller Group (other than the Business).
“Retained Employee” shall mean each individual employed or engaged by the Seller
or any of its Affiliates as of the date of this Agreement, or between the date
of this Agreement and the Closing Date (including any such employee who is on
sick leave, military leave, vacation, holiday, disability or other similar leave
of absence), who is in the Territory and is not a Business Employee listed on
Section 1.1(ii) of the Disclosure Schedules.
“Review Period” shall have the meaning set forth in Section ‎3.3(c).
“Right of First Offer” shall have the meaning set forth in Section 6.19(a).
“ROFO” shall have the meaning set forth in Section 6.19(a).
“Sanctioned Country” shall mean a country or territory which is itself the
subject of or target of comprehensive Sanctions (at the time of this agreement
Crimea, Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” shall mean a Person (i) listed on any Sanctions-related list
of designated Persons maintained by a Governmental Authority, (ii) located,
organized, or resident in a Sanctioned Country, or (iii) greater than 50% owned
or controlled by one or more Persons described in clauses (i) or (ii) above.
“Sanctions” shall mean any Laws in any part of the world related to import
transactions, export transactions, or economic or trade sanctions or
restrictions; the economic sanctions rules and regulations implemented under
statutory authority or the U.S. President’s Executive Orders and administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
U.S. Department of State; European Union Council Regulations on sanctions;
United Nations sanctions policies and Laws; economic sanctions administered by
Her Majesty’s Treasury of the United Kingdom; and all relevant Laws made under
any of the foregoing.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Seller” shall have the meaning set forth in the Recitals to this Agreement.
“Seller Common Stock” shall mean the common stock, $0.001 par value per share,
of Seller.
“Seller Fundamental Representations” means the representations and warranties of
Seller set forth in Sections 4.1, 4.2, 4.20 and 4.22.
“Seller Group” shall mean, collectively, Seller and each Subsidiary of Seller.
“Seller Group Indemnified Persons” shall have the meaning set forth in Section
9.3.
“Seller Group Products and Services” shall mean all of the Seller Group’s
products made available from time to time in the United States or elsewhere
(including, for the avoidance of doubt, “Arlo Go”) and


11

--------------------------------------------------------------------------------





all services provided from time to time by the Seller Group relating thereto
(including, for the avoidance of doubt, Arlo Smart Services (as defined in the
Supply Agreement).
“Selling Entities” shall mean, collectively, Seller and all Subsidiaries of
Seller that own or purport to own any Transferred Assets or that have
obligations or liabilities in respect of, or that are otherwise subject to, any
Transferred Liabilities, and “Selling Entity” shall mean any of the Selling
Entities.
“Severance Obligations” shall mean any statutory, contractual, common law or
other severance or redundancy payments or other separation benefits, whether
pursuant to applicable Law, any applicable plan or policy, any applicable
individual employment agreement or arrangement, or otherwise and the employer
portion of any Taxes payable in connection therewith. For the avoidance of
doubt, Severance Obligations shall not include any severance compensation or
benefits not required to be paid by applicable Law, or an applicable Benefit
Plan or corresponding plan, policy, program, agreement or arrangement of
Purchaser and its Affiliates.
“Seller RSU Award” shall have the meaning specified in Section 6.6(b).
“Shared Contract” means any Contract to which any member of the Seller Group is
party or by which any such Person is bound that, in each case inures to the
benefit of both the Business and any Retained Business.
“Specified Contract” shall mean (i) that certain Distributor Operations
Agreement between Seller and DSV Solutions Nederland B.V. (“DSV”) dated as of
July 2, 2018 (as amended, supplemented or otherwise modified from time to time),
(ii) that certain Agreement/Authorization to Act as Direct Representative
between Seller and DSV dated as of February 11, 2018 and (iii) that certain
Services Frame Agreement between Arlo Technologies International Limited and A
NOVO UK Limited dated as of September 11, 2018 (as amended, supplemented or
otherwise modified from time to time).
“Specified Distributor” shall mean (i) ALSO Holding AG and each of its
Affiliates (including ALSO Schweiz AG, ALSO Netherlands B.V., ALSO Deutschland
GmbH, ALSO France S.A.S. and ALSO A/S), (ii) Ingram Micro Inc. and each of its
Affiliates (including Ingram Micro Distribution GmbH, Ingram Micro SAS and
Ingram Micro S.R.L.) and (iii) Tech Data Corporation and each of its Affiliates
(including Tech Data France SAS, Tech Data Service GmbH, Tech Data Italia S.r.l,
Tech Data Espania, S.L.U., Tech Data Sweden AB, Tech Data BVBA/SPRL and Tech
Data UK Ltd).
“Specified Shared Contract” shall have the meaning set forth in Section 6.14(a).
“Straddle Period” shall have the meaning set forth in Section ‎6.10(b)(iii).
“Subscription Agreement” shall mean agreements with end-users in the Territory
pursuant to the Seller’s standard terms of service, as in effect on the Closing.
“Subsidiary” or “Subsidiaries” of Purchaser, Seller or any other Person shall
mean any corporation, partnership or other legal entity of which Purchaser,
Seller or such other Person, as the case may be (either alone or through or
together with any other Subsidiary), owns, directly or indirectly, more than 50%
of the stock or other equity interests the holder of which is generally entitled
to vote for the election of the board of directors or other governing body of
such corporation or other legal entity.
“Supply Agreement” shall have the meaning set forth in the Recitals to the
Agreement.


12

--------------------------------------------------------------------------------





“Tax” or “Taxes” shall mean any federal, state, local, non-U.S. or other income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
unincorporated business, capital stock, net worth, capital, profits, windfall
profits, gross receipts, value added, sales, use, excise, custom duties,
transfer, conveyance, mortgage, registration, stamp, documentary, recording,
premium, severance, environmental, real and personal property, ad valorem,
intangibles, rent, occupancy, license, occupational, employment, unemployment
insurance, social security (including both employee and employer social security
contributions), disability, workers’ compensation, payroll, health care,
escheat, withholding, estimated or other similar tax, duty, or other charge or
assessment in the nature of a tax by a Governmental Authority or deficiencies
thereof (including amounts imposed for failure to file or provide correct or
timely information to any Governmental Authority or third parties) and any
interest, penalties (including promoter penalties), additions to tax and
additional amounts imposed by any Governmental Authority.


13

--------------------------------------------------------------------------------





“Tax Benefit” shall have the meaning set forth in Section 9.4(d).
“Tax Claim” shall have the meaning set forth in Section ‎6.10(d).
“Tax Return” shall mean any return, declaration, report, election, disclosure,
form, estimated return and information statement relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Territory” means all the countries and jurisdictions in the European continent,
including, without limitation, Albania, Andorra, Armenia, Austria, Azerbaijan,
Belarus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Georgia, Germany, Greece, Hungary,
Iceland, Ireland, Italy, Kazakhstan, Kosovo, Latvia, Liechtenstein, Lithuania,
Luxembourg, Malta, Moldova, Monaco, Montenegro, The Netherlands, North
Macedonia, Norway, Poland, Portugal, Romania, San Marino, Serbia, Slovakia,
Slovenia, Spain, Sweden, Switzerland, Turkey, Ukraine, the United Kingdom
(including, for clarity, its constituent parts) and Vatican City.
“the knowledge of” a Party shall mean, with respect to Seller, the actual
knowledge of [***] after reasonable inquiry, and with respect to Purchaser, the
actual knowledge of its general counsel or chief legal officer after reasonable
inquiry. With respect to matters involving the Seller Group’s Intellectual
Property (including the Transferred IP), knowledge does not require that any of
such individuals conduct or have conducted or obtain or have obtained any
freedom-to-operate opinions or similar opinions of counsel or any intellectual
property clearance searches, and no knowledge of any third party Intellectual
Property that would have been revealed by such inquiries, opinions or searches
will be imputed to such individuals.
“Third-Party Claim” shall have the meaning set forth in Section 9.5(c)(i).
“Transaction Documents” shall mean this Agreement, the Bill of Sale, Assignment
and Assumption Agreement, the Transition Services Agreement, the Lease
Assignment, the Local Transfer Agreements and the certificates contemplated by
Section 7.2(c) and 7.3(c) and all other documents to be executed in connection
with the transactions contemplated by this Agreement, excluding the Supply
Agreement and the Escrow (as defined in the Supply Agreement).
“Transfer Taxes” shall have the meaning set forth in Section 6.10(a).
“Transferred Assets” shall mean the Assets set forth in Exhibit C.
“Transferred Books and Records” shall mean (a) originals and all copies of all
Books and Records primarily used in connection with the Transferred Assets or
otherwise in the Business; and (b) copies of all e-mail correspondence used, but
not primarily used, and otherwise related to the Transferred Assets or the
Business that are in Seller’s or its Affiliate’s possession or control and were
created on or after July 3, 2018, excluding the Excluded Assets.
“Transferred Business Contracts” shall have the meaning set forth in Exhibit C.
“Transferred Employees” shall have the meaning set forth in Section 6.6(a)(ii).
“Transferred IP” shall have the meaning set forth in Exhibit C.
“Transferred IT” shall have the meaning set forth in Exhibit C.


14

--------------------------------------------------------------------------------





“Transferred Liabilities” shall mean the Liabilities set forth in Exhibit D.
“Transferred Personal Property” shall mean the Transferred IT and the property
described in clause (g)(y) of Exhibit C.
“Transferred Real Property” shall mean the Real Property that is the subject of
the Transferred Real Property Lease.
“Transferred Real Property Lease” shall mean the lease set forth in Section
1.1(iii) of the Disclosure Schedules, which shall set forth the street address
of the Real Property that is subject to such lease.
“Transition Manager” shall have the meaning set forth in Section 6.18(b).
“Transition Services Agreement” shall have the meaning set forth in Section
8.2(b).
“Tripartite Agreement” shall have the meaning set forth in Section 6.6(a)(ii).
“TUPE” shall have the meaning set forth in Section 4.16(c).
“U.K. Pension Plan” shall mean the personal pension scheme (number TK087849)
administered by Aviva Life & Pensions UK Limited.
“Unresolved Matters” shall have the meaning set forth in Section ‎3.3(d).
“VAT” shall mean any Tax imposed in compliance with Council Directive
2006/112/EC on the common system of value added tax, or any comparable Law
adopted in the United Kingdom following an exit from the European Union.
1.2    Rules of Construction.
(a)    The Parties have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
(b)    The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement, will refer to this Agreement as a whole (including
any annexes, exhibits and schedules to this Agreement) and not to any particular
provision of this Agreement, and recital, article, section, subsection, exhibit,
annex and schedule references are to this Agreement unless otherwise specified.
The exhibits, annexes and schedules to this Agreement are hereby incorporated
and made a part hereof and are an integral part of this Agreement. The words
“include,” “including” or “includes” when used herein shall be deemed in each
case to be followed by the words “without limitation” or words having similar
import. The word “extent” in the phrase “to the extent” means the degree to
which a thing extends, and does not simply mean “if”. The headings and table of
contents in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. The meanings given to terms defined herein will be equally applicable
to both the singular and plural forms of such terms. The use of “Affiliates” and
“Subsidiaries” shall be deemed to be followed by the words “as such entities
exist as of the relevant date of determination”. Any reference to “days” means
calendar days unless Business Days are expressly specified. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference


15

--------------------------------------------------------------------------------





date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa. The word “or” is not exclusive, unless the context
otherwise requires. Any reference to any document being “made available” or
“delivered” by Seller to Purchaser means that Seller (a) delivered such document
to Purchaser or (b) posted such document in the Data Room, in each case, as of
5:00 p.m. Pacific Time on the date that is two (2) Business Days prior to the
date hereof. An accounting term not otherwise defined herein has the meaning
ascribed to it in accordance with GAAP (it being understood that in the event of
any discrepancy between GAAP and the provisions of this Agreement, the
provisions of this Agreement shall control). A reference to a statute, listing
rule, regulation, order or other applicable law includes a reference to the
corresponding regulations and instruments and includes a reference to each of
them as amended, consolidated, recreated, replaced or rewritten.
ARTICLE II    
PURCHASE AND SALE; ASSUMPTION OF LIABILITIES
2.1    Purchase and Sale of the Transferred Assets.
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall, or shall cause all of the other Selling Entities to,
sell, assign, transfer, convey and deliver to Purchaser (or one or more of its
Affiliates, in Purchaser’s sole discretion) or procure the novation to Purchaser
(or one or more of its Affiliates, in Purchaser’s sole discretion) and Purchaser
(or one or more of its Affiliates, in Purchaser’s sole discretion) shall
purchase, acquire and accept from Seller and each such other Selling Entity, all
of Seller’s and such other Selling Entity’s respective right, title and interest
in and to the Transferred Assets, free and clear of all Liens other than
Permitted Liens. For the avoidance of doubt, the Transferred Assets shall not
include the Excluded Assets.
2.2    Transferred Liabilities; Retention by Seller of Excluded Liabilities.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, Purchaser (or one of its Affiliates) shall assume, pay, perform
and discharge when due all of the Transferred Liabilities.
(b)    Any other provision of this Agreement notwithstanding, Purchaser (or any
of its Affiliates) shall not be obligated to assume, pay, perform, discharge or
be responsible for any of the Excluded Liabilities.
2.3    Consent to Assignment.
(a)    Notwithstanding anything in this Agreement to the contrary, but subject
to Section 6.3(a), this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery of any Transferred Asset (including any
Contract or Permit or any claim, right or benefit arising thereunder or
resulting therefrom, in each case, included in the Transferred Assets) if any
attempted sale, assignment, transfer, conveyance or delivery of such Transferred
Asset (i) would constitute a breach or violation of any applicable Law (whether
by operation of law or otherwise), (ii) would adversely affect the rights of
Purchaser and its Affiliates thereunder or (iii) if such Transferred Asset
cannot be sold, assigned, transferred, conveyed or delivered without any Consent
that has not been obtained (or does not remain in full force and effect at) the
Closing (any such Transferred Asset, a “Deferred Asset”), unless and until (A)
such Deferred Asset can be sold, assigned, transferred, conveyed or delivered in
accordance with Section 2.2 without such breach, violation of Law or adverse
effect on Purchaser’s rights thereunder or (B) such Consent is obtained at or


16

--------------------------------------------------------------------------------





prior to Closing (and remains in full force and effect at the Closing), at which
time, in the case of clauses (A) and (B), and without the payment of any further
consideration by any Person, such Deferred Asset and related Transferred
Liability shall be deemed to be sold, assigned, transferred, conveyed or
delivered in accordance with Section 2.2 and assumed in accordance with Section
2.3(a) and shall cease to be a Deferred Asset. With respect to any such Deferred
Asset, (A) from the Closing Date to the twelve (12)-month anniversary thereof,
Seller and Purchaser shall, and shall cause their respective Affiliates to,
reasonably cooperate and use commercially reasonable efforts to obtain, or cause
to be obtained, all Consents required to assign or transfer such Deferred Asset
to Purchaser (or its Affiliate) and (B) upon obtaining the requisite Consents,
Seller shall sell, assign, transfer, convey and deliver all rights associated
with such Deferred Asset to Purchaser (or its Affiliate), in each case, without
the payment of any further consideration by any Person or agreement by any
Person to any amendments, modifications or waivers of any terms of any Deferred
Assets that would adversely affect the rights of Purchaser and its Affiliates
thereunder in order to obtain such Consents. Subject to Section 6.3(a), neither
Seller nor any of its Affiliates shall have any liability for failure to obtain
any Consent (provided, that Seller has complied with its obligations under this
Section 2.3) and neither Seller, Purchaser nor their respective Affiliates (or
any of their respective designees) shall be obligated to pay (or cause to be
paid) (x) fees, costs or expenses in connection with such Consents (other than
immaterial administrative or legal costs and expenses) or (y) any consideration
to any third party with respect to such Consents.
(b)    To the extent and during the period any Transferred Asset remains a
Deferred Asset, and without further consideration (i) Seller shall use
commercially reasonable efforts to provide Purchaser and its Affiliates (and
their respective designees) the maximum allowable use of the Deferred Asset
(which shall include, at a minimum, the economic benefits of such Deferred
Asset), and Seller and Purchaser shall reasonably cooperate to establish an
agency type or other similar arrangement reasonably satisfactory to Purchaser
under which Purchaser, its Affiliates and their respective designees would
obtain, to the fullest extent practicable, the applicable Deferred Assets and
assume the applicable Transferred Liabilities arising thereunder or resulting
therefrom in accordance with this Agreement (including by means of any
subcontracting, sublicensing or subleasing arrangement) and (ii) to the extent
permitted by applicable Law, Seller shall, and shall cause its Affiliates to,
exercise, enforce and exploit, only at the direction of and for the benefit of
Purchaser, any and all claims, rights and benefits of Seller or its Affiliates
arising in connection with such Deferred Asset. During such period and without
further consideration, (A) Seller shall promptly (and in any event, within ten
(10) Business Days) pay, assign and remit to Purchaser when received all monies
and other consideration received by it or its Affiliates under any Deferred
Asset or any claim, right or benefit arising thereunder and (B) Purchaser shall
promptly pay, perform or discharge when actually due any Transferred Liability
arising thereunder.
2.4    Local Transfer Agreements.
(a)    The Parties do not intend this Agreement to transfer title to any
Transferred Assets, or to constitute the assumption of any Transferred
Liabilities, in any jurisdiction (i) in which such transfer or assumption is
required by applicable Law to be made pursuant to a Local Transfer Agreement or
(ii) where Purchaser reasonably expects that using a Local Transfer Agreement to
such make transfer or assumption would reduce applicable Transfer Taxes
(provided, that Purchaser shall have the right to elect that any or all
Inventory will be transferred pursuant to a Local Transfer Agreement), and any
such Transferred Assets or Transferred Liabilities, as applicable, shall only be
transferred or assumed by the applicable Local Transfer Agreement. The Parties
shall (or shall cause their applicable Subsidiary to) execute and deliver any
requisite Local Transfer Agreement no later than the Closing Date; provided,
that the Parties or their relevant Affiliates shall not enter into any Local
Transfer Agreement with respect to a jurisdiction in which any of Seller or
Purchaser has an obligation to inform and consult with Business Employees or any
Employee Representative


17

--------------------------------------------------------------------------------





regarding the transactions contemplated hereby, until such Party has concluded
its information and consultation process, and such Local Transfer Agreement
shall reflect any changes as may be agreed by the Parties to take into account
the results of such information and consultation process.
(b)    Notwithstanding the generality of Section 2.4(a), to the extent that the
provisions of a Local Transfer Agreement (including any provisions required by
local Law to be included in the Local Transfer Agreement) are inconsistent with,
or (except to the extent they implement a transfer in accordance with this
Agreement) additional to, the provisions of this Agreement (or do not fully give
effect to the provisions of this Agreement with respect to the transfer of
Transferred Assets or the assumption of Transferred Liabilities): (i) the
provisions of this Agreement shall prevail and (ii) so far as permissible under
applicable Law of the relevant jurisdiction, the Seller Group and Purchaser
shall cause the provisions of the relevant Local Transfer Agreement to be
adjusted, to the extent necessary to give effect to the provisions of this
Agreement.
(c)    Each Party hereto shall not, and shall cause its respective Affiliates
not to, bring any claim (including for breach of any representation, warranty,
undertaking, covenant or indemnity relating to the transactions contemplated
hereby) against the other Party or any of its Affiliates in respect of or based
upon any of the Local Transfer Agreements, except to the extent necessary to
enforce any transfer of the Transferred Assets or the assumption of Transferred
Liabilities sold or assigned to Purchaser hereunder in a manner consistent with
the terms of this Agreement. All such claims (except as referred to above) shall
be brought in accordance with, and be subject to the provisions, rights and
limitations set out in, this Agreement, and no party shall be entitled to
recover damages or obtain payment, reimbursement, restitution or indemnity under
or pursuant to any of the Local Transfer Agreements (but without prejudice to
the establishment of the existence of the claim hereunder). To the extent that a
Party does bring such a claim (except as referred to above), that Party shall
indemnify the other Party (and/or that other Party’s relevant Affiliates)
against all Losses which it or they may suffer through or arising from the
bringing of such claim against it or them.
(d)    The Parties do not intend this Agreement to transfer title to any
Inventory locally situated in Ireland on the Closing Date or other Transferred
Assets that are capable of being transferred by delivery and are locally
situated in Ireland on the Closing Date (together the "Irish Inventory and
Assets"). On the Closing Date, Seller shall deliver to Purchaser and shall cause
such of the other Selling Entities as necessary to deliver to Purchaser the
Irish Inventory and Assets, when, by virtue of such delivery, title to the Irish
Inventory and Assets shall pass to Purchaser.
ARTICLE III    
PURCHASE PRICE AND ADJUSTMENTS
3.1    Purchase Price.
Subject to the adjustments provided for in this Agreement, the purchase price in
respect of the purchase and sale transactions hereunder shall be (i) an amount
in cash equal to the Final Purchase Price and (ii) the assumption of the
Transferred Liabilities, which comprises the respective purchase price to be
paid for the Transferred Assets.
3.2    Determination of Estimated Purchase Price.
(a)    No earlier than five (5) and no later than three (3) Business Days before
the Closing Date, Seller shall deliver to Purchaser (i) a statement that is
certified by Seller’s Chief Financial Officer setting forth (A) Seller’s good
faith calculation and estimate of the aggregate amount of the Estimated Purchase
Price and each of the Estimated Purchase Price Elements (B) Seller’s good faith
calculation and


18

--------------------------------------------------------------------------------





estimate of the Closing Balance Sheet (such statement, “Estimated Closing
Statement”) and (ii) reasonable supporting detail of each of the calculations
set forth in the Estimated Closing Statement. The Estimated Closing Statement
shall be prepared in a manner consistent with the terms of (including the
definitions contained in) this Agreement, including Exhibit H attached to this
Agreement with respect to Estimated Inventory Cost and Estimated Net Working
Capital. Seller shall, and shall cause each member of the Seller Group to,
provide Purchaser and its Representatives and advisors reasonable access to the
books, Contracts, properties, personnel, Representatives (including Seller’s
advisors and independent accountants and their work papers) and records of the
Seller Group and such Representatives of the Seller Group relevant to
Purchaser’s review of the Estimated Closing Statement. Seller shall review any
comments proposed by Purchaser with respect to the Estimated Closing Statement
and will consider, in good faith, any appropriate changes thereto prior to the
Closing.
(b)    On the Closing Date, Purchaser shall deliver to Seller (for its own
account and as agent for any other Selling Entity) an amount in cash equal to
the Estimated Purchase Price. Such amount shall be payable in United States
dollars in immediately available funds to such bank account or accounts as shall
be designated in writing by Seller not less than three (3) Business Days prior
to the Closing.
3.3    Post-Closing Adjustment of Estimated Purchase Price.
(a)    Purchaser and Seller agree that to the extent that the Final Purchase
Price exceeds the Estimated Purchase Price, Purchaser shall pay to Seller (on
behalf of itself and as agent for any other Selling Entity) such excess (the
“Excess Amount”), and to the extent that the Final Purchase Price is less than
the Estimated Purchase Price, Seller (on behalf of itself and as agent for any
other Selling Entity) shall pay to Purchaser such shortfall (the “Deficiency
Amount”), in each case pursuant to the terms of this Section ‎3.3.
(b)    From and after the Closing Date until the determination of the Final
Closing Statement pursuant to this Section ‎3.3, Purchaser shall, and shall
cause its Subsidiaries to, permit Seller and its Representatives access to the
properties of the Business acquired by Purchaser, and provide reasonable access,
during business hours upon reasonable advance written notice, to all of the
books, records, contracts and other documents (including auditor’s work papers
subject to the execution by Seller and/or its Representatives, as applicable, of
customary confidentiality and hold harmless agreements relating to such access
to working papers) of the Business acquired by Purchaser that are relevant to
the calculations set forth in the Closing Statement, a Dispute Notice or
otherwise related to the negotiation and/or resolution of the Final Closing
Statement.
(c)    Following the Closing, Purchaser shall prepare (A) a good faith
calculation of the Final Purchase Price, each of the Final Purchase Price
Elements and the Excess Amount or the Deficiency Amount (if any) and (B)
Purchaser’s good faith calculation of the Closing Balance Sheet. The
calculations and estimates described under the foregoing clauses are
collectively referred to herein as the “Closing Statement.” Purchaser shall
deliver the Closing Statement, together with reasonable supporting detail as to
each of the calculations set forth in the Closing Statement, to Seller no later
than ninety 90 days following the Closing Date. If Purchaser fails to timely
deliver the Closing Statement in accordance with the immediately preceding
sentence within such ninety (90) day period, then the Estimated Closing
Statement delivered by Seller to Purchaser pursuant to Section ‎3.2 shall be
deemed to be the Final Closing Statement for all purposes herein.
Notwithstanding anything herein to the contrary, the Parties agree that the
Closing Statement, and the component items and calculations therein, including
the Final Purchase Price, each of the Final Purchase Price Elements, the Excess
Amount or the Deficiency Amount (if any), and the Closing Balance Sheet shall be
prepared in a manner consistent with the terms of (including the definitions
contained


19

--------------------------------------------------------------------------------





in) this Agreement, including Exhibit H attached to this Agreement with respect
to Inventory Cost and Net Working Capital. The Closing Statement shall be
conclusive, final and binding on all Parties absent manifest error unless Seller
gives Purchaser written notice (a “Dispute Notice”) of any disputes or
objections thereto (collectively, the “Disputed Items”) with reasonable
supporting detail as to such Disputed Items within thirty (30) days after
receipt of the Closing Statement (such period, the “Review Period”). In the
event Seller fails to give Purchaser a Dispute Notice prior to the expiration of
the Review Period or otherwise earlier notifies Purchaser in writing that it has
no disputes or objections to the Closing Statement, the payments shall be made
by Seller or Purchaser, as applicable, in accordance with Section ‎3.3(g).
(d)    Seller and Purchaser shall, for a period of thirty (30) days (or such
longer period as Seller and Purchaser may agree in writing) following delivery
of a Dispute Notice to Purchaser (the “Resolution Period”), attempt in good
faith to resolve their differences (all such discussions and communications
related thereto shall (unless otherwise agreed by Seller and Purchaser in
writing) be governed by Rule 408 of the Federal Rules of Evidence and any
applicable similar state rule), and any such written resolution by them as to
any Disputed Items shall be conclusive, final and binding on all Parties absent
manifest error. Any Disputed Items agreed to by Seller and Purchaser in writing,
together with any items or calculations set forth in the Closing Statement not
disputed or objected to by Seller in the Dispute Notice, are collectively
referred to herein as the “Resolved Matters.” Any Resolved Matters shall be
conclusive, final and binding on all Parties absent manifest error, except to
the extent such component could be affected by other components of the
calculations set forth in the Closing Statement that are the subject of a
Dispute Notice. If, at the end of the Resolution Period, Seller and Purchaser
have been unable to resolve any differences they may have with respect to the
matters specified in the Dispute Notice, either of Seller or Purchaser may, upon
written notice to the other, refer all matters that remain in dispute with
respect to the Dispute Notice (the “Unresolved Matters”) for resolution to the
Independent Accountant. If one or more Unresolved Matters are submitted to the
Independent Accountant for resolution, Seller and Purchaser shall enter into a
customary engagement letter with, and, to the extent necessary, will waive and
cause their respective controlling Affiliates to waive any conflicts with, the
Independent Accountant at the time such dispute is submitted to the Independent
Accountant and shall cooperate with the Independent Accountant in connection
with its determination pursuant to this Section ‎3.3. Within ten (10) Business
Days after the Independent Accountant has been retained, each of Seller and
Purchaser shall furnish, at its own expense, to the Independent Accountant and
substantially simultaneously to the other a written statement of its position
with respect to each Unresolved Matter. Within five (5) Business Days after the
expiration of such ten (10) Business Day period, each of Seller and Purchaser
may deliver to the Independent Accountant its response to the other’s position
on each Unresolved Matter; provided, that it delivers a copy thereof
substantially simultaneously to the other. With each submission, each of Seller
and Purchaser may also furnish to the Independent Accountant such other
information and documents as it deems relevant or such information and documents
as may be requested by the Independent Accountant; provided, that it delivers a
copy thereof substantially simultaneously to the other Party. The Independent
Accountant may, at its discretion, conduct one or more conferences (whether in
person or by teleconference or videoconference) concerning the disagreement and
each of Seller and Purchaser shall have the right to present additional
documents, materials and other information and to have present its
Representatives at such conferences.
(e)    The Independent Accountant shall be directed to promptly, and in any
event within thirty (30) days after its appointment pursuant to Section 3.3(d),
render its decision on the Unresolved Matters (and not on any other matter or
calculation set forth in the Closing Statement). The Independent Accountant’s
determination as to each Unresolved Matter shall be set forth in a written
statement delivered to each of Seller and Purchaser, which shall include the
Independent Accountant’s (i) determination as to the calculation of each of the
Unresolved Matters and (ii) the corresponding corrective calculations set forth
in the Closing Statement that are derived from its determination as to the
calculations of the Unresolved Matters, all of


20

--------------------------------------------------------------------------------





which shall be conclusive, final and binding on all Parties absent manifest
error. In resolving any Unresolved Matter, the Independent Accountant may not
assign a value to such item greater than the greatest value for such item
claimed by Purchaser in the Closing Statement or by Seller in the Dispute Notice
or less than the lowest value for such item claimed by Purchaser in the Closing
Statement or by Seller in the Dispute Notice. The fees, costs and expenses of
the Independent Accountant shall be paid by each of Seller and Purchaser based
on the inverse proportion to the difference between the Final Purchase Price
proposed by each of them and the Final Purchase Price as determined by the
Independent Accountant. For example, if Seller claims that the appropriate
adjustments are $1,000 greater than the amount determined by Purchaser and if
the Independent Accountant ultimately resolves the dispute by awarding to Seller
$300 of the $1,000 contested, then the fees, costs and expenses of the
Independent Accountant will be allocated 30% (i.e., 300 ÷ 1,000) to Purchaser
and 70% (i.e., 700 ÷ 1,000) to Seller.
(f)    For purposes of this Agreement, subject to the fourth sentence of Section
‎3.3(c), the “Final Closing Statement” shall be, (i) in the event that no
Dispute Notice is delivered by Seller to Purchaser prior to the expiration of
the Review Period, the Closing Statement delivered by Purchaser to Seller
pursuant to Section ‎3.3(c), (ii) in the event that a Dispute Notice is
delivered by Seller to Purchaser prior to the expiration of the Review Period,
the Closing Statement delivered by Purchaser to Seller pursuant to Section
‎3.3(c), as adjusted pursuant to the agreement of Seller and Purchaser in
writing, or (iii) in the event that a Dispute Notice is delivered by Seller to
Purchaser prior to the expiration of the Review Period and Seller and Purchaser
are unable to agree on all matters set forth in such Dispute Notice, the Closing
Statement delivered by Purchaser to Seller pursuant to Section ‎3.3(c), as
adjusted by the Independent Accountant to be consistent with (A) the Resolved
Matters and (B) the Independent Accountant’s determination as to the calculation
of the Unresolved Matters in accordance with Sections 3.3(d) and ‎3.3(e).
(g)    If the calculation of Final Purchase Price set out in the Final Closing
Statement results in a Deficiency Amount, then Seller shall pay to an account
designated by Purchaser in immediately available funds an amount equal to the
Deficiency Amount. If the calculation of Final Purchase Price set out in the
Final Closing Statement results in an Excess Amount, then Purchaser shall pay to
an account designated by Seller in immediately available funds an amount equal
to the Excess Amount. All payments under this Section ‎3.3(g) shall be made
within three (3) Business Days of the final determination of the Final Closing
Statement.
3.4    Allocation of Estimated Purchase Price.
(a)    Seller and Purchaser agree to allocate the Estimated Purchase Price (and
all other amounts treated as consideration for U.S. federal income tax purposes)
among the Transferred Assets for Tax purposes in accordance with the rules under
Section 1060 of the Code (the “Purchase Price Allocation”). Within thirty (30)
days after the Closing Date, Seller shall deliver to Purchaser a draft Purchase
Price Allocation. If within thirty (30) days after Purchaser’s receipt of the
draft Purchase Price Allocation Purchaser has not objected in writing to such
draft Purchase Price Allocation, it shall become conclusive, final and binding.
In the event that Purchaser objects in writing within such 30-day period, the
Parties shall negotiate in good faith to resolve the dispute; provided, however,
that in the event that Seller and Purchaser cannot reach agreement with respect
to the Purchase Price Allocation within ninety (90) days after the Closing Date,
the Independent Accountant shall resolve such Purchase Price Allocation dispute.
The costs related to having the accounting firm resolve such Purchase Price
Allocation dispute shall be borne equally by Purchaser and Seller.
(b)     If an adjustment is made to the Estimated Purchase Price pursuant to
Section 3.3, the Purchase Price Allocation shall be adjusted in accordance with
Section 1060 of the Code and as mutually


21

--------------------------------------------------------------------------------





agreed by Purchaser and Seller. In the event that an agreement with respect to
any adjustment is not reached within thirty (30) days after the Final Closing
Statement becomes binding pursuant to Section 3.3(f), any such dispute shall be
resolved in the manner described in Section 3.4(a). Purchaser and Seller shall
file their Tax Returns (and IRS Form 8594, if applicable) on the basis of such
Purchase Price Allocation, as it may be amended pursuant to this Agreement, and
neither Party shall thereafter take a Tax Return position or any other position
for applicable Tax purposes that is inconsistent with such Purchase Price
Allocation, unless otherwise required pursuant to a final “determination” as
defined in Section 1313 of the Code or similar provision of state, local or
non-U.S. Law.
3.5    Withholding.
Purchaser, Seller, and their respective Affiliates shall be entitled to
withhold, or cause to be withheld, from any payment made pursuant to this
Agreement such amounts as are required to be withheld under applicable Tax Law
(including any amounts required to be withheld in the event that a tax clearance
certificate pursuant to Section 980 of the Irish Taxes Consolidation Act of 1997
(as amended) is not produced or updated (as appropriate) by Seller indicating
that Irish Tax is not required to be deducted from the Estimated Purchase
Price); provided, that Purchaser shall (a) provide prior written notice of such
withholding to Seller and a reasonable opportunity for Seller to obtain reduced
rates of withholding or other available exemptions, if any, and (b) timely pay
over to the appropriate Governmental Authority any amounts withheld pursuant to
this Section 3.5. To the extent that such amounts are so withheld and paid over
to the proper Governmental Authority, such withheld and deducted amounts will be
treated for all purposes of this Agreement as having been paid to the applicable
Selling Entity in respect of which such deduction and withholding was made. Upon
either Party’s reasonable written request, the other Party shall submit a tax
payment certificate or other documentation (or copy thereof), to the extent
issued by the applicable Governmental Authority, certifying payment of such
amount.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser, subject to the disclosures and
exceptions set forth in the disclosure schedules delivered by Seller to
Purchaser concurrently herewith (the “Disclosure Schedules”), as follows:
4.1    Corporate Existence.
Each Selling Entity is duly organized, validly existing and, where such concept
is recognized in the applicable jurisdiction, in good standing under the laws of
its jurisdiction of organization. Each Selling Entity has the requisite
corporate, limited liability company, partnership or similar power and authority
to own, lease and operate its properties, rights and assets related to the
Business (including the Transferred Assets) and to conduct the Business as the
same is now being conducted by it. Each Selling Entity is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where such qualification is necessary, except for those jurisdictions where
failure to be so qualified or in good standing would not reasonably be expected
to have, individually or in the aggregate, a Business Material Adverse Effect.
4.2    Corporate Authority.
This Agreement and the other Transaction Documents to which each Selling Entity
is (or becomes) a party and the consummation of the transactions contemplated
hereby and thereby involving such Persons have been duly and validly authorized
by such Selling Entity, and will be duly and validly authorized


22

--------------------------------------------------------------------------------





by each such Selling Entity, in each case, by all requisite corporate,
partnership or similar action prior to Closing and no other proceedings on the
part of such Selling Entity or its equityholders are (and no other proceedings
on the part of any such Selling Entity or any of its equityholders will be)
necessary for such Selling Entity to authorize the execution or delivery of this
Agreement or any of the other Transaction Documents or to perform any of their
obligations hereunder or thereunder. The Selling Entities have, and will have at
or prior to the Closing, full corporate, limited liability company, partnership
or similar organizational (as applicable) power and authority to execute and
deliver the other Transaction Documents to which it is a party and to perform
its obligations hereunder or thereunder. This Agreement has been duly executed
and delivered by Seller, and the other Transaction Documents will be duly
executed and delivered by Seller and any other Selling Entity party thereto, and
this Agreement constitutes, and the other Transaction Documents when so executed
and delivered will constitute, a valid and legally binding obligation of Seller
and/or any other Selling Entities, enforceable against it or them, as the case
may be, in accordance with its terms, except as enforceability may be affected
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and the implied covenant of good faith and fair dealing (the “Bankruptcy and
Equity Exception”).
4.3    No Conflicts; Governmental Approvals and Consents.
(a)    Except for any requirements under Competition Laws in the jurisdictions
set forth in Schedule 6.3(b) hereto, the execution and delivery of this
Agreement and the other Transaction Documents by Seller and/or each of the other
Selling Entities, the performance by Seller and each other Selling Entity of its
respective obligations hereunder and thereunder and the consummation by Seller
and each of the other Selling Entities of the transactions contemplated hereby
and thereby do not and will not (A) violate or conflict with any provision of
the respective certificate of incorporation or by-laws or similar organizational
documents of Seller or any other Selling Entity, (B) result in any violation or
breach of, or constitute any default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or a loss of a benefit under, any Transferred
Business Contract or Transferred Real Property Lease, (C) result in the creation
of any Lien (except for Permitted Liens) upon, or (D) violate, conflict with or
result in any breach under any provision of any Law or Order applicable to
Seller or any other Selling Entity (to the extent it relates to the transactions
contemplated by this Agreement), the Business or the Transferred Assets, except,
in the case of clauses (B), (C) and (D), to the extent that any such breach,
default, termination, cancellation, acceleration, loss, Lien, violation,
conflict, breach or loss would not be material to the Business and/or the
Transferred Assets, taken as a whole.
(b)    Except for any requirements under Competition Laws, no Consent in the
jurisdictions set forth in Schedule 6.3(b) hereto, order, or license from,
notice to or registration, declaration or filing with, any United States,
supranational or foreign, federal, state, provincial, municipal or local
government agency, court of competent jurisdiction, administrative agency or
commission or other governmental or regulatory authority or instrumentality
(“Governmental Authority”), is required on the part of Seller or any other
Selling Entity in connection with the execution, delivery or performance of this
Agreement or any of the other Transaction Documents or the consummation of the
transactions contemplated hereby and thereby, except for (a) such Consents,
orders, licenses, filings or notices that have been or will be obtained as of
the Closing Date and remain in full force and effect, (b) filings required
pursuant to the Exchange Act and (c) those with respect to which the failure to
have been so obtained or to remain in full force and effect would not be
material to the Business and/or the Transferred Assets, taken as a whole.
4.4    Financial Information.


23

--------------------------------------------------------------------------------





Section 4.4 of the Disclosure Schedules sets forth the management-prepared
unaudited statements of revenues of the Business for the 12-months ended
September 29, 2019 and certain balance sheet line items as of September 29, 2019
(the “Financial Information”). The Financial Information has been prepared from
the books and records of the Seller Group in a manner consistent with the
accounting practices and procedures used to prepare the Audited Seller Group
Financial Statements and GAAP as at the date of the Audited Seller Group
Financial Information but not using carve-out standards under GAAP and fairly
presents, in all material respects, the revenues of the Business for the period
covered thereby and the listed balance sheet items for the Business as of
September 29, 2019. The accounting methods, policies, procedures and estimation
methodologies set out in Section D of Exhibit H are consistent with the
accounting methods, policies, procedures and estimation methodologies used in
the Audited Seller Group Financial Statements and GAAP as at the date of the
Audited Seller Group Financial Information with respect to the same account line
items.
4.5    Absence of Changes.
Since the date of the Financial Information, (i) except as otherwise required by
this Agreement or the other Transaction Documents, (a) the Seller Group has
conducted the Business in all material respects in the ordinary course of
business and (b) no member of the Seller Group has taken any action that it
would not be permitted to take without the consent of Purchaser after the date
hereof pursuant to Section 6.1 and (ii) there has not been a Business Material
Adverse Effect.
4.6    Sufficiency of Assets.
Except (i) for services and other rights that are to be made available pursuant
to the Transition Services Agreement and the other Transaction Documents and
(ii) as set forth in Section 4.6 of the Disclosure Schedules, the Transferred
Assets collectively constitute all of the assets, properties and rights of the
Seller Group that are necessary for, or used in connection with, the conduct of
the Business as currently conducted and as it is conducted immediately prior to
the Closing.
4.7    Title to Transferred Assets; Properties.
(a)    Seller or one or more of the other Selling Entities has, or at the
Closing will have, and Purchaser will at the Closing acquire, exclusive and good
title to, or have valid and enforceable rights to use the Transferred Assets, in
all cases, free and clear of all Liens, except Permitted Liens and Liens arising
out of any actions by or on behalf of Purchaser or any of its Subsidiaries.
(b)    All Transferred Personal Property, taken as a whole, is in all material
respects in good working condition and repair, ordinary wear and tear and
maintenance excepted, and in all material respects suitable for the purposes for
which it is currently used.
4.8    Transferred Business Contracts.
(a)    Section 4.8 of the Disclosure Schedules lists each of the Transferred
Business Contracts, other than the Subscription Agreements.
(b)    Seller has delivered to Purchaser true, correct and complete copies of
each of the Transferred Business Contracts (other than Subscription Agreements),
together with any material amendments, modifications or supplements thereto.
Except as would not be material to the Business and/or the Transferred Assets,
taken as a whole, (i) each Transferred Business Contract is in full force and
effect and is a valid and binding agreement of the relevant member of the Seller
Group, and to the knowledge of


24

--------------------------------------------------------------------------------





Seller, the other parties thereto, enforceable in accordance with its terms
subject to the Bankruptcy and Equity Exception, (ii) no member of the Seller
Group is in breach of or default under any Transferred Business Contract to
which it is a party, and, to the knowledge of Seller, no other party to any such
Contract is in breach thereof or default thereunder, (iii) no member of the
Seller Group has received from any counterparty any written notice of
termination or written notice or written claim of default by such member of the
Seller Group under any Transferred Business Contract and (iv) to the knowledge
of Seller, no event has occurred that, with or without notice or lapse of time
or both, would result in a breach or default under any Transferred Business
Contract by any member of the Seller Group. Notwithstanding the foregoing, the
representations and warranties contained in this Section 4.8 do not apply to the
Transferred Real Property Lease, which is covered in Section 4.18.
4.9    Litigation.
Neither Seller nor any other Selling Entity is subject to any Order or
stipulation of any Governmental Authority that would prevent or reasonably be
expected to interfere with or delay the consummation of the transactions
contemplated by the Transaction Documents or, would be material to the Business,
and/or the Transferred Assets. There are no Proceedings pending or, to the
knowledge of Seller, investigations or threatened Proceedings against Seller or
any other Selling Entity in respect of the Business or the Transferred Assets
which (i) would be material to the Business and/or the Transferred Assets, (ii)
would prevent or reasonably be expected to interfere with or delay the
consummation of the transactions contemplated by the Transaction Documents,
(iii) seek or threaten injunctive or non-monetary relief or (iv) allege criminal
wrongdoing or could result in a criminal penalty.
4.10    Compliance with Laws; Permits.
(a)    Compliance with Laws. Except for non-compliance or violations that would
not be material to the Business, and/or the Transferred Assets, taken as a
whole, since July 3, 2018, (i) the Business has been conducted at all times in
compliance in all material respects with all Laws or Orders applicable to the
Business, and (ii) no member of the Seller Group has received any written notice
of any violation or alleged violation by the Business of any such Law or Order.
(b)    Permits. (i) The Seller Group has all Permits that are necessary to
conduct the Business as currently conducted, (ii) all such Permits are in full
force and effect, (iii) the Business is not being conducted in violation or
default of such Permits, (iv) no member of the Seller Group is in receipt of any
written notification that any Governmental Authority is threatening to revoke
any such Permit and (v) all such Permits were lawfully obtained, in each of the
foregoing clauses (i) through (v), other than any exceptions as would not be
material to the Business and/or the Transferred Assets, taken as a whole.
Section 4.10(b) of the Disclosure Schedules sets forth all Permits primarily
relating to, used or held for use in connection with the Business.
4.11    Anti-Corruption; International Trade.
(a)    Since July 3, 2018, neither the Business, nor any of its officers,
directors, or employees, nor, to the knowledge of Seller, any of their
respective agents or third-party representatives (i) has made, authorized,
solicited or received any bribe, unlawful rebate, payoff, influence payment, or
kickback, (ii) has established or maintained, or is maintaining, any unlawful
fund of corporate monies or properties, (iii) has used or is using any corporate
funds for any illegal contributions, gifts, entertainment, hospitality, travel,
or other unlawful expenses, (iv) has violated or is violating in any respect
Anti-Corruption Laws, or (v) has, directly or indirectly, made, offered,
authorized, facilitated, or promised any payment, contribution, gift,
entertainment, bribe, rebate, kickback, financial or other advantage, or
anything else of value, regardless


25

--------------------------------------------------------------------------------





of form or amount, to any governmental official or any other Person, in each
case of the foregoing clauses (i) - (v), in connection with or relating to the
Business.
(b)    Neither the Business, nor any of its officers, directors, or employees,
nor, to the knowledge of Seller, any of their respective agents or third-party
representatives is currently or has since July 3, 2018 been: (i) a Sanctioned
Person; (ii) operating in, organized in, conducting business with, or otherwise
engaging in dealings with or for the benefit of any Sanctioned Person or in any
Sanctioned Country; or (iii) otherwise in violation of any Sanctions.
(c)    The Seller Group has implemented and maintains in effect written
policies, procedures and internal controls, including an internal accounting
controls system, that are reasonably designed to prevent, deter and detect
violations of applicable Anti-Corruption Laws and Sanctions. The Seller Group
has not received from any Governmental Authority any notice, inquiry, or
internal or external allegation; or made any voluntary or involuntary disclosure
to a Governmental Authority, in each case, concerning any actual or potential
violation or wrongdoing related to Sanctions or Anti-Corruption Laws, in each
case, except as would not, individually or in the aggregate be material to the
Business.
4.12    Intellectual Property.
(a)    Section 4.12 of the Disclosure Schedules sets forth a correct and
complete list of any and all registrations and applications included in the
Transferred IP, specifying (i) the owner of such item and (ii) for registrations
and applications, each jurisdiction in which such item is issued or registered
or in which any application for issuance or registration has been filed and the
respective issuance, registration, or application number and date of such item.
All registrations and applications included in the Transferred IP are subsisting
and unexpired, and to the knowledge of Seller, valid, enforceable and otherwise
in good standing and none of such registrations and applications have been
adjudged invalid or unenforceable in whole or in part. All fees that are due and
payable in respect of the Transferred IP have been duly paid, and Seller has
taken all actions required in the prosecution of the Transferred IP.
(b)    Seller or another Selling Entity solely and exclusively own all
Transferred IP, free and clear of any Liens (other than Permitted Liens).
Without limiting the generality of the foregoing, Seller or another Selling
Entity has entered into binding, written Contracts with every current and former
employee and/or independent contractor of the Business who was involved in the
creation of the Transferred IP whereby such employees and independent
contractors (i) assign to a Selling Entity any ownership interest and right they
may have in any Intellectual Property created or developed by such employees or
independent contractors within the scope of or during their services for the
Business, and (ii) acknowledge such Selling Entity’s sole and exclusive
ownership of such Intellectual Property.
(c)    There is no written notice, claim, indemnification request or Proceeding
(including any oppositions, interferences or re-examinations) pending or, to the
knowledge of Seller, threatened against Seller or any Seller Subsidiary (i)
asserting or suggesting that any infringement, misappropriation, violation,
dilution or unauthorized use of Intellectual Property is or may be occurring or
has or may have occurred, in each case, relating to the Business or (ii)
challenging the validity, enforceability or use of any Transferred IP. Neither
Seller nor any other Selling Entity has received any written request that Seller
or any other Selling Entity consider taking a license under any Intellectual
Property owned by a third party that relate to the Business. The conduct of the
Business does not infringe, misappropriate, dilute or violate any Intellectual
Property of any third party. To the knowledge of Seller, no third party is
infringing, misappropriating, diluting or violating any Transferred IP in any
material respect.


26

--------------------------------------------------------------------------------





(d)    No Transferred IP is subject to any outstanding Order or stipulation that
(i) materially conflicts with the use and distribution thereof in connection
with the Business as currently conducted or (ii) would otherwise restrict or
limit Purchaser’s ability to assign, transfer or license such Transferred IP.
(e)    Each of Seller and the other Selling Entities has implemented reasonable
policies and procedures and has taken reasonable steps necessary to maintain,
enforce and protect their rights in the Transferred IP and at all times has
maintained the confidentiality of all Trade Secrets included in the Transferred
IP. None of the Trade Secrets or other confidential information included in the
Transferred Assets have been disclosed to a third party other than employees,
suppliers, representatives, customers or agents of the Business all of whom are
bound by written confidentiality agreements.
(f)    After the Closing, Purchaser and its Affiliates will not be obligated to
grant a license, covenant or similar right to a third party with respect to
their own Intellectual Property, solely due to the assumption of one or more of
the Transferred Business Contracts.
(g)    Neither Seller nor any of its Subsidiaries has or is participating in any
industry standards organization that in any manner restricts or requires the
licensing or enforcement of any Transferred IP to or against third parties.
4.13    Privacy and Data Security.
(a)    The use, storage, sharing, disclosure, dissemination, Processing and
disposal of any personally identifiable information and Personal Data of the
Business (including, as applicable, customers and employees) is in compliance in
all material respects with all applicable privacy policies, terms of use,
contractual obligations and applicable Laws.
(b)    Seller and its Subsidiaries maintain complete, accurate and up to data
records of their Personal Data Processing activities in relation to the Business
in accordance in all material respects with applicable data protection and
privacy Laws.
(c)    Seller and each Subsidiary has, in relation to the Business, issued
privacy notices to, and (when necessary) has obtained consents from, all
relevant Data Subjects which comply in all material respects with applicable
data protection and privacy Laws.
(d)    Since July 3, 2018, there have been no security breaches relating to, or
violations of any security policy regarding, or any unauthorized access of, any
Personal Data used by or on behalf of Seller or its Subsidiaries in connection
with the Business, other than those that were resolved without material cost,
material liability or the duty to notify any Person. Further, Seller and its
Subsidiaries have:
(i)    implemented appropriate technical and organizational measures designed to
protect against the unauthorized or unlawful Processing of, and accidental loss
of or damage to, Personal Data relating to the Business which is Processed by or
on behalf of Seller and its Subsidiaries;
(ii)    put in place appropriate agreements, as required by applicable data
protection and privacy Laws, with all third parties Processing Personal Data on
their behalf relating to the Business; and
(iii)    undertaken reasonably appropriate privacy and information security due
diligence on all such third parties in accordance with, applicable data
protection and privacy Laws.


27

--------------------------------------------------------------------------------





(e)    Seller and its Subsidiaries are, and have since July 3, 2018 been, in
compliance with the Payment Card Industry Data Security Standard requirements in
all material respects.
(f)    There is no, and there has been no, written complaint to, or any audit,
proceeding, claim or, to the knowledge of Seller, investigation (formal or
informal) against, any Selling Entity, in each case with respect to the Business
by: (i) any private party; or (ii) the Federal Trade Commission, any state
attorney general or similar state official, or any other governmental authority,
foreign or domestic, in each case with respect to the security, confidentiality,
availability or integrity of information technology assets, Personal Data, or
other data, information or Intellectual Property, except for any of the
foregoing that arose prior to the date of this Agreement and have been fully
resolved.
4.14    Product Liability.
No product distributed, licensed or made available by Seller or its Subsidiaries
to customers or end users in the Territory has been the subject of a recall,
Proceeding or, to the knowledge of Seller, investigation, and none of Seller or
any of its Subsidiaries have received any written assertions of same. Since July
3, 2018, other than routine warranty claims and routine product returns, neither
Seller nor any other Selling Entities has received any claim by any customer in
the Territory for indemnification with respect to any Seller Group Product and
Service, on any theory, that has not since been resolved.
4.15    Tax Matters.
(a)    All material Tax Returns required to be filed by Seller with respect to
the Transferred Assets have been filed when due in accordance with all
applicable Laws and material Taxes due and payable with respect to the
Transferred Assets have been timely paid. There is no action, suit, proceeding,
investigation, audit or claim now pending with respect to any material Tax with
respect to any Transferred Asset, and no such action with respect to any
Transferred Asset has been threatened in writing.
(b)    There are no outstanding agreements extending the statutory period of
limitation applicable to any claim for, or the period for the collection or
assessment of, any material Taxes with respect to the Transferred Assets.
(c)    With respect to the Transferred Assets, Seller has duly and timely
withheld from all payments to third parties all material amounts required to be
so withheld under all applicable Law.
(d)    There are no Tax liens (other than Permitted Liens) on any of the
Transferred Assets.
(e)    Neither Seller nor its Affiliates has received any written notice or
written inquiry from any jurisdiction where Seller or its applicable Affiliates
do not currently file Tax Returns to the effect that such filings may be
required with respect to the Transferred Assets or that the Transferred Assets
may otherwise be subject to taxation by such jurisdiction.
4.16    Benefit Plans.
(a)    Section 4.16(a) of the Disclosure Schedules sets forth a list of each
material Benefit Plan, and separately designates each Assumed Benefit Plan.
(b)    Each Benefit Plan is and has been maintained in material compliance with
its terms and with the requirements of applicable Law, and there are no pending
claims, audits or investigations, or, to the knowledge of Seller, claims, audits
or investigations threatened against any Benefit Plan, by any


28

--------------------------------------------------------------------------------





Business Employee or any Governmental Authority or otherwise involving any such
Benefit Plan or the assets of any Benefit Plan (other than routine claims for
benefits made in the ordinary course) that, individually or in the aggregate,
could result in the imposition of any material Liability on Purchaser or its
Affiliates. No Liabilities under any Assumed Benefit Plan relates to any
employees of Seller and its Subsidiaries other than Business Employees.
(c)    Other than as set forth on Section 4.16(c) of the Disclosure Schedules,
no Business Employee or other employee has transferred to the employment of
Seller or any of the other Selling Entities in circumstances governed by the
Transfer of Undertakings (Protection of Employment) Regulations 2006 or
predecessor legislation thereto (“TUPE”) with an entitlement to payment of
enhanced benefits on redundancy or early retirement by reference to employment
with Seller, any other Selling Entity, or a previous employer, and whether under
the U.K. Pension Plan, contract of employment, or other arrangement. Other than
the U.K. Pension Plan, there are no legally enforceable arrangements in
existence in the United Kingdom to which Seller or any of its Subsidiaries are
legally obligated to contribute for the provision of any pension, lump sum or
other like benefit upon retirement or death or termination of employment which
are for the benefit of any Business Employee in the United Kingdom. Any
contributions that have been required to be paid by Seller or any of its
Subsidiaries under the U.K. Pension Plan prior to the date of this Agreement
have been paid in full. The U.K. Pension Plan provides only money purchase
benefits within the meaning of Section 181 of the Pension Schemes Act 1993, and
neither Seller nor any of its Subsidiaries has ever participated in any U.K.
occupational pension scheme providing any benefits which are not money purchase
benefits within such meaning.
(d)    Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement, alone or in connection with any
other event (whether contingent or otherwise) would reasonably be expected to
(i) except as required under applicable Law, entitle any Business Employee to
treat such Business Employee’s employment or engagement as having been
terminated and/or entitle such Business Employee to any severance pay,
unemployment compensation or any other payment or benefit, (ii) accelerate the
time of payment or vesting, or increase the amount, of any compensation or
benefit due to any Business Employee (other than with respect to any Business
Employee whose employment does not transfer automatically to Purchaser or its
Affiliates in connection with the transactions contemplated by this Agreement),
(iii) directly or indirectly cause or require the transfer or setting aside of
any assets to fund any Assumed Benefit Plan or otherwise give rise to any
material Liability under any Assumed Benefit Plan, or (iv) limit or restrict the
right to amend, terminate or transfer the assets of any Assumed Benefit Plan on
or following the Closing Date.
4.17    Labor Matters.
(a)    Except as set forth on Section 4.17(a) of the Disclosure Schedules,
neither Seller nor any other Selling Entity is or has since July 3, 2018 been
(a) a party to or bound by any collective bargaining agreement, works council
agreement (including with any European Works Council or staff body or group
thereof), trade union agreement, or other similar agreement (including any such
agreement applicable on a national and/or industry-wide basis) (each of the
foregoing, a “Labor Contract”) in respect of the Business, (b) subject to a
legal duty to bargain with (exclusive of any of the change-in-control-related
notification and consultation obligations listed on Section 4.17(a) of the
Disclosure Schedules), or in recognition of, any labor union, works council,
trade union or similar employee representative group (each, an “Employee
Representative”) on behalf of the Business Employees; (c) to the knowledge of
Seller, the object of any attempt to organize or obtain recognition with respect
to the Business Employees for collective bargaining purposes or representation
by any Employee Representative, or presently operating under an


29

--------------------------------------------------------------------------------





expired Labor Contract; or (d) party to or subject to any actual or, to the
knowledge of Seller, threatened, strike, work stoppage, picketing, boycott or
similar activity in respect of the Business.
(b)    Other than as set forth in Section 1.1(ii) of the Disclosure Schedules,
there are no other employees of Seller or any of its Subsidiaries who are
engaged wholly or primarily in the provision of services to the Business or
whose transfer to Purchaser and its Affiliates is required under local Law.
(c)    Except as set forth on Section 4.17(c) of the Disclosure Schedules and as
required by any applicable Law, no consent or consultation of, requirement to
provide information to, or the rendering of or receipt of an opinion or formal
advice by, any Employee Representative, group of employees, or any Governmental
Authority with jurisdiction over labor matters is required for Seller or any
other Selling Entity to enter into this Agreement or to consummate the
transactions contemplated by this Agreement or the other Transaction Documents.
Since July 3, 2018, each of Seller and the other Selling Entities has complied
in all material respects with their respective obligations to inform and/or
consult which are similar to the type described in the immediately preceding
sentence.
(d)    Except as would not, individually or in the aggregate, be material to the
Business, the Business is and has since July 3, 2018 been conducted in
compliance with all applicable Laws respecting labor, employment, fair
employment practices, equal employment opportunities (including the prevention
of discrimination, harassment and retaliation), terms and conditions of
employment, labor-management relations, the termination of employment, the
classification of employees as exempt or non-exempt from overtime pay
requirements, the classification of non-employee workers, contractors and
consultants, wages and hours (including payment of all wages and overtime), work
authorization, immigration, occupational safety and health, holiday pay, and
mass layoffs and plant closings. No action, arbitration, dispute, litigation,
audit, complaint, charge, inquiry, material disciplinary or grievance
proceeding, or investigation by, on behalf of, or in relation to any current,
former, or prospective employee of the Business, or any labor union, works
council, or trade union, or otherwise relating to the labor or employment
practices with respect to the Business (including for the avoidance of doubt any
audit, investigation, or other proceeding conducted by any tax or revenue
authority) is pending or, to the knowledge of Seller, threatened which, if
adversely decided, may reasonably, individually or in the aggregate, be material
to the Business.
(e)    Neither Seller nor any other Selling Entity has closed any site of
employment, effectuated any mass layoffs or redundancies, or implemented any
early retirement, exit incentive or other group termination program in the
Territory since July 3, 2018, nor planned or announced any such action or
program for the future.
4.18    Transferred Real Property.
(a)    No member of the Seller Group owns any Real Property.
(b)    A true and complete copy of the Transferred Real Property Lease
(including any exhibits, appendix, addenda, schedules, amendments and
modifications thereto) has been made available to Purchaser. Seller or its
Subsidiaries has a valid and enforceable leasehold estate in, and enjoys
peaceful and undisturbed possession of, all Transferred Real Property, subject
to no liens other than Permitted Liens. The Transferred Real Property Lease is
the valid and binding obligation of Seller or one of its Subsidiaries,
enforceable in accordance with its terms subject to the Bankruptcy and Equity
Exception. Neither Seller nor any Subsidiary has received any written notice
from any Landlord of, nor does Seller or any Subsidiary have knowledge of the
existence of, any default, event or circumstance that, with notice or lapse of
time, or both, would constitute a default by the party that is the lessee or
lessor of such Transferred Real Property. Seller


30

--------------------------------------------------------------------------------





and its Subsidiaries have not subleased, licensed or otherwise granted any other
party the right to use or occupy any Transferred Real Property or any portion
thereof.
4.19    Environmental Matters.
(a)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Business Material Adverse Effect: (i) each of Seller and
the other Selling Entities in respect of the Business and the Transferred Assets
are in compliance with all, and have not violated any, Environmental Laws,
including the possession of, and the compliance with, all Permits required under
Environmental Laws; (ii) to the knowledge of Seller, there has not been any
Release or threatened Release of Hazardous Materials at, on, under or from any
Real Property or, to the knowledge of Seller, any other real property, in a
manner that would reasonably be expected to give rise to liability under any
Environmental Laws to Seller or any Selling Entity in respect of the Business or
the Transferred Assets; (iii) none of Seller or any other Selling Entity has
received any Environmental Claim relating to the Business or the Transferred
Assets and, to the knowledge of Seller, there are no Environmental Claims
threatened against Seller or any Selling Entity in respect of the Business or
the Transferred Assets; (iv) none of Seller or any other Selling Entity is
subject to any Order or settlement relating to compliance with Environmental
Law; and (v) none of Seller or any other Selling Entity has assumed or retained,
by contract, operation of law, any obligation under any Environmental Law or
concerning any Hazardous Materials relating to the Business or the Transferred
Assets.
(b)    Seller has made available to Purchaser, copies of all environmental
reports, studies, assessments, audits, sampling data and similar documents
containing material information that may affect the Business, and all
correspondence alleging any material violation of or liability under
Environmental Laws and other written Environmental Claims, in each case, in
their possession or control and relating to the Transferred Assets and/or the
Business.
4.20    Affiliate Agreements.
Section 4.20 of the Disclosure Schedules lists all Affiliate Agreements that
relate to the Business. Seller has made available to Purchaser or its
Representatives copies of each such Affiliate Agreement.
4.21    Distributors.
Section 4.21 of the Disclosure Schedules sets forth all of the distributors
engaged by the Business during the 12-month period ended September 30, 2019 (the
“Business Distributors”) and the aggregate amount of revenue attributable to
each for such period. As of the date hereof, no Business Distributor has (i)
canceled, terminated, adversely modified, or failed to renew its business
relationship with the Seller Group or notified in writing to Seller or any of
its Subsidiaries of any intention to cancel, terminate or adversely modify in
any material respect, or fail to renew its relationship with the Seller Group,
or (ii) provided written notice to the effect that it will fail to perform, or
is reasonably likely to fail to perform, its material obligations in respect of
its relationship with the Seller Group. There are no pending material disputes
with any Business Distributor.
4.22    Brokers and Other Advisors.
No member of the Seller Group has retained any investment banker, finder or
broker who would have a valid claim for a fee, brokerage, commission or similar
compensation in connection with the negotiation, execution or delivery of this
Agreement or any of the other Transaction Documents or the consummation of any
of the transactions contemplated hereby or thereby.


31

--------------------------------------------------------------------------------





4.23    No Other Representations or Warranties.
The representations and warranties contained in this Article IV (as modified by
the Disclosure Schedules) and the express representations and warranties
contained in the other Transaction Documents are the only representations and
warranties made by Seller with respect to the Seller Group, the Business, the
Transferred Assets and the Transferred Liabilities and none of Seller, any
Subsidiaries or Affiliates of Seller nor any other Person makes any other
express, implied or statutory representation or warranty with respect to the
Seller Group, the Business, the Transferred Assets, the Transferred Liabilities
or otherwise, including any implied warranties of merchantability, fitness for a
particular purpose, title, enforceability or non-infringement, including as to
(a) the physical condition or usefulness for a particular purpose of the real or
tangible personal property included in the Transferred Assets, (b) the use of
the Transferred Assets and the operation of the Business by Purchaser after the
Closing in any manner other than as used and operated by Seller or its
Subsidiaries, or (c) the probable or potential success or profitability of the
ownership, use or operation of the Business by Purchaser after the Closing.
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV (AS
MODIFIED BY THE DISCLOSURE SCHEDULES) AND THE EXPRESS REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE OTHER TRANSACTION DOCUMENTS, ALL TRANSFERRED ASSETS
ARE CONVEYED ON AN “AS IS” AND “WHERE IS” BASIS AND WITH ALL FAULTS. Except for
the representations and warranties contained in this Article IV (as modified by
the Disclosure Schedules) or the express representations and warranties
contained in the other Transaction Documents and the indemnification obligations
set forth in Article IX hereof or as otherwise provided in the Transaction
Documents, Purchaser has not relied upon and neither Seller nor any other Person
will have or be subject to any liability or indemnification obligation to
Purchaser or any other Person for any information provided to, or used by,
Purchaser or its Representatives relating to the Business, the Transferred
Assets, the Transferred Liabilities or otherwise in expectation of the
transactions contemplated by this Agreement and the other Transaction Documents,
including any materials prepared by Seller or any of its Affiliates, or any of
the Representatives of the foregoing related to the Business, the Transferred
Assets or the Transferred Liabilities and any information, document, or material
made available to Purchaser or its Representatives, whether orally or in
writing, in Purchaser’s due diligence review, including in certain “data rooms”
(electronic or otherwise), management presentations, functional “break-out”
discussions, responses to questions submitted on behalf of Purchaser, due
diligence reviews, or in any other form related to the transactions contemplated
by this Agreement and the other Transaction Documents, including during the
negotiation of such transactions.
ARTICLE V    
REPRESENTATIONS OF PURCHASER
Purchaser represents and warrants to Seller as follows:
5.1    Corporate Existence.
Purchaser is duly organized and validly existing under the Laws of Switzerland.
Purchaser has all requisite corporate power and authority to own, lease and
operate the Transferred Assets, to assume the Transferred Liabilities, and to
carry on the Business in substantially the same manner as it is now being
conducted by Seller and its Subsidiaries.
5.2    Corporate Authority.
(a)    This Agreement and the other Transaction Documents to which Purchaser is
a party and the consummation of the transactions contemplated hereby and thereby
involving Purchaser have been duly authorized by Purchaser by all requisite
corporate action. Purchaser has all corporate power and authority


32

--------------------------------------------------------------------------------





to execute and deliver the Transaction Documents to which it is a party and to
perform its obligations thereunder. This Agreement has been duly executed and
delivered by Purchaser, and the other Transaction Documents will be duly
executed and delivered by Purchaser, and this Agreement constitutes, and the
other Transaction Documents when so executed and delivered will constitute, a
valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms subject to the Bankruptcy and Equity Exception.
(b)    Except for any requirements under Competition Laws in the jurisdictions
set forth in Schedule 6.3(b) hereto, the execution and delivery of this
Agreement and the other Transaction Documents by Purchaser, the performance by
Purchaser of its obligations hereunder and thereunder and the consummation by
Purchaser of the transactions contemplated hereby and thereby do not and will
not (A) violate or conflict with any provision of the certificate of
incorporation or by-laws or similar organizational documents of Purchaser,
(B) result in any violation or breach or constitute any default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a material
benefit under, or result in the creation of any Lien under any contract,
indenture, mortgage, lease, note or other agreement or instrument to which
Purchaser is subject or is a party, or (C) violate, conflict with or result in
any breach under any provision of any Law applicable to Purchaser or any of its
properties or assets, except, in the case of clauses (B) and (C), to the extent
that any such default, violation, conflict, breach or loss would not reasonably
be expected to have, individually or in the aggregate, a Purchaser Material
Adverse Effect.
5.3    Governmental Approvals and Consents.
Except for any requirements under Competition Laws in the jurisdictions set
forth in Schedule 6.3(b) hereto, no Consent, approval, order or authorization
of, license or permit from, notice to or registration, declaration or filing
with, any Governmental Authority, is required on the part of Purchaser in
connection with the execution, delivery or performance of this Agreement or any
of the other Transaction Documents or the consummation of the transactions
contemplated hereby and thereby except for such consents, approvals, orders or
authorizations of, licenses or permits, filings or notices which have been
obtained and remain in full force and effect and those with respect to which the
failure to have obtained or to remain in full force and effect would not have or
reasonably be expected to have, individually or in the aggregate, a Purchaser
Material Adverse Effect.
5.4    Litigation.
As of the date of this Agreement, there is no Proceeding pending or, to the
knowledge of Purchaser, investigation or threatened Proceeding against Purchaser
or any of its Affiliates that would reasonably be expected to have, individually
or in the aggregate, a Purchaser Material Adverse Effect.
5.5    Financial Capacity.
Purchaser will have at the Closing all funds necessary to pay and satisfy in
full the obligations pursuant to this Agreement to pay (i) the Estimated
Purchase Price and all amounts payable at Closing and following the Closing
pursuant to Article III and (ii) all fees and expenses of Purchaser and its
Affiliates, including in connection with the transactions contemplated by this
Agreement and the other Transaction Documents.
5.6    Brokers and Other Advisors.


33

--------------------------------------------------------------------------------





None of Purchaser nor any of its Affiliates has retained any financial advisor,
investment banker, finder or broker who would have a valid claim for a fee,
brokerage, commission or similar compensation from Seller or its Affiliates in
connection with the negotiation, execution or delivery of this Agreement or any
of the other Transaction Documents or the consummation of any of the
transactions contemplated hereby or thereby.
5.7    Employee Consultations.
Except with respect to the information and consultation process that may be
required with the relevant French Employee Representative(s) and the Swedish
Employee Representative(s) of Purchaser and/or any of its Affiliates, no consent
or consultation of, requirement to provide information to, or the rendering of
or receipt of an opinion or formal advice by, any Employee Representative, group
of employees, or any Governmental Authority with jurisdiction over labor matters
is required for Purchaser or any other Affiliate of Purchaser to enter into this
Agreement or to consummate the transactions contemplated by this Agreement or
the other Transaction Documents.
5.8    Acknowledgments by Purchaser.
(a)    Purchaser acknowledges that the representations and warranties contained
in Article IV (as modified by the Disclosure Schedules) and the express
representations and warranties contained in the other Transaction Documents are
the only representations and warranties made by Seller with respect to the
Seller Group, the Business, the Transferred Assets and the Transferred
Liabilities and none of Seller, any Subsidiaries or Affiliates of Seller nor any
other Person makes any other express, implied or statutory representation or
warranty with respect to the Seller Group, the Business, the Transferred Assets,
the Transferred Liabilities or otherwise, including any implied warranties of
merchantability, fitness for a particular purpose, title, enforceability or
non-infringement, including as to (a) the physical condition or usefulness for a
particular purpose of the real or tangible personal property included in the
Transferred Assets, (b) the use of the Transferred Assets and the operation of
the Business by Purchaser after the Closing in any manner other than as used and
operated by Seller or its Subsidiaries, or (c) the probable or potential success
or profitability of the ownership, use or operation of the Business by Purchaser
after the Closing. Purchaser is not relying and has not relied on any
representations or warranties whatsoever regarding the subject matter of this
Agreement, express or implied, except for the representations and warranties in
Article IV (as modified by the disclosure schedules) and the express
representations and warranties contained in the other Transaction Documents.
(b)    In connection with the due diligence investigation of the Business and
the Transferred Assets by Purchaser and its Affiliates, stockholders, directors,
officers, employees, agents, representatives or advisors, Purchaser and its
Affiliates, stockholders, directors, officers, employees, agents,
representatives and advisors have received and may continue to receive after the
date hereof from the Seller Group and its Affiliates, stockholders, directors,
officers, employees, consultants, agents, representatives and advisors certain
estimates, projections, forecasts and other forward-looking information, as well
as certain business plan information, regarding the Seller Group and the
Business. Purchaser hereby acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections, forecasts and other
forward-looking statements, as well as in such business plans, and that
Purchaser will have no claim against the Seller Group, or any of its Affiliates,
stockholders, directors, officers, employees, consultants, agents,
representatives or advisors, or any other person with respect thereto unless any
such information is expressly addressed or included in a representation or
warranty contained in this Agreement. Accordingly, Purchaser hereby acknowledge
and agree that neither the Seller Group nor any of its Affiliates, stockholders,
directors, officers, employees, consultants, agents, representatives or
advisors, nor any other


34

--------------------------------------------------------------------------------





Person, has made or is making any express or implied representation or warranty
with respect to such estimates, projections, forecasts, forward-looking
statements or business plans unless any such information is expressly addressed
or included in a representation or warranty contained in Article IV of this
Agreement (as modified by the Disclosure Schedules) and the express
representations and warranties contained in the other Transaction Documents.
ARTICLE VI    
AGREEMENTS OF PURCHASER AND SELLER
6.1    Conduct of the Business.
(a)    During the period from the date hereof until the Closing or earlier
termination of this Agreement in accordance with Article X (such period, the
“Interim Period”), except (a) as expressly contemplated or required by this
Agreement, (b) as consented to in writing by Purchaser, which consent shall not
be unreasonably withheld, conditioned or delayed, (c) as set forth in Section
6.1(a) of the Disclosure Schedules or (d) as required by applicable Law, Seller
shall, and shall cause its Affiliates (x) to conduct the Business in all
material respects in the ordinary course of business and use commercially
reasonable efforts to (i) preserve the Business intact, including existing
relations and goodwill with Governmental Authorities, clients, customers,
vendors and suppliers of the Business and Business Employees and (y) not to, to
the extent relating to the Business:
(i)    (A) incur, guarantee, become liable for or assume any indebtedness and/or
(B) make any loan, advance or capital contribution to or investment in any
Person, in each case of clauses (A) and (B), as would impose any Liability on
Purchaser, its Affiliates, the Business or the Transferred Assets;
(ii)    enter into or consummate any transaction involving the acquisition of
the equity interests in or portion of the Assets of, or forming a joint venture
or partnership with, any business or Person or any division thereof (whether by
merger, consolidation, exchange of equity securities or by any other manner in a
single transaction or series of related transactions);
(iii)    other than any indirect sale, transfer or conveyance of Transferred
Assets in connection with an Arlo Acquisition Transaction, sell, lease, license,
transfer, assign, convey, abandon, allow to lapse or expire, exchange or swap,
mortgage or otherwise encumber (including securitizations), or subject to any
Lien (other than Permitted Liens) or otherwise dispose of any portion of the
Transferred Assets, other than any dispositions of inventory or obsolete or
worthless Transferred Assets in the ordinary course of business;
(iv)    (A) modify, amend, fail to renew or terminate any Transferred Business
Contract, or waive, release or assign any material rights or material claims
under any Transferred Business Contract, (B) enter into any Contract that would
be a Transferred Business Contract if in existence as of the date hereof (other
than Subscription Agreements), or (C) enter into any Contract that (1) contains
either (x) a change in control provision in favor of the other party or parties
thereto or (y) an anti-assignment provision requiring consent or approval to
effect the assignment of such Contract, or (2) that would require a payment to
or give rise to any rights to any Person in each case of the foregoing clauses
(1) and (2), in connection with the transactions contemplated hereby;
(v)    use, apply to register or register, license, authorize, enable, assist,
consent to, encourage, facilitate, promote or permit any Person to use Seller’s
trademarks and logos in the


35

--------------------------------------------------------------------------------





Territory, other than non-exclusive licenses granted to customers and users in
the ordinary course of business;
(vi)     except as required by any Benefit Plan: (A) increase the salary or
other compensation of any Business Employee, other than in the ordinary course
of business (and in no event shall such increases in the aggregate with respect
to any Business Employee be in excess of 2%), (B) make any long-term incentive
awards (cash or equity), pay or grant any new or additional entitlement to
severance or termination pay, or grant transaction, retention, or other similar
bonus to any Business Employee, (C) take any action to accelerate the vesting or
payment of any compensation or benefit to any Business Employee or accelerate
the funding under any Assumed Benefit Plan, (D) adopt, materially amend, or
terminate any Assumed Benefit Plan (or any arrangement that would be an Assumed
Benefit Plan if in effect as of the date of this Agreement), (E) propose, agree
to or effect any material change to any Business Employee’s terms of employment
or engagement, (F) terminate (other than for cause) any Business Employee or
hire any individual who would become a Business Employee, or (G) transfer the
employment of any individual to or from the Business;
(vii)    (A) recognize any Employee Representative as the representative of any
Business Employees, or (B) enter into any new or amended Labor Contract except
as required by applicable Law;


36

--------------------------------------------------------------------------------





(viii)    (A) make any change to the accounting policies or procedures in effect
as of the date of the Financial Information to the extent such change would be
inconsistent with the accounting policies or procedures utilized or to be
utilized in connection with the preparation of the Estimated Closing Statement
or the Closing Statement, except (i) as required by GAAP (or any interpretation
thereof) or as required by a Governmental Authority or quasi-Governmental
Authority (including the Financial Accounting Standards Board or any similar
organization) or (ii) as required by a change in applicable Law, (B) change or
modify the sales, marketing or contracting policies, procedures or practices
with any current or prospective distributor, end-use customer, client, channel
partner or similar person and/or (C) other than in the ordinary course of
business, change or modify any credit collection and payment policies,
procedures or practices (including any acceleration in the collection of
receivables or delay in the payment of payables);
(ix)    initiate, settle, compromise, waive, discharge or agree to initiate,
settle, compromise, waive or discharge any Proceeding, that (A) would involve
the payment of monetary damages in excess of $[***], (B) would involve any
admission of wrongdoing by the Business, or any of its directors, officers,
employees or agents, (C) involves any regulatory agency or other Governmental
Authority or alleged criminal wrongdoing or (D) would result in any injunctive
or non-monetary relief or would impose any material restrictions or obligations
on the Business;
(x)    (A) adopt or effect a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization or (B) discontinue the Business in any respect;
(xi)    make, change or revoke any material Tax election or settle or compromise
any claim, assessment or dispute with respect to a material amount of Taxes, in
each case, (x) which reasonably would be expected to have an adverse impact on
Purchaser or its Affiliates and (y) only with respect to Taxes that relate
primarily to the Transferred Assets;
(xii)    make material changes to any internal or posted policies and procedures
with respect to data privacy and data security related to the Transferred
Assets;
(xiii)    any action that would constitute (i) a breach of the provisions of the
Supply Agreement that are in effect at the Effective Time or (ii) a breach of
the Supply Agreement provisions related to exclusivity or a material breach of
the Supply Agreement provisions related Intellectual Property, if such
provisions were in full force and effect as of the Effective Time;
(xiv)    subject to Section 6.24, modify, amend, renew, extend, provide any
consent or agreement under, waive any provision of, or take any other action
under or with respect to, each Transferred Business Contract listed on Schedule
6.1(a)(xiv) hereto (the “Restricted Contracts”); or
(xv)    authorize or enter into any written agreement or otherwise make any
commitment to do any of the foregoing.
Notwithstanding anything in this Section 6.1, Seller shall not be required to
take any action or non-action that in the reasonable and good faith judgment of
counsel to Seller would violate any Law applicable to Seller or any other
Selling Entity.


37

--------------------------------------------------------------------------------





6.2    Investigation of Business.
(a)    During the Interim Period, and subject to applicable Laws, the terms of
any confidentiality restrictions under Contracts to which a member of the Seller
Group is a party as of the date hereof and Sections 6.2(b) and ‎6.4, Purchaser
shall be entitled, including through its Representatives, to have such
reasonable access to the properties, businesses, operations, personnel and books
and records of, or pertaining to, the Transferred Assets and the Business as it
reasonably requests in connection with Purchaser’s efforts to consummate the
transactions contemplated by this Agreement. Any such access and examination
shall be at Purchaser’s expense and shall be conducted on reasonable advance
written notice, during regular business hours and under reasonable
circumstances, and in the case of access or examination that requires physical
access to the properties of the Seller Group or the Transferred Employees
(except for [***]), subject to the reasonable supervision of Seller, and shall
be subject to restrictions under applicable Law. Purchaser shall not, and shall
cause its Representatives not to meet with any Business employees or other
personnel other than such employees or other personnel listed on Schedule 6.2(a)
hereto without prior notice to Seller. Seller shall use its commercially
reasonable efforts to cause the Representatives of Seller and its Subsidiaries
to reasonably cooperate with Purchaser and its Representatives in connection
with such access and examination, and Purchaser and its Representatives shall
reasonably cooperate with Seller and its Subsidiaries and their respective
Representatives and shall minimize any unreasonable disruption to the Business
and the Retained Business. Notwithstanding anything herein to the contrary, no
such access or examination shall be permitted to the extent that it would (i)
unreasonably disrupt the operations of Seller or any of its Subsidiaries or (ii)
require Seller or any of its Subsidiaries to disclose information subject to
attorney-client privilege or conflict with any confidentiality or privacy
obligations to which Seller or any of its Subsidiaries is bound solely on the
basis that the disclosure of such information would, in the reasonable and good
faith judgment of counsel to Seller, violate such attorney-client privilege or
conflict with such confidentiality obligations; provided, however, that Seller
shall promptly notify Purchaser thereof and use commercially reasonable efforts
to seek alternative means to disclose such information as nearly as possible
without adversely affecting such attorney-client privilege or confidentiality
obligations. All requests for information made pursuant to this Section 6.2(a)
shall be directed to an executive officer of Seller, the employees and other
personnel listed on Schedule 6.2(a) with respect to the subject matter listed on
Schedule 6.2(a) or other Person designated by Seller.
(b)    Purchaser acknowledges that the information provided to Purchaser in
connection with this Agreement is subject to the confidentiality terms of the
confidentiality agreement between Hellman & Friedman Advisors LLC and Seller,
dated as of June 6, 2019 (as amended from time to time, the “Confidentiality
Agreement”), the confidentiality terms of which are incorporated herein by
reference. Effective upon the Closing, the terms of the Confidentiality
Agreement which place confidentiality obligations on Purchaser, its Affiliates
and/or Representatives will terminate solely with respect to information
relating to the Business.
6.3    Necessary Efforts; No Inconsistent Action.
(a)    Subject to Section 6.3(b) and the other terms and conditions of this
Agreement, Seller and Purchaser agree, and Seller agrees to cause the Seller
Group, to use their respective reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Law to consummate and make effective the
transactions contemplated by the Transaction Documents and to use their
respective reasonable best efforts to cause the conditions to each Party’s
obligation to close the transactions contemplated hereby as set forth in
‎Article VII to be satisfied, including all actions necessary to obtain (i) all
licenses, certificates, permits, approvals, clearances, expirations, waivers or
terminations of applicable waiting periods, authorizations, qualifications and
orders


38

--------------------------------------------------------------------------------





(each a “Consent”) of any Governmental Authority required for the satisfaction
of the conditions set forth in Section 7.1(b), and (ii) all other (A) Consents
of any Person (including all required Consents


39

--------------------------------------------------------------------------------





(b)    
under Transferred Business Contracts and the Transferred Real Property Lease),
necessary or desirable in connection with the consummation of the transactions
contemplated by the Transaction Documents and (B) novations of the Transferred
Business Contracts, it being understood that (x) neither Party nor any of their
respective Subsidiaries shall be required to expend any money other than for
filing fees or expenses or immaterial administrative or legal costs or expenses,
(y) the prior written consent of Purchaser shall be required with respect to any
amendment, waiver or modification to any Transferred Business Contract for the
purpose of obtaining any such Consent that is adverse to Purchaser or the
Business and (z) in no event shall any Party be required to seek a novation of
any Transferred Business Contract unless (1) such novation is required under
applicable Law to transfer the burden and/or obligations of such Transferred
Business Contract or (2) Purchaser reasonably expects that novating such
Transferred Business Contract would reduce applicable Transfer Taxes (and, for
the avoidance of doubt, if the parties to a Transferred Business Contract have
agreed that such Transferred Business Contract is to be novated (pursuant to
this clause (z) or otherwise), this Agreement shall not constitute an assignment
or attempted assignment of such Transferred Business Contract nor shall this
Agreement amount to an agreement for the sale of any interest in such contract).
The Parties shall cooperate fully with each other to the extent necessary in
connection with the foregoing.
(c)    In connection with the efforts referenced in Section ‎6.3(a), each of
Seller and Purchaser shall cooperate with one another and use its reasonable
best efforts to, and cause its respective Affiliates to use their reasonable
best efforts to, (i) prepare all necessary documentation (including furnishing
all information required under the applicable Competition Laws in the
jurisdictions listed in Schedule ‎6.3(b) hereto) to effect promptly all
necessary filings with any Governmental Authority and (ii) obtain all Consents
of any Governmental Authority necessary to consummate the transactions
contemplated by this Agreement. Each of Seller and Purchaser shall provide to
the other copies of all correspondence between it (or its advisors) and any
Governmental Antitrust Entity or other Governmental Authority relating to the
transactions contemplated by this Agreement or any of the matters described in
this Section 6.3. Each of Seller and Purchaser shall promptly inform the other
of any material oral communication with, and provide copies of written
communications with, any Governmental Authority regarding any such filings or
any such transaction. Neither Seller nor Purchaser shall independently
participate in any meeting or conference call with any Governmental Authority in
respect of any such filings, investigation, or other inquiry without giving the
other prior notice of the meeting and, to the extent permitted by such
Governmental Authority, the opportunity to attend and/or participate. To the
extent permissible under applicable Law, each of Seller and Purchaser will
consult and cooperate with one another in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any Party hereto relating to proceedings
under the Competition Laws. The Parties may, as they deem advisable, designate
any competitively sensitive materials provided to the other under this Section
‎6.3(b) or any other Section of this Agreement as “outside counsel only.” Such
materials and the information contained therein shall be given only to outside
counsel of the recipient and will not be disclosed by such outside counsel to
employees, officers, or directors of the recipient without the advance written
consent of the Party providing such materials; provided further, that materials
provided pursuant to this Section 6.3(b) may be redacted (i) to remove
references concerning the valuation of the Business, (ii) as necessary to comply
with contractual obligations and (iii) as necessary to address reasonable
attorney-client privilege, confidentiality or commercial sensitivity concerns.
(d)    Without limiting the generality of the undertakings pursuant to this
Section 6.3, each of Seller and Purchaser shall provide or cause to be provided
as promptly as practicable to any Governmental Antitrust Entity, information and
documents requested by such Governmental Antitrust Entity or necessary, proper
or advisable to permit consummation of the transactions contemplated by this
Agreement,


40

--------------------------------------------------------------------------------





including filing any notification and report form and related material required
under the Competition Laws of the jurisdictions listed in Schedule ‎6.3(b)
hereto as promptly as reasonably practicable, and in any event no later than
five Business Days, and thereafter to respond as promptly as practicable to any
request for additional information or documentary material that may be made
under any such Competition Laws. Purchaser shall be responsible for all filing
fees under any Competition Laws and/or under any such other laws or regulations
applicable to Purchaser.
(e)    Without limiting the generality of Purchaser’s undertaking pursuant to
Section 6.3(a), Purchaser shall use commercially reasonable efforts to, and
shall cause its Subsidiaries to, take all actions necessary to avoid or
eliminate each and every impediment under any Competition Law (including if any
objections are asserted with respect to the transactions contemplated hereby
under any Competition Law) so as to enable the consummation of the transactions
contemplated hereby to occur as soon as reasonably possible (and in any event no
later than the Outside Date).
(f)    From the date of this Agreement through the date the consents required
pursuant to Section 6.3(a) are obtained, Seller and Purchaser shall not,
directly or indirectly (whether by merger, consolidation or otherwise), acquire,
purchase, lease or license (or agree to acquire, purchase, lease or license) any
business, corporation, partnership, association or other business organization
or division or part thereof, or any securities or collection of assets, if doing
so could reasonably be expected to materially hinder or delay, as applicable,
the obtaining of clearance or the expiration of the required waiting periods
under applicable Competition Laws, or the obtaining of any other Consents from
the applicable Governmental Authorities, including those required pursuant to
Section 6.3(a).
6.4    Public Disclosures; Confidentiality.
(a)    Unless otherwise required by Law or the rules and regulations of any
stock exchange or quotation services on which such Party’s stock is traded or
quoted, no press release or other public announcement or comment pertaining to
the transactions contemplated by this Agreement will be made by or on behalf of
any Party or its Affiliates without the prior written approval of the other
Party (which approval shall not be unreasonably withheld, conditioned or
delayed). If in the judgment of either Party upon the advice of outside counsel
such a press release or public announcement is required by Law or the rules or
regulations of any stock exchange on which such Party’s stock is traded, the
Party intending to make such release or announcement shall to the extent
practicable use commercially reasonable efforts to provide prior written notice
to the other Party of the contents of such release or announcement and to allow
the other Party reasonable time to comment on such release or announcement in
advance of such issuance.
(b)    Each of Seller and Purchaser agrees that this Agreement, the other
Transaction Documents and the terms and conditions set forth herein and therein
shall be kept confidential and shall not be disclosed or otherwise made
available to any other Person and that copies of this Agreement and the other
Transaction Document shall not be publicly filed or otherwise made available to
the public, except (i) where such disclosure, availability or filing, upon the
advice of outside counsel, is required by applicable Law (including the periodic
reporting requirements under the Exchange Act) and only to the extent required
by such Law or under the rules of any securities exchange on which the
securities of Purchaser or Seller are listed, (ii) disclosure by the Sponsors or
their respective Affiliates of customary information to direct or indirect,
current or prospective, investors or limited partners or to their respective
Affiliates who are subject to customary confidentiality obligations and (iii) as
otherwise agreed by each of Purchaser and Seller. In the event that any such
disclosure, availability or filing is required by applicable Law (other than any
filing required by the Exchange Act or the Securities Act), each of Purchaser
and Seller agrees to use its commercially reasonable efforts to obtain
“confidential treatment” or similar treatment of this Agreement


41

--------------------------------------------------------------------------------





and the other Transaction Documents and to redact such terms of this Agreement
and the other Transaction Documents that either Seller, in the case of
Purchaser, or Purchaser, in the case of Seller, shall reasonably request.
6.5    Access to Records.
(a)    Exchange of Information. For a period of six (6) years after the Closing,
each Party agrees to provide, or cause to be provided, to each other, as soon as
reasonably practicable after written request therefor and at the requesting
Party’s sole expense, reasonable access, during regular business hours, to the
other Party’s employees and to any books, records, documents, files,
correspondence (including email correspondence) and other Books and Records in
the possession or under the control of the other Party or such other Party’s
Subsidiaries, in each case, relating to the Business or the Transferred Assets
that the requesting Party reasonably needs (i) to comply with reporting,
disclosure, filing or other requirements imposed on the requesting Party or any
of its Affiliates (including under applicable securities Laws) by a Governmental
Authority having jurisdiction over the requesting Party or any of its
Affiliates, (ii) for use in any other judicial, regulatory, administrative or
other proceeding or in order to satisfy Tax, audit, accounting, claims,
regulatory, litigation or other similar requirements applicable to such
requesting Party or any of its Affiliates, (iii) in connection with the
preparation of the financial statements of such Party or its Affiliates, (iv) to
comply with its obligations under this Agreement or any of the other Transaction
Documents or (v) in connection with the operation and conduct of the Business;
provided, that such access shall not unreasonably interfere with the normal
business operations of Seller, Purchaser or their respective Affiliates, as
applicable; provided, further, that prior to any such access, Seller, Purchaser,
their respective Affiliates and their Representatives, as applicable, shall
enter into a customary confidentiality agreement with the Party providing such
access, such agreement to incorporate customary provisions required to address
the transfer and further processing of personal data by the recipient under
applicable data protection and privacy Laws (“Data Sharing Agreement”) including
standard contractual clauses (adopted by the European Commission Decision
2004/915/EC on 27 December 2004 (controller to controller transfers)) in the
case of transfers to a third country. Notwithstanding anything to the contrary
set forth in this Section 6.5(a), no Party shall be required to provide access
to or disclose information (x) where such access or disclosure would violate any
Law (including any applicable data protection and privacy Laws) or agreement, or
waive any attorney-client or other similar privilege, and each Party may redact
information regarding itself or its Subsidiaries or otherwise not relating to
the other Party and its Subsidiaries, and, in the event such provision of
information could be commercially detrimental, violate any Law or agreement or
waive any attorney-client or other similar privilege, the Parties shall take all
commercially reasonable measures to permit the compliance with such obligations
in a manner that avoids any such harm or consequence or (y) in the event of a
dispute between Seller or any of its Affiliates, on the one hand, and Purchaser
or any of its Affiliates, on the other hand, except as would be required by
applicable civil process or applicable discovery rules. To the extent that
either Party is provided access to Personal Data by the other Party pursuant to
this Section, the receiving Party shall (without prejudice to the foregoing
obligations set forth in this Section 6.5(a)) comply with all applicable data
protection and privacy laws in respect of its Processing of such Personal Data
as a controller (as defined by the GDPR).
(b)    Ownership of Information. Any information owned by a Party that is
provided to a requesting Party pursuant to this Section ‎6.5 shall be deemed to
remain the property of the providing Party. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such information.
(c)    Record Retention. Except as otherwise provided herein, and to the extent
permitted by applicable data protection and privacy Law, each Party agrees to
use its reasonable commercial efforts


42

--------------------------------------------------------------------------------





to retain the books, records, data (including Personal Data, customer and
end-user data), documents, files, instruments, accounts, correspondence,
writings, evidences of title and other papers relating to the Business and the
Transferred Assets, in any form or media, other than Excluded Assets (the “Books
and Records”) in their respective possession or control for a period of six (6)
years, following the Closing Date. Notwithstanding the foregoing, any Party may
destroy or otherwise dispose of any Books and Records in accordance with its
record retention policies consistent with past practice and/or applicable data
protection and privacy Laws; provided, that, prior to such destruction or
disposal (i) such Party shall provide no less than 30 days’ prior written notice
to the other Party of any such proposed destruction or disposal (which notice
shall specify in reasonable detail which of the Books and Records is proposed to
be so destroyed or disposed of), and (ii) if a recipient of such notice shall
request in writing prior to the scheduled date for such destruction or disposal
that any of the information proposed to be destroyed or disposed of be delivered
to such recipient, such Party proposing the destruction or disposal shall, as
soon as reasonably practicable, arrange for the delivery of such of the Books
and Records as was requested by the recipient (it being understood that all
reasonable out of pocket costs associated with the delivery of the requested
Books and Records shall be paid by such recipient).
(d)    Limitation of Liability. No Party shall have any liability to any other
Party in the event that any information exchanged or provided pursuant to this
Section 6.5 is found to be inaccurate. No Party shall have any liability to any
other Party if any information is destroyed or lost after commercially
reasonable efforts by such Party to comply with the provisions of Section
6.5(c).
(e)    Other Agreements Providing For Exchange of Information. The rights and
obligations granted under this Section ‎6.5 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of information set forth in this Agreement.
(f)    Confidential Information. Nothing in this Section 6.5 shall require
either Party to violate any agreement with any third parties regarding the
confidentiality of confidential and proprietary information; provided, however,
that in the event that either Party is required under this Section 6.5 to
disclose any such information, that Party shall use all commercially reasonable
efforts to seek to obtain such third party’s consent to the disclosure of such
information and implement requisite procedures to enable the disclosure of such
information.
6.6    Employee Relations and Benefits.
(a)    Continuation of Employment; Transferred Employees.
(i)    Where applicable Law provides for the automatic transfer of employment of
any Business Employee upon the consummation of the Closing, the Parties (x)
shall take or cause to be taken such actions as are required under applicable
Law to accomplish such transfer of employment of such Business Employee to
Purchaser or its applicable Affiliate by operation of Law as of the Closing and
(y) shall not take and shall not cause to be taken any such actions that would
result in the employment of such Business Employee not transferring
automatically to Purchaser or its applicable Affiliate by operation of Law as of
the Closing.
(ii)    Where applicable Law does not provide for the automatic transfer of
employment of any Business Employee upon the consummation of the Closing,
between the date of this Agreement and the Closing Date, Purchaser shall offer
(or cause its applicable Affiliate to offer) employment with Purchaser or its
applicable Affiliate effective as of the Closing (which offer may be of at-will
employment to the extent permitted by applicable Law), to each Business Employee
who, on the Closing Date, is actively employed by Seller or its applicable
Subsidiary (or is not


43

--------------------------------------------------------------------------------





actively at work due to vacation, holiday, illness, short-term disability, or
other authorized leave of absence or other leave protected under applicable Law)
pursuant to appropriate transfer documentation as required by Law, including, as
applicable, an Employee Tripartite Transfer Agreement between each such Business
Employee and Purchaser (or Purchaser’s Affiliate) and Seller (or Seller’s
Affiliate) in a form agreed by Seller and Purchaser (“Tripartite Agreements”) to
effect the change in employer. Business Employees who accept such offers and
commence employment with Purchaser or its applicable Affiliate, together with
the Business Employees whose employment is automatically transferred as set
forth in Section 6.6(a)(i) (not including, for the avoidance of doubt, any
Business Employees who reject or opt out of such automatic transfer), are herein
collectively referred to as “Transferred Employees”. If and to the extent that
any Business Employee who is on long-term disability as of the Closing Date who
would otherwise have been eligible to receive an offer of employment as provided
in this Section 6.6(a)(ii) is able to return to active employment within 180
days following the Closing Date (or such longer period as required by applicable
Law), Purchaser shall offer (or cause its applicable Affiliate to offer)
employment as provided in this Section 6.6(a)(ii) and, if such Business Employee
accepts such offer and commences employment pursuant to the terms thereof, such
Business Employee shall become a Transferred Employee from and after the date
employment commences as provided in such offer. Any Business Employee who is on
long-term disability as of the Closing Date who is not able to return to active
employment within 180 days following the Closing Date (or such longer period as
required by applicable Law) shall be retained by Seller or its applicable
Subsidiary. The applicable date on which a Transferred Employee commences
employment with Purchaser or its applicable Affiliate is referred to herein as
the “Applicable Transfer Date”.
(b)    Continuation of RSU Awards by the Seller. Seller shall take all actions
reasonably necessary or appropriate so that each outstanding Restricted Stock
Unit Award granted by Seller (each, a “Seller RSU Award”) before the Applicable
Transfer Date that is outstanding and held by a Transferred Employee as of
immediately prior to the Applicable Transfer Date shall continue to vest and
settle after the Applicable Transfer Date according to the terms and conditions
provided in the applicable Award Agreement pursuant to which such Seller RSU
Award was granted, including employment termination provisions (which shall
apply to termination of employment with Purchaser or its Affiliates). Purchaser
shall notify Seller upon termination of employment of any of the Transferred
Employees who hold Seller RSU Awards. Purchaser shall be liable for all employer
payroll and employment Taxes due and payable in respect of the vesting and
settlement of the Seller RSU Awards. Seller shall net settle the Seller RSU
Awards as and when such Seller RSU Awards become vested, and promptly following
such vesting and net settlement, provide Purchaser with the applicable amount of
Tax that is required to be withheld with respect thereto, and Purchaser, subject
to receipt of such amount from Seller, shall procure that such withholding Tax
is remitted to the appropriate Governmental Authority in compliance with all
applicable Laws. For purposes of this Section 6.6(b), “Award”, “Award Agreement”
and “Restricted Stock Unit” shall have the meaning given to that term in the
Arlo Technologies, Inc. 2018 Equity Incentive Plan.
(c)    Compensation by Purchaser of NETGEAR, Inc. RSU Awards. Seller shall
notify NETGEAR, Inc. of the transfer of employment from Seller and its
Affiliates to Purchaser and its Affiliates of any Transferred Employees holding
any outstanding NETGEAR, Inc. restricted stock unit award (“NETGEAR Awards”).
Purchaser will provide in writing to Transferred Employees who hold NETGEAR
Awards immediately prior to the Applicable Transfer Date a cash retention bonus,
in an amount equal to or greater than the fair market value of the outstanding
NETGEAR Awards held by such Transferred Employee as of the date of this
Agreement, which fair market value shall be equal to (x) the number of shares of
NETGEAR, Inc. common stock underlying such restricted stock unit award
multiplied by (y) the closing price of a share of NETGEAR, Inc. common stock as
of the date of this Agreement (or if the date of this


44

--------------------------------------------------------------------------------





Agreement is not a trading day, on the immediately preceding day). Purchaser
shall pay the cash retention bonus in a period of up to eighteen (18) months as
from the Applicable Transfer Date in accordance to the specific terms and
conditions of the cash retention bonus letter to be given to each applicable
Transferred Employee by Purchaser on or around the Applicable Transfer Date.
Purchaser shall be free to decide (or agree otherwise with any Transferred
Employee) to pay the cash retention bonus in installments or in accordance with
a schedule different from the original vesting schedule of the NETGEAR Award
and/or to establish that any applicable Transferred Employee that voluntarily
terminates employment with Purchaser and its Affiliates or whose employment is
terminated by Purchaser or its Affiliates for cause before eighteen (18) months
from the payment of each cash retention bonus payment shall have to reimburse
such amounts to Purchaser or its applicable Affiliate, subject to applicable
Law. Purchaser or its Affiliates have no obligations under applicable Law to
provide the retention bonus described in this Section 6.6(c), and shall not be
liable for any failure by any Transferred Employee to accept such cash retention
bonus offered in accordance with this Section 6.6(c).
(d)    Continuation of Compensation and Benefits. Unless otherwise agreed
between Purchaser or any of its Affiliates and the applicable Transferred
Employee, for a period of twelve (12) months immediately following the Closing
Date (or such longer period as required by applicable Law or by applicable
Tripartite Agreements), Purchaser shall provide (or cause its applicable
Affiliate to provide) to each Transferred Employee (i) a base salary or base
wages that are no less favorable than those provided to such Transferred
Employee as of immediately prior to the Closing Date, (ii) annual cash
compensation opportunities that are substantially comparable in the aggregate to
those provided to similarly situated employees of Purchaser and its Affiliates
under Purchaser’s and its Affiliates’ plans and arrangements, (iii) other
employee benefits (excluding equity and equity-based compensation, severance,
occupational pension, defined benefit retirement benefits and retiree life and
retiree medical benefits) that are substantially comparable in the aggregate to
those provided to similarly situated employees of Purchaser and its Affiliates,
and (iv) any other additional terms and conditions of employment required by
applicable Law, or are required by a Tripartite Agreement or Contract with any
Transferred Employee.
(e)    Post-Closing Benefit Plan Participation. From and after the Applicable
Transfer Date, Purchaser shall use commercially reasonable efforts to cause any
employee benefit plans of Purchaser and its Affiliates in which the Transferred
Employees are entitled to participate after the Applicable Transfer Date
(“Purchaser Plans”) to take into account for purposes of eligibility and benefit
accruals (other than benefit accruals under any defined benefit pension plan or
as would result in a duplication of benefits), services prior to the Closing by
such Transferred Employees to Seller or its Subsidiaries (and any predecessors
thereof that previously employed such Transferred Employees and as to which
Seller and/or such Subsidiary of Seller recognized such years of service) as if
such service were with Purchaser and its Affiliates. With respect to each
Transferred Employee who elects to participate in Purchaser Plans following the
Applicable Transfer Date, and such Transferred Employee’s dependents, Purchaser
shall, and shall cause its applicable Affiliate to, use commercially reasonable
efforts to (i) waive or cause to be waived any pre-existing condition exclusions
to coverage, any evidence of insurability provisions, any active at work
requirement and any waiting period or service requirements that did not exist or
had been waived or otherwise satisfied under Seller’s and/or any its applicable
Subsidiaries’ comparable medical, dental, pharmaceutical and vision benefit
plans prior to the Applicable Transfer Date and (ii) apply towards any
deductible requirements and out-of-pocket maximum limits under its benefit plans
applicable to the year in which the Applicable Transfer Date occurs, any amounts
paid by such Transferred Employee toward such requirements and limits under
Seller’s and/or Seller’s Subsidiaries’ benefit plans for such applicable year.
(f)    Severance Obligations. The Parties intend that the transactions
contemplated by this Agreement shall not constitute a separation, termination,
or severance of employment of any Business


45

--------------------------------------------------------------------------------





Employee prior to or upon the consummation of the Closing and that, to the
extent possible under any applicable Law, the Business Employees will have
continuous and uninterrupted employment immediately before and immediately after
the Applicable Transfer Date, and Seller and Purchaser shall comply with any
requirements under applicable Law to ensure the same. Without limiting the
provisions of Section 6.6(g), Seller shall bear any costs related to, and shall
indemnify and hold harmless Purchaser and its Affiliates from and against, any
claim made against Purchaser (or Purchaser's Affiliate) by any Business Employee
for any Severance Obligations, in each case, arising out of, relating to, or in
connection with any of the following: (i) subject to Section 6.6(f)(IV), any
Business Employee’s refusal, prior to the Applicable Transfer Date, to accept an
offer of employment from, or rejection of an automatic transfer of employment
to, Purchaser or any of its Affiliates (including such refusal based on the
terms of the cash retention bonus offered to such Business Employee by Purchaser
pursuant to Section 6.6(c)), (ii) any action taken by Seller or its Subsidiaries
(in the case of Transferred Employees, on or prior to the Applicable Transfer
Date) to terminate the employment of any Business Employee or individual who
would otherwise have been a Business Employee but for such action or which
provides such individual a right to terminate employment, including any action
or omission by Seller or its Subsidiaries (x) to amend or otherwise modify, on
or prior to the Applicable Transfer Date, any terms and conditions of employment
applicable to, or compensation and benefits provided to, any Business Employee
or (y) that does not comply with applicable Law or the terms of any Benefit
Plan. Without limiting the provisions of Section 6.6(g), Purchaser shall bear
any costs related to, and shall indemnify and hold harmless Seller from and
against, any claims made by any Business Employee for any Severance Obligations,
in each case, arising out of, relating to or in connection with any of the
following: (I) the failure of Purchaser or its applicable Affiliate to make
offers of employment to, or continue the employment of, any Business Employee in
accordance with this Agreement or as required by applicable Law (other than, for
the avoidance of doubt, as a result of any Business Employee’s refusal to accept
an offer of employment from, or rejection of an automatic transfer of employment
to, Purchaser or any of its Affiliates prior to the Applicable Transfer Date) or
as required under any Tripartite Agreement, (II) any action taken on or after
the Applicable Transfer Date by Purchaser or any of its Affiliates to terminate
the employment of any Transferred Employee, (III), any action or omission by
Purchaser or any of its Affiliates (X) to amend or otherwise modify on or after
the Applicable Transfer Date any terms and conditions of employment applicable
to, or compensation and benefits provided to, any Transferred Employee or (Y)
that does not comply with applicable Law, the terms of any Tripartite Agreement
or other Contract, or the terms of any Assumed Benefit Plan, or (IV) any
Business Employee’s refusal to accept an offer of employment from, or to the
extent permitted by Law rejection of an automatic transfer of employment to,
Purchaser or any of its Affiliates, which is primarily based on Purchaser
proposing to make a material adverse change to the working conditions of any
Business Employee without the Business Employee’s consent (and a Business
Employee’s refusal based on the terms of the cash retention bonus offered to
such Business Employee by Purchaser pursuant to Section 6.6(c) shall not be
covered by this clause (IV)).
(g)    Assumption and Retention of Liabilities. Following the Closing Date,
Purchaser shall, and shall cause its Affiliates to, honor, assume, fulfill, and
discharge their respective obligations under the Assumed Benefit Plans in
accordance with the terms and conditions thereof. Except to the extent required
by applicable Law, effective as of the Applicable Transfer Date, the Transferred
Employees shall cease to accrue benefits under Benefit Plans (other than any
Assumed Benefit Plans, as applicable) and shall commence participation in
Purchaser Plans. The Parties further agree as follows, subject to Section
6.6(f):
(i)    Seller and its Subsidiaries shall remain responsible for (x) all
Liabilities arising under Benefit Plans of Seller or its Subsidiaries that are
not Assumed Benefit Plans, (y) all Liabilities under Assumed Benefit Plans to
the extent such Liabilities relate to the period on or prior to the applicable
Transferred Employee’s Applicable Transfer Date and (z) all Liabilities with
respect to (A) Transferred Employees that relate to the period on or prior to
the Applicable Transfer Date


46

--------------------------------------------------------------------------------





(specifically including Liabilities regarding any claim in connection with
equity awards, vested or unvested, and other entitlements under short or long
term equity incentive plans of Seller, in each case, granted prior the
Applicable Transfer Date to Transferred Employees other than any claims arising
from Purchaser’s unfair dismissal of any Transferred Employee following the
Applicable Transfer Date), whether such claims are made prior to, on, or
following the Closing Date, (B) Retained Employees and (C) subject to the
provisions of Section 6.6(f)(IV) above, Business Employees who are not
Transferred Employees (all Liabilities described in this Section 6.6(g)(i)
collectively, the “Excluded Employee-Related Liabilities”).
(ii)    Except where the Liability arises as a result of Seller’s or its
Subsidiaries’ breach of any of its obligations under this Agreement, including,
but not limited to, a breach of its obligations under Section 4.16, Purchaser
and its Affiliates shall be responsible for (x) all Liabilities under Purchaser
or its Affiliates’ benefits plans to Transferred Employees, (y) all Liabilities
under Assumed Benefit Plans to the extent such Liabilities relate to the period
following the applicable Transferred Employee’s Applicable Transfer Date, and
(z) all other Liabilities with respect to Transferred Employees that relate to
the period after the Applicable Transfer Date, including Liabilities for any
claims brought by any Transferred Employees or any Governmental Authority with
respect to any Transferred Employee against the Seller or any of its
Subsidiaries after the Applicable Transfer Date to the extent such claims are
the result of Purchaser’s failure to comply with applicable Law or Contracts in
connection with the Transferred Employee’s employment or the termination thereof
following the Applicable Transfer Date (the Liabilities described in this
Section 6.6(g)(ii) collectively, the “Assumed Employee-Related Liabilities”).
(iii)    For purposes of this Section 6.6(g), (A) a claim for health benefits
(including claims for medical, prescription drug and dental expenses) will be
deemed to have been incurred on the date on which the actual medical service,
treatment or material was rendered to or received by the Transferred Employee or
eligible dependent claiming such benefit, and (B) in the case of any claim for
benefits other than those designated in the preceding clause (A) (such as claims
for life insurance or disability benefits), a claim will be deemed to have been
incurred upon the occurrence of the event giving rise to such claim.
(h)    Vacation. Following the Closing, Purchaser or its applicable Affiliate
will honor, as to each Transferred Employee, all accrued and unpaid hours of
vacation, personal hours or days earned and sick leave applicable to such
Transferred Employee as of the Closing relating to the period prior to the
Closing.
(i)    Other Accruals. No later than five (5) Business Days before the Closing
Date, and with respect to Business Employees, Seller shall, and shall cause its
Affiliates to, provide Purchaser with proper accruals regarding accrued but
unpaid (i) vacation and (ii) deferred compensation, as required by applicable
Law and as outlined in Net Working Capital. With the exception of Transferred
Employees’ unpaid commission and bonus amounts earned by Transferred Employees
prior to the Closing Date, which shall be paid by Seller in the first payroll
cycle after the Closing Date, other compensation and benefit accruals for
elements such as but not limited to (i) payroll, (ii) payroll and other employer
Taxes, (iii) retirement plan payables, (iv) employee stock purchase plan, (v)
expenses and (vi) reimbursements (fuel, tuition or professional membership)
shall be settled by Seller prior to the Closing Date.
(j)    Employee Consultations. Prior to the Closing, Seller and the other
Selling Entities and Purchaser shall fully comply with all of their respective
obligations (whether arising by Law or Contract) in respect of the Business
Employees and the contemplated transactions to inform and consult with, or
obtain


47

--------------------------------------------------------------------------------





the advice and consent or approval of, any Business Employees and/or Employee
Representative, as appropriate.
(k)    Administration. Following the date hereof and subject to applicable Law,
the Parties shall reasonably cooperate in all matters reasonably necessary to
effect the transactions contemplated by this Section 6.6, including exchanging
information and data relating to workers’ compensation, employee benefits, and
employee benefit plan coverages and, in the case of Seller, (x) making the
Business Employees available during business hours to Purchaser and its
Affiliates as may be reasonably requested by Purchaser or its Affiliates for
purposes of making employment offers to those employees whose employment will
not automatically transfer and (y) encouraging the Business Employees whose
employment will not automatically transfer to accept such offers of employment
and enter into applicable Tripartite Agreements.
(l)    No Third-Party Beneficiary. This Section 6.6(l) shall be binding upon and
inure solely to the benefit of each of the parties to this Agreement, and
nothing in this Section 6.6(l), expressed or implied, is intended to confer upon
any other Person any rights or remedies of any nature whatsoever under or by
reason of this Section 6.6(l). Without limiting the foregoing, no provision of
this Section 6.6(l) will create any third-party beneficiary rights in any
current or former employee of Seller or its Subsidiaries or any Transferred
Employees in respect of continued employment (or resumed employment) or any
other matter. Nothing in this Section 6.6(l) is (i) deemed to establish, amend,
or modify any Benefit Plan or any other employee benefit plan, policy, program,
agreement or arrangement maintained or sponsored by Purchaser or its Affiliates
or (ii) intended to interfere with Purchaser’s or its Affiliates’ right from and
after the Closing to amend or terminate any employee benefit plan, policy,
program, agreement or arrangement or the employment of any Transferred Employee,
subject to applicable Law.
(m)    Updated Business Employee List. Seller shall deliver to Purchaser an
updated version of Section 1.1(ii) of the Disclosure Schedules (the “Business
Employee List”) at least thirty (30) days prior to the Closing Date. Any changes
to the Business Employee List following the date hereof shall be mutually agreed
to by Purchaser and Seller on or prior to the Closing Date (such agreement of
either party shall not be unreasonably withheld, conditioned or delayed).
6.7    Non-Competition.
(a)    From and after the Closing Date until the three (3) year anniversary of
the Closing Date, Seller covenants and agrees, that it will not, and will cause
each member of the Seller Group not to, directly or indirectly:
(i)    engage or be involved, directly or indirectly, in any business in the
Territory that competes with, the Business as conducted by the Seller Group as
of the Closing Date (any such business, a “Restricted Business”);
(ii)    acquire beneficial ownership or voting control of any class of the
outstanding equity interests (including any debt securities exercisable or
exchangeable for, or convertible into, equity interests) of, or, provide any
loan or other financial assistance to, any Person that is engaged in a
Restricted Business;
(iii)    except to the extent not relating to the Business or the Territory,
solicit or attempt to solicit any business, entity or Person that was a
distributor engaged by the Business in the Territory as of the Closing Date or
during the twelve (12) months prior to the Closing Date (including a Business
Distributor) (each a “Current Distribution Relation”); and/or


48

--------------------------------------------------------------------------------





(iv)    induce or attempt to induce any Current Distribution Relation or any
business, entity or Person that was a supplier, vendor or customer of the
Business in the Territory as of the Closing Date, to cease doing business with,
or adversely modify its business relationship with, the Business.
(b)    Notwithstanding anything to the contrary in this Section 6.7, the
provisions of Section 6.7(a) shall not (i) prohibit any member of the Seller
Group and any Affiliate of Seller (each, a “Restricted Party”) from, (x)
directly or indirectly, owning solely as a passive investment not in excess of
[***] percent ([***]) in the aggregate of any class of capital stock of any
Person if such stock is publicly traded and listed on any national exchange or
quoted on the NASDAQ National Market, regardless of whether or not such Person
is engaging in a Restricted Business; provided, no member of the Seller Group
has any participation in the management of such Person, or (y) directly or
indirectly, acquiring in any transaction or series of transactions, equity
securities of any Person, regardless of whether or not such Person is


49

--------------------------------------------------------------------------------





(c)    
engaging in a Restricted Business; provided, that (1) such acquired Person’s
Restricted Business accounts for [***] percent ([***]%) or less of the
consolidated revenues of such acquired Person as measured during the twelve
(12)-month period preceding the date of such acquisition and (2) such Restricted
Party sells, transfers or otherwise disposes of such acquired Person’s
Restricted Business to a Person who is not an Affiliate of any Restricted Party
within [***] from the date of the first related transaction; (ii) prohibit the
sale of Seller Group Products and Services in the Territory by the Seller
Group’s distributors outside of the Territory who sell Seller Group Products and
Services through the world wide web; provided, that (1) Seller refrains from
selling the camera-related products or accessories to Persons who Seller knows
or has reason to know are unauthorized; (2) Seller does not endorse, support or
otherwise facilitate such unauthorized sales and (3) Seller takes commercially
reasonable efforts to prevent such unauthorized sales, provided, further, that
nothing in this clause (ii) shall require that Seller insert a prohibition on
grey goods sales in its contracts with its own customers if such customers do
not accept such provision; or (iii) be binding on or be applicable to any Person
(an “Acquirer”) that, directly or indirectly, acquires in any transaction or
series of transactions (x) equity securities of Seller representing fifty
percent (50%) or more of the total voting power represented by Seller’s then
issued and outstanding voting securities or (y) all or substantially all of the
consolidated assets or business of Seller; provided, that in each case of
clauses (x) and (y), Acquirer was not an Affiliate of Seller at the time of
acquisition.
(d)    The Parties acknowledge and agree that the restrictions and limitations
set forth in Section 6.7 through 6.9 are reasonable, valid in geographical and
temporal scope and in all other respects, enforceable, and essential to protect
the value of the Seller Group, the Retained Business, the Excluded Assets, the
Business and the Transferred Assets. If a court, tribunal or antitrust regulator
of competent jurisdiction determines that any term or provision contained in
Sections 6.7(a), 6.8 or 6.9 is invalid or unenforceable, the Parties agree that
the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision; provided, that any
such reduction, deletion or replacement shall only be to the extent necessary to
render such term or provision valid and enforceable; provided, further, that for
the avoidance of doubt nothing in this provision shall be read to modify or
reduce Purchaser’s obligations under Section 6.3(d).
6.8    Non-Solicitation; No-Hire.
(a)    From and after the Closing Date until the three (3) year anniversary of
the Closing Date, Seller covenants and agrees, that it will not, and will cause
each member of the Seller Group to not, directly or indirectly, solicit for
employment, hire, employ, engage or offer employment to, or seek to induce or
influence to leave employment with Purchaser or any of its Affiliates, any
Transferred Employee; provided, that the foregoing shall not be deemed to
prohibit (i) any member of the Seller Group from engaging in general media
advertising or general employment solicitation that is not targeted towards such
Transferred Employees or (ii) solicitations, targeting, or hiring, employing,
engaging or offering employment to, former employees of Purchaser or any of its
Affiliates.
(b)    From and after the Closing Date until the earlier of (x) the three (3)
year anniversary of the Closing Date, and (y) the occurrence of a Late Stability
Triggering Event or the delivery to Purchaser of an Adverse Notification
relating thereto (as each such term is defined in the Supply Agreement),
Purchaser covenants and agrees, that it will not, and will cause each of its
controlled Affiliates, to not, directly or indirectly, solicit for employment,
hire, employ, engage or offer employment to, or seek to induce or influence


50

--------------------------------------------------------------------------------





to leave employment with any member of the Seller Group, any employee of the
Seller Group as at the Closing Date; provided, that the foregoing shall not be
deemed to prohibit (i) Purchaser or its Affiliates from engaging in general
media advertising or general employment solicitation that is not targeted
towards such employees or (ii) solicitations, targeting, or hiring, employing,
engaging


51

--------------------------------------------------------------------------------





(c)    
or offering employment to, former employees of the Seller Group or any of its
Affiliates.
6.9    Non-Disparagement.
From and after the date hereof until the three (3) year anniversary of the
Closing Date, the Parties shall not make, and shall cause their controlled
Affiliates not to make, either directly or indirectly, except if done in good
faith in any Proceeding against the applicable Person, (i) any written negative
comment, statement or communication regarding the other Party, any of its
Affiliates or any its directors, officers or employees, and if the other Party
is Purchaser, regarding any of the Sponsors, in each case, with the intent to
harm such Person or (ii) any written derogatory or disparaging comment,
statement or communication regarding the other Party, any of its Affiliates or
any its directors, officers or employees, and if the other Party is Purchaser,
regarding any of the Sponsors. Notwithstanding the foregoing, nothing in this
Section 6.9 shall limit a Party’s or its controlled Affiliate’s ability to make
true and accurate comments, statements or communications.
6.10    Tax Matters.
(a)    Transfer Taxes. All transfer, filing, recordation, ad valorem, value
added, bulk sales, stamp duties, excise, license, or similar fees or taxes
(collectively, “Transfer Taxes”) shall be borne by Purchaser. The parties agree
that the Final Purchase Price shall be paid exclusive of and without reduction
for any VAT chargeable thereon and any such VAT will be borne by Purchaser. Any
Tax Returns that must be filed in connection with any Transfer Taxes shall be
prepared by the Party that customarily has primary responsibility for filing
such Tax Returns pursuant to the applicable Laws under and according to which
the respective Tax Returns are due to be filed. Seller and Purchaser shall
cooperate with each other in the provision of any information or preparation of
any documentation that may be necessary or useful for obtaining any available
mitigation, reduction or exemption from any Transfer Taxes.
(b)    Tax Returns and Payment of Taxes.
(i)    Seller shall remit when due or cause to be remitted when due any amount
of Taxes due in connection with the Transferred Assets for any taxable period
ending on or prior to the Closing Date. Seller shall duly file or cause to be
duly filed, any Tax Return required to be filed in respect of any Tax which it
is required to pay pursuant to the immediately preceding sentence.
(ii)    Purchaser shall remit when due or cause to be remitted when due any
amount of Taxes due in connection with the Transferred Assets for any taxable
period beginning after the Closing Date; provided, however, that for the
avoidance of doubt Purchaser shall not be liable for any Excluded Liabilities.
Purchaser shall duly file or cause to be duly filed, any Tax Return required to
be filed in respect of any Tax which it is required to pay pursuant to the
immediately preceding sentence.
(iii)    Purchaser shall prepare or cause to be prepared and file or cause to be
filed any Tax Returns with respect to the Transferred Assets for taxable periods
which begin on or prior to the Closing Date and end after the Closing Date (a
“Straddle Period”). Seller shall pay to Purchaser at least five (5) days before
the date on which Taxes are due with respect to a Straddle Period an amount
equal to the portion of such Taxes which relates to the portion of such Straddle
Period ending on the Closing Date. For purposes of this Section ‎6.10(b)(iii),
in the case of any Taxes that are imposed on a periodic basis and are payable
for a Straddle Period, the portion of such Tax that relates


52

--------------------------------------------------------------------------------





to the portion of such taxable period ending on the Closing Date shall (x) in
the case of any Taxes other than Taxes based upon or related to income or
receipts, be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
taxable period ending on and including the Closing Date and the denominator of
which is the number of days in the entire taxable period, and (y) in the case of
any Tax based upon or related to income or receipts be deemed to be equal to the
amount which would be payable if the relevant taxable period ended on and
included the Closing Date. Any credits relating to a Straddle Period shall be
taken into account as though the relevant taxable period ended on the Closing
Date.
(c)    Cooperation and Assistance.
(i)    The Parties shall make commercially reasonable efforts to cooperate with
each other in the filing of any Tax Returns and the conduct of any audit or
other proceeding. They each shall execute and deliver such powers of attorney
and make available such other documents as are reasonably necessary to carry out
the intent of this Section 6.10.
(ii)    If either Party is liable under this Section ‎6.10, including any
amounts due pursuant to Section ‎6.10, for any portion of a Tax shown due on any
Tax Return required to be filed by the other Party pursuant to this Section
‎6.10, the Party obligated to file such Tax Return pursuant to this Section
‎6.10 shall deliver a copy of the relevant portions of such Tax Return (taking
into account any extensions, if applicable) to the liable Party. If the Parties
acting in good faith disagree as to the treatment of any item shown on such Tax
Return or with respect to any calculation with respect to any Tax Return to be
filed pursuant to this Section 6.10, the Independent Accountant shall determine,
consistent with Seller’s past practice unless otherwise required by Law, how the
disputed item is to be treated on such Tax Return.
(iii)    Upon request, each Party shall deliver to the tax director of the other
Party certified copies of all receipts for any Tax with respect to which such
other Party or any of its Affiliates could claim a foreign tax credit and any
supporting documents required in connection with claiming or supporting a claim
for such a foreign tax credit.
(iv)    The Parties shall retain records, documents, accounting data and other
information in whatever form that are necessary for the preparation and filing,
or for any Tax audit, of any and all Tax Returns with respect to any Taxes that
relate to taxable periods that do not begin after the Closing Date. Such
retention shall be in accordance with the record retention policy of the
respective Party. Each Party shall give any other Party reasonable access to all
such records, documents, accounting data and other information as well as to its
personnel and premises to the extent necessary for a reasonable review or a Tax
audit of such Tax Returns and relevant to an obligation under this Section
‎6.10.
(v)    Neither Purchaser nor its Affiliates shall make any material Tax election
with respect to the Transferred Assets after the Closing if such election
relates to a pre-closing Tax period (or portion thereof) and would reasonably be
expected to have a material adverse impact on the Seller or its Affiliates.
(vi)    Upon request, Seller shall deliver to Purchaser the Irish tax reference
number of any Selling Entity to the extent reasonably required by Purchaser in
order to make an Irish stamp duty filing in connection with the purchase of the
Transferred Assets.


53

--------------------------------------------------------------------------------





(d)    Tax Controversies. Purchaser shall notify Seller in writing promptly (but
in no event later than thirty (30) days) (a “Notification”) upon receipt of
notice of any pending or threatened audits or assessments with respect to Taxes
for which Seller (or any of its Affiliates) is liable under Section 9.2. Failure
to give such Notification shall not relieve the indemnifying party from
liability under Section 9.2, as applicable, except if and to the extent that
Seller is actually prejudiced thereby. Each Party shall be entitled to take
control of the defense of any tax audit or administrative or court proceeding (a
“Tax Claim”) relating to Taxes for which it may be liable, and to employ counsel
of its choice at its expense; provided, that Seller and Purchaser shall jointly
control the defense of any Tax Claim relating to Taxes with respect to a
Straddle Period for which Taxes are allocated to both Seller and Purchaser under
Section 6.10(b)(iii) of this Agreement and neither Party shall settle without
the prior written consent of such other Party, which consent shall not be
unreasonably withheld. If Seller takes control of any Tax Claim with respect to
a Tax period ending on or prior to the Closing Date, Purchaser shall be entitled
to participate, at its expense, in the defense of such audit or proceeding, and
Seller may not agree to settle any claim for Taxes to the extent such settlement
could have an adverse impact on Purchaser or its Affiliates without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed. This Section 6.10(d) shall govern to the extent it would
otherwise be inconsistent with Section 9.5.
6.11    Mail Handling.
To the extent that Purchaser and/or any of its Subsidiaries receives any mail or
packages addressed to Seller or its Subsidiaries and delivered to Purchaser not
relating to the Business, the Transferred Assets or the Transferred Liabilities,
Purchaser shall promptly deliver such mail or packages to Seller. After the
Closing Date, Purchaser may deliver to Seller any checks or drafts made payable
to Seller or its Subsidiaries that constitutes a Transferred Asset, and Seller
shall promptly deposit such checks or drafts, and, upon receipt of funds,
reimburse Purchaser within ten (10) Business Days for the amounts of all such
checks or drafts, or, if so requested by Purchaser, endorse such checks or
drafts to Purchaser for collection. To the extent Seller or its Subsidiaries
receives any mail or packages addressed and delivered to Seller or its
Subsidiaries but relating to the Business, the Transferred Assets or the
Transferred liabilities, Seller shall promptly deliver such mail or packages to
Purchaser. After the Closing Date, to the extent that Purchaser receives cash or
checks or drafts made payable to Purchaser that constitutes an Excluded Asset,
Purchaser shall promptly use such cash to, or deposit such checks or drafts and
upon receipt of funds from such checks or drafts, reimburse Seller within ten
(10) Business Days for such amount received, or, if so requested by Seller,
endorse such checks or drafts to Seller for collection. Neither Party may assert
any set-off, hold-back, escrow or other restriction against any payment
described in this Section 6.11.
6.12    Wrong Pockets.
To the extent that following the Closing, Seller or Purchaser discover that any
Asset:
(a)    not intended to be transferred to Purchaser pursuant to the transactions
contemplated by this Agreement and the other Transaction Documents was
transferred at, prior to or after the Closing (each such Asset, a “Held Asset”),
Purchaser shall, and shall cause its Affiliates to (i) promptly assign and
transfer all right, title and interest in such Held Asset to Seller or its
designated assignee without delivery of any incremental consideration therefor,
and (ii) pending such transfer, (A) hold in trust such Held Asset and provide to
Seller or its designated assignee all of the benefits associated with the
ownership of the Held Asset, and (B) cause such Held Asset to be used or
retained as may be reasonably instructed by Seller; and
(b)    intended to be transferred to Purchaser pursuant to the transactions
contemplated by this Agreement and the other Transaction Documents was not
transferred at, prior to or after the Closing


54

--------------------------------------------------------------------------------





(each such Asset, an “Omitted Asset”), Seller shall, and shall cause its
Affiliates to (i) promptly assign and transfer all right, title and interest in
such Omitted Asset to Purchaser or its designated assignee without delivery of
any incremental consideration therefor, and (ii) pending such transfer, (A) hold
in trust such Omitted Asset and provide to Purchaser or its designated assignee
all of the benefits associated with the ownership of the Omitted Asset, and (B)
cause such Omitted Asset to be used or retained as may be reasonably instructed
by Purchaser.
6.13    Release of Liens; Accounts Payable.
(a)    Seller shall cause the release of all Liens (other than Permitted Liens)
on each Transferred Asset at or prior to the Closing and shall use its best
efforts to provide Purchaser with a confirmation from the holder(s) of such
Liens with respect to such release.
(b)    Seller shall cause all accounts payable of the Business relating to the
period on or prior to the Closing to be paid to the applicable creditors in
accordance with the payment policies, procedures or practices of the Seller
Group in effect as at the date hereof.
6.14    Shared Contracts.
(a)    Following the date hereof, the Parties shall use reasonable efforts to
enter into or to grant, and to cause each third party counterparty to a Shared
Contract that is set forth in Section 6.14 of the Disclosure Schedules (each a
“Specified Shared Contract”) to enter into or to grant, any new agreements,
bifurcations or consents as are reasonably necessary to permit Purchaser to
operate the Business on an independent basis following the Closing, derive those
claims, rights and benefits, and to assume any obligations and economic burdens,
as each such Person derives from such Specified Shared Contract immediately
prior to the Closing (such portion of the claims, rights benefits, obligations
and economic burdens that are related to the Business, is referred to herein as
the “Business Portion” and such portion of the claims, rights, benefits,
obligations and economic burdens that are related to Seller and the other
Selling Entities and their respective Subsidiaries and their businesses (other
than the Business), is referred to herein as the “Non-Business Portion”). If, on
the Closing Date, any such third party agreement, bifurcation or consent, as the
case may be, is not obtained with respect to a Specified Share Contract, Seller
and Purchaser shall, for a period of twelve (12) months following the Closing,
(a) continue to use commercially reasonable efforts to enter into or to grant,
and to cause each third party counterparty to such Specified Shared Contract to
enter into or to grant, any such new agreements, bifurcations or consents, as
applicable, (b) cooperate (at their own expense) reasonably and lawfully
following the Closing in a mutually acceptable arrangement under which
Purchaser, on the one hand, and Seller and the other Selling Entities, on the
other hand, would, where commercially reasonable and in compliance with
applicable Law, obtain the appropriate claims, rights and benefits and assume
and perform the related obligations and bear the related economic burdens of the
Business Portion of such Specified Shared Contract (in the case of Purchaser)
and the Non-Business Portion of such Specified Shared Contract (in the case of
Seller and the other Selling Entities), including by means of subcontracting,
sublicensing or subleasing arrangements, or enforcement by the party to such
Specified Shared Contract for the benefit (and at the expense) of Purchaser or
any of its Subsidiaries, or Seller or any of the other Selling Entities (as
applicable) that is an intended beneficiary thereof pursuant to this Section
6.14 and (c) pay, reimburse and/or otherwise be responsible for the Business
Portion of all license fees payable to any licensor by any of the foregoing or
their respective Subsidiaries under any such Specified Shared Contract on a pro
rata basis (based on the relative proportions of such license fee attributable
to the Business Portion and Non-Business Portion of such Specified Shared
Contract).


55

--------------------------------------------------------------------------------





(b)    Notwithstanding anything else set forth in this Section 6.14, neither
Party nor any of its Affiliates shall (i) be required to take any action
pursuant to Section 6.14(a) that would (x) result in a violation of any
obligation which such Party or its Affiliates has to any third party, (y)
constitute a breach or violation of any applicable Law (whether by operation of
law or otherwise), or (z) adversely affect the rights of Purchaser and its
Affiliates thereunder (unless the prior written consent of Purchaser has been
obtained), (ii) be obligated to pay (or cause to be paid) (x) fees, costs or
expenses in connection with their obligations under Section 6.14(a) (other than
immaterial administrative or legal costs and expenses) or (y) any consideration
to any third party who is requested to enter into or to grant any such new
agreements, bifurcations or consents, or (iii) be required to take any action in
connection with any Shared Contract that is not a Specified Shared Contract.
6.15    No Solicitation of Business Acquisition Proposals; Notice of Arlo
Acquisition Transaction.
(a)    During the Interim Period, Seller shall not, and shall cause its
Affiliates and its and their respective Representatives not to, directly or
indirectly, (i) initiate, solicit or knowingly encourage or facilitate the
making or submission of any Business Acquisition Proposal, (ii) participate in
any discussions or negotiations with any Person regarding a Business Acquisition
Proposal (provided, that informing a Person of the existence of this Agreement
after any such Person contacts Seller, any of its Affiliates or any of its or
their respective Representatives regarding a Business Acquisition Proposal and
of the restrictions set forth in this Section 6.15 shall not be a breach of this
Section 6.15) or (iii) furnish any information to any Person with respect to, or
agree to or otherwise enter into, any Business Acquisition Proposal. From and
after the date hereof, Seller shall, and shall cause its Affiliates and its and
their respective Representatives to, discontinue and not engage in any
solicitation efforts or negotiations with respect to or in furtherance of any
Business Acquisition Proposal. Seller shall promptly (and in any event within
two (2) Business Days after receipt thereof by Seller, any of its Affiliates or
any of its or their respective Representatives) advise Purchaser orally and in
writing of any Business Acquisition Proposal, request for information with
respect to any Business Acquisition Proposal or inquiry with respect to or which
would reasonably be expected to result in a Business Acquisition Proposal; the
material terms and conditions of such request, Business Acquisition Proposal or
inquiry; and the identity of the Person making the same.
(b)    During the Interim Period, and subject to the terms of any
confidentiality restrictions under Contracts to which a member of the Seller
Group is a party as of the date hereof, Seller shall notify Purchaser in writing
(i) if it intends to enter into a definitive agreement (other than a
confidentiality or exclusivity agreement but including any definitive agreement
relating to a tender offer or an exchange offer referred to in clause (ii)
below) in respect of an Arlo Acquisition Transaction at least five (5) Business
Days prior to the execution of such definitive agreement or (ii) within 48 hours
of (A) any tender offer or exchange offer relating to any equity securities of
Seller having been commenced or (B) any pre-commencement communication regarding
a tender offer or exchange offer relating to any equity securities of Seller
pursuant to Section 14d-2(b) of the Securities Exchange Act of 1934 having been
filed, in the case of each of (A) and (B) if such tender offer or exchange offer
has not previously been approved by Seller’s board of directors.
6.16    Intellectual Property.
(a)    For 180 days after the Closing Date, Seller and its respective Affiliates
shall display on their websites and in social media, in the locations previously
addressing the Business, a mutually-agreed statement about the transactions
contemplated hereby and a link to all websites and other social media venues
designated by Purchaser.


56

--------------------------------------------------------------------------------





(b)    Subject to the terms and conditions of this Agreement, Seller, on behalf
of itself and its current Affiliates, covenants not to assert against Purchaser
and its Affiliates (or its or their respective vendors, consultants,
contractors, suppliers and distributors solely in connection with their
providing goods or services to Purchaser or its Affiliates) any Intellectual
Property (expressly excluding, however, Trademarks) that was owned by Seller or
its current Affiliates as of or prior to Closing and that was used in connection
with the Business as of or prior to the Closing, solely with respect to
Purchaser and its Affiliates’ efforts to carry out the current and future
operations of the Business. The foregoing covenant is non-assignable (except to
any Affiliate, or in connection with a merger, consolidation or sale of all, or
substantially all, of the Business). For the avoidance of doubt, nothing in the
foregoing covenant limits Seller’s ability to enforce its Intellectual Property
anywhere in the world except as expressly limited herein.
(c)    Promptly after the date hereof, and in any event prior to the Closing,
Seller will take all actions necessary to record Seller as the owner of record
in respect of any Trademark registrations included in the Transferred IP, and
will provide evidence of such filings to Purchaser promptly after making the
same.
6.17    Business Materials; Transferred Personal Property.
At or prior to the Closing Date to the extent reasonably practicable, and
otherwise on or promptly after the Closing Date, Seller shall, and shall cause
its Affiliates to, to deliver to Purchaser (or its designees) all (i) the
Business Materials, the Transferred Books and Records and (ii) the Transferred
Personal Property, in each case if and to the extent not already located at the
Transferred Real Property or in the possession of Transferred Employees. If, at
any time following the Closing, any of Seller or its Affiliates shall discover
in its possession or under its control any other such Business Materials,
Transferred Books and Records or Transferred Personal Property, Seller shall,
and shall cause its Affiliates to, deliver promptly such Business Materials,
Transferred Books and Records and/or Transferred Personal Property to Purchaser
(or any of its designees).
6.18    Changes to the Transition Services Agreement.
(a)    During the Interim Period, each Party may propose (x) a change to a
Transition Service (as defined in the Transition Services Agreement) (including
a change to the Fee (as defined in the Transition Services Agreement) payable
with respect to a Transition Service), or the addition of a new service, in each
case, to be provided pursuant to the Transition Services Agreement after the
Closing, or (y) the removal of a Transition Service such that is not required to
be provided pursuant to the Transition Services Agreement after the Closing
(each such change, addition or removal, a “Change” and each proposal a “Change
Request”); provided, that any such Change of the type specified in the foregoing
clause (x) by Purchaser will not result in the provision of a Transition Service
by Seller that is materially inconsistent with any service provided by Seller or
any other Service Provider (as defined in the Transition Services Agreement) to
the Business during the 12-month period prior to the Closing Date (except that
this proviso will not apply if a Transition Service relates to services that
have not been provided by Seller prior to Closing) or require Seller to perform
any Transition Service that is prior to the Closing, performed by Transferred
Employees. The Parties shall consider and negotiate any Change Request proposed
by the other Party acting reasonably and in good faith and shall otherwise
negotiate reasonably and in good faith to agree to any Transition Services based
on the terms, principles and concepts set out with respect thereto in Schedule A
of the Transition Services Agreement (and any changes agreed between the Parties
with respect thereto, shall for purposes of the next sentence and Section 8.2(b)
be deemed to be a “Change”). If the Parties agree in writing to a Change then
Schedule A of the Transition Services Agreement shall be amended accordingly. No
Change shall take effect unless and until such Change is agreed to in writing by
the Parties.


57

--------------------------------------------------------------------------------





(b)    Each Party shall appoint an individual to act as the primary point of
operational contact for the administration of any Change Requests during the
Interim Period (each a “Transition Manager”). Each Transition Manager shall have
overall responsibility for (1) coordinating, on behalf of Seller or Purchaser,
as applicable, all activities related to Change Requests undertaken by Seller or
Purchaser, as applicable, (2) acting as a day-to-day contact with the other
Party’s Transition Manager and (3) subject to Section 6.2, making available to
the other Party the data, facilities, resources and other support services
required in order for the Parties to consider and negotiate any Change Request
reasonably and in good faith. The Transition Managers shall meet by telephone
every seven-day period during the Interim Period. At each such meeting, the
Transition Managers shall discuss (acting reasonably and in good faith) all
applicable Change Requests.
6.19    Right of First Offer.
(a)    If at any time following the Closing, Purchaser determines (i) to sell or
otherwise dispose of, in one transaction or a series of related transactions,
the Business to a Person that is not an Affiliate of Purchaser (other than a
sale or disposal that has been mandated by a Governmental Authority (including a
Governmental Antitrust Entity)) (a “Business Sale”), or (ii) to effect a solvent
voluntary liquidation or dissolution of the Business (a “Business Dissolution”),
then, prior to entering into definitive documentation with respect to such
Business Sale or Business Dissolution, Purchaser shall provide Seller with
written notice of such determination, and Seller shall have the non-transferable
right, but not the obligation, exercisable for a period of up to [***] after
receipt of such notice (the “ROFO Period”) to submit to Purchaser a bona fide
binding written offer (the “Offer”) to acquire all, but not less than all, of
the Business (the “Right of First Offer”). Any Offer shall specify the cash
purchase price at which Seller would be willing to acquire the Business and all
other material terms and conditions of the Offer; provided, that such material
terms and conditions shall not include contingent purchase price payments of any
kind or nature.
(b)     During the ROFO Period, and subject to the entry by Seller and its
Representatives into customary confidentiality agreements with Purchaser, Seller
shall be entitled, including through its Representatives, to have such
reasonable access to the properties, businesses, operations, personnel and books
and records of, or pertaining to, the Business as is reasonably necessary in
order to allow Seller to make a decision as to whether to exercise the Right of
First Offer. All such access shall be subject to the limitations set forth in
the second and fourth sentences of Section 6.2(a), which such limitations shall
apply mutatis mutandis as if Seller was the investigating party thereunder.
(c)     Notwithstanding anything herein to the contrary, Purchaser shall have
the sole right to accept or reject any such Offer provided by Seller by
delivering written notice of the same to Seller. If Purchaser accepts the Offer,
then (i) the Parties shall use commercially reasonable efforts to enter into
definitive agreements with respect to the purchase and sale of the Business (on
the terms set forth in the Offer) within [***] after receipt by Purchaser of the
Offer and (ii) if such definitive agreements are not entered into within such
[***] period, then the Right of First Offer shall terminate and be of no further
force or effect. If Purchaser rejects the Offer, then, solely with respect to a
Business Sale, (i) Purchaser may not enter into a definitive agreement for a
Business Sale that implies a total enterprise value for the Business (without
taking into account any purchase price adjustments or contingent payments) less
than the total enterprise value (without taking into account any purchase price
adjustments or contingent payments) proposed by Seller in its Offer for a period
of [***] beginning on the date Purchaser rejected such Offer (any Business Sale
that is not prohibited by the foregoing clause (i), a “Permitted Business Sale”)
and (ii) if (x) Purchaser does not enter into a definitive agreement for a
Business Sale within such nine (9) month period, and (y) Purchaser subsequently
determines to do so, then Purchaser must again comply with the requirements of
this Section 6.19.


58

--------------------------------------------------------------------------------





(d)    For the avoidance of doubt, and notwithstanding anything herein to the
contrary, in no event shall the following events trigger the Right of First
Offer: (i) a sale or disposition (whether by merger, consolidation, exchange of
equity securities or by any other manner in a single transaction or series of
related transactions), of, or involving, Purchaser or any of its Affiliates
(provided, that Purchaser or any such Affiliate is not a Primary Business
Entity) pursuant to which any Person becomes the record or beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the outstanding voting securities of Purchaser or such Affiliate, (ii)
a sale or disposition (whether in a single transaction or series of related
transactions) of all or substantially all of the consolidated assets or business


59

--------------------------------------------------------------------------------





(e)    
of Purchaser, (iii) a sale or disposition (whether in a single transaction or
series of related transactions) of any other businesses of Purchaser or any of
its Affiliates (other than, for the avoidance of doubt, the Business and/or a
sale of assets that constitute Primary Business Assets), (iv) a voluntary
winding down, liquidation or dissolution of Purchaser, any Affiliate of
Purchaser or any other business of Purchaser or any of its Affiliates (other
than the Business), (v) a sale or disposition (whether by merger, consolidation,
exchange of equity securities or by any other manner in a single transaction or
series of related transactions), of, or involving, any equity securities of
Purchaser or any of its Affiliates (provided, that Purchaser or any such
Affiliate is not a Primary Business Entity) and (vi) any offering or listing of
any securities of Purchaser or any of its Affiliates (including the Business).
Solely for purposes of this Section 6.19, “Primary Business Entity” shall mean
any of Purchaser and its Affiliates, if the revenues directly generated by such
Person (which, for the avoidance of doubt, shall not include revenues indirectly
generated by, or aggregated with, any other Person) attributable to the sale of
Seller Group Products and Services in the Territory pursuant to the Business
constitute more than fifty percent (50%) of the revenues generated by such
Person and (y) “Primary Business Assets” shall mean any assets of Purchaser and
its Affiliates if the revenues directly generated by all such assets (which, for
the avoidance of doubt, shall not include revenues indirectly generated by, or
aggregated with, any other assets) that are attributable to the sale of the
Seller Group Products and Services in the Territory pursuant to the Business
constitute more than fifty percent (50%) of the revenues generated by or
attributable to such assets; provided, that solely for purposes of the foregoing
clauses (x) and (y), references to “revenues” shall be references to revenues as
measured during the twelve (12)-month period set out in the most recent audited
financial statements of such Person (in the case of the foregoing clause (x)) or
the Person that holds the applicable assets (in the case of the foregoing clause
(y)).
(f)    Unless otherwise specified in this Section 6.19, the Right of First Offer
shall terminate and be of no further force or effect upon the earlier to occur
of (i) the entry into definitive agreements with respect to a Permitted Business
Sale, (ii) the consummation of any of the transactions contemplated by Sections
6.19(d)(i), 6.19(d)(ii) and 6.19(d)(vi), (iii) the failure by Seller to make an
Offer during any ROFO Period and (iv) the revocation of any Offer by Seller at
any time.
6.20    Transaction Litigation.
In the event that any Proceeding related to this Agreement, the other
Transaction Documents or the Purchase is brought or threatened in writing
against Seller and/or the members of the board of directors of Seller prior to
the Closing, Seller shall promptly notify Purchaser of any such Proceeding
brought against Seller and/or members of the board of directors of Seller and
shall keep Purchaser reasonably informed on a current basis with respect to the
status thereof. Seller shall not compromise, come to an arrangement, settle or
agree to settle any Proceeding in which Purchaser is named as a defendant or
where such agreement would impact Purchasers rights under or the economics of
this Agreement, without Purchaser’s prior written consent (not to be
unreasonably withheld, delayed or conditioned).


6.21    Customer Notifications.
(a)    Seller shall prepare and provide Purchaser with drafts of all such
notices and/or communications that are required under applicable Law to modify
all Seller Group agreements with end-users in the Territory pursuant to Seller’s
standard terms of service as at the date of this Agreement (or similar) in such
manner that will (i) allow for the transfer of all agreements between Seller and
its Affiliates, on the one hand, and end-users, on the other hand, in the
Territory pursuant to Seller’s standard terms of service as of the date of this
Agreement, to Verisure Ireland DAC (conditioned upon the Closing of the
transactions


60

--------------------------------------------------------------------------------





contemplated by this Agreement) and (ii) permit the transfer of such agreements
in accordance with Sections 6.21(b) and 6.21(d) (all such notices and
communications, the “Notices of Variation”). The Notices of Variation shall
contain, as a minimum, the wording set out in Schedule 6.21 such wording to be
changed only if Seller’s outside counsel advises Seller that such changes are
necessary to ensure compliance with applicable Law. Purchaser shall have the
right to review such Notices of Variation and provide input on the same, and
Seller agrees to consider such input in good faith. The Parties shall prior to
November 18, 2019, discuss in good faith such other changes to the Subscription
Agreements as the parties may reasonably require to be effected by the Notices
of Variation.
(b)    No later than November 19, 2019, Seller shall provide each customer and
end-user in the Territory with the Notices of Variation. Unless applicable Law
otherwise requires that a notice period is required, the Notices of Variation
shall be stated to be immediately effective on notice by the Seller Group.
Seller will provide periodic updates to Purchaser on the status of any responses
received in connection with such Notices of Variation.
(c)    In respect of all customers and end-users enrolled with Seller and its
Affiliates during the Interim Period, Seller shall enroll such customers under
Seller’s standard terms of service as modified by the Notices of Variation;
provided that Seller may take a commercially reasonable period of time following
the date of this Agreement, but no later than November 19, 2019, to implement
the modified terms of service and may treat any of the new customers and
end-users enrolled before such implementation as needing to receive the Notices
of Variation.
(d)    On or before the Closing Date, Seller shall provide Purchaser with all
notices and communications that are required to be sent to customers and
end-users in the Territory for purposes of (i) notifying customers and end users
of the transfer of the Subscription Agreements to Verisure Ireland DAC (as
described by the Notices of Variation), and (ii) transferring all user data
(including Personal Data) of customers and end users in the Territory to
Purchaser (collectively, the “Customer Notices”). Unless applicable Law
otherwise requires that a notice period is required, the Customer Notices shall
be stated to be immediately effective on notice by Seller. Where necessary, the
Customer Notices shall contain an appropriate mechanism for the collection of
all customer and/or end-user consents required to give effect to the transfers
envisaged by this Section 6.21(d). Purchaser shall have the right to review such
Customer Notices and provide input on the same, and Seller agrees to consider
such input in good faith and confirm the finalized form with Purchaser. Seller
will, promptly following at the Closing, send the finalized form of Customer
Notices to all applicable customers and end users, and shall provide periodic
updates to Purchaser on the status of any consents or other responses received
in connection with such Customer Notices. To the extent that the Parties agree
in accordance with this Section 6.21(d) that any Subscription Agreements or
Personal Data can only be transferred to Purchaser in accordance with applicable
Law with the express consent of the relevant customer and/or end-user, such
Subscription Agreements or Personal Data shall only be transferred to Purchaser
to the extent that Seller secures such consent, or the Parties agree such other
basis for transfer, and where no consent is obtained then the relevant
Subscription Agreement with the customer or end-user shall terminate.
6.22    French Call Option.
(a)    Notwithstanding any other provision of this Agreement, this Agreement
shall not constitute a binding agreement for Purchaser to purchase the French
Assets until the French Call Option is exercised by Purchaser.
(b)    French Call Option Terms.


61

--------------------------------------------------------------------------------





(i)    The French Call Option will enter into force at the date hereof.
Purchaser hereby accepts the benefit of the French Call Option and may, at its
own discretion and option, elect to exercise the French Call Option in
accordance with the procedures set forth herein, without having Purchaser being
committed to exercise such French Call Option or purchase the French Assets from
Seller (or its applicable Affiliate). Purchaser shall only be entitled to
exercise the French Call Option for all (and not a portion) of the French
Assets. The French Call Option may be exercised by Purchaser as promptly as
possible, after the date upon which the information and consultation process
with the relevant French Employee Representative(s) of Purchaser and/or any of
its Affiliates (the “French Consultation Process”) required under applicable
Laws in France in connection with the sale of the French Assets has been
completed, until the Outside Date, by sending to Seller a notice, in the form
set forth in Schedule 6.22(b)(i).
(ii)    Upon the election of Purchaser, Seller hereby unconditionally and
irrevocably promises and undertakes to sell to Purchaser all (and not a portion)
of the French Assets in accordance with and subject to the terms and conditions
specified in this Agreement (the “French Call Option”), it being understood
that, for the sake of clarity, if the French Call Option is exercised prior to
the Closing, the purchase price for the French Assets shall be included in the
computation of the Estimated Purchase Price and the Final Purchase Price.
(iii)    Subject to the provisions of Section 6.22(a), as soon as reasonably
practicable following the date hereof, Purchaser will cause the relevant
Purchaser’s Affiliates to initiate the French Consultation Process, as the case
may be. In such case, Seller shall cooperate with Purchaser and its Affiliates
to provide any assistance and/or information reasonably requested by Purchaser
in connection with the French Consultation Process. Should Purchaser and/or
local management of the relevant Purchaser’s Affiliate which shall acquire the
French Assets determine, or be advised by the relevant French Employee
Representative(s) of Purchaser and/or any of its Affiliates, that the French
Consultation Process (as defined herein) is not required under applicable Laws
in France in connection with the sale of the French Assets, then Purchaser may
promptly exercise the French Call Option on that basis.  
(iv)    The French Call Option shall automatically terminate on the earlier of
(x) the date of termination of this Agreement pursuant to Article X and (y) the
Closing Date, unless it is exercised or waived in accordance with the provisions
of this Agreement prior to such date.
6.23    Purchaser Replication of IT Infrastructure.
In order for the Seller Group to be able to provide Transition Services to
Purchaser from and after the Closing, (i) Seller and Purchaser will work
together in good faith during the Interim Period to identify all licenses or
subscriptions for IT Infrastructure that Purchaser will reasonably require in
order to operate the Business from and after the Closing and (ii) Purchaser
shall use commercially reasonable efforts to procure all such licenses or
subscriptions, on or prior to the Closing.
6.24    Restricted Contracts.
(a)    Prior to Closing, Seller shall, subject to Section 6.3(a), use reasonable
best efforts to cause the Restricted Contracts to be novated to Purchaser at the
Closing.
(b)    If, at the Closing, the Restricted Contracts have not been novated to
Purchaser, Seller shall (x) not, on or after the Closing, modify, amend, renew,
extend, provide any consent or agreement under, waive any provision of, or take
any other action under or with respect to, each Restricted Contract and (y)


62

--------------------------------------------------------------------------------





at the election of Purchaser (exercisable on or after Closing) (A) deliver
notice of termination pursuant to the terms of each of the Restricted Contracts
and (B) use commercially reasonable efforts to cause the termination, accordance
with the terms thereof, of each Restricted Contract in its entirety without any
ongoing liability or obligation of any member of the Seller Group.
ARTICLE VII    
CONDITIONS TO CLOSING
7.1    Conditions Precedent to Obligations of Purchaser and Seller and the Other
Selling Entities.
The respective obligations of the Parties to consummate and cause the
consummation of the Purchase shall be subject to the satisfaction (or waiver, in
whole or in part, by the Party for whose benefit such condition exists in its
sole discretion, to the extent permitted by applicable Law) on or prior to the
Closing Date of each of the following conditions:
(a)    No Injunction, etc. No Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Law or Order
that is in effect on the Closing Date that has or would have the effect of
prohibiting or enjoining the Purchase or making the transactions contemplated by
this Agreement illegal; and
(b)    Regulatory Authorizations. All Consents of any Governmental Authorities
listed in Schedule 6.3(b) hereto shall have been obtained.
7.2    Conditions Precedent to Obligation of Purchaser.
The obligation of Purchaser to consummate and cause the consummation of the
transactions contemplated by this Agreement shall be subject to the satisfaction
(or waiver, in whole or in part, by Purchaser in its sole discretion, to the
extent permitted by applicable Law) on or prior to the Closing Date of each of
the following conditions:
(a)    Accuracy of Representations and Warranties of Seller. (i) The
representations and warranties of Seller contained in this Agreement (other than
Seller Fundamental Representations) (disregarding any exception or qualification
of such representations and warranties that that are qualified by the terms
“material”, “in all material respects”, “Business Material Adverse Effect”, or
similar words or phrases) shall be true and correct on the Closing Date (except
to the extent such representations and warranties by their terms speak as of an
earlier date, in which case they shall be true and correct as of such date),
except for such failures to be true and correct which would not, individually or
in the aggregate, have a Business Material Adverse Effect, and (ii) the Seller
Fundamental Representations shall be true and correct in all but de minimis
respects on the Closing Date (except to the extent such representations and
warranties by their terms speak as of an earlier date, in which case they shall
be true and correct in all but de minimis respects as of such date).
(b)    Covenants of Seller. Seller shall have performed and complied in all
material respects with all covenants contained in this Agreement to be performed
by it prior to the Closing;
(c)    Officer’s Certificate. Purchaser shall have received a certificate signed
by an authorized executive officer of Seller, dated the Closing Date, to the
effect that the conditions specified in Sections 7.2(a) and ‎7.2(b) are
satisfied;
(d)    W-9. Purchaser shall have received an executed W-9 signed by Seller;


63

--------------------------------------------------------------------------------





(e)    No Business Material Adverse Effect. Since the date of this Agreement, no
Business Material Adverse Effect shall have occurred and be continuing;
(f)    Certain Consents. The approvals, consents, novations, ratifications or
waivers listed in Schedule 7.2(f) hereto, in each case in a form reasonably
satisfactory to Purchaser, shall have been obtained;
(g)    Employee Consultations. Seller shall have complied with its obligations
under Section 6.6(i) of this Agreement; and
(h)    Closing Deliverables. Purchaser shall have received the deliverables
required under Section 8.3 hereof.
7.3    Conditions Precedent to Obligation of Seller and the Other Selling
Entities.
The obligation of Seller and the other Selling Entities to consummate and cause
the consummation of the Purchase shall be subject to the satisfaction (or
waiver, in whole or in part, by Seller in its sole discretion, to the extent
permitted by applicable Law (provided, that, for the avoidance of doubt, no such
waiver of Section 7.3(d) shall be permitted if it results in Purchaser breaching
applicable Laws in France)) on or prior to the Closing Date of each of the
following conditions:
(a)    Accuracy of Purchaser’s Representations and Warranties. (i) The
representations and warranties of Purchaser contained in this Agreement (other
than Purchaser Fundamental Representations) (disregarding any exception or
qualification of such representations and warranties that that are qualified by
the terms “material”, “in all material respects”, “Purchaser Material Adverse
Effect”, or similar words or phrases) shall be true and correct on the Closing
Date (except to the extent such representations and warranties by their terms
speak as of an earlier date, in which case they shall be true and correct as of
such date), except for such failures to be true and correct which would not,
individually or in the aggregate, have a Purchaser Material Adverse Effect, and
(ii) the Purchaser Fundamental Representations shall be true and correct in all
but de minimis respects on the Closing Date (except to the extent such
representations and warranties by their terms speak as of an earlier date, in
which case they shall be true and correct in all but de minimis respects as of
such date);
(b)    Covenants of Purchaser. Purchaser shall have performed and complied in
all material respects with all covenants contained in this Agreement to be
performed by it prior to the Closing;
(c)    Officer’s Certificate. Seller shall have received a certificate signed by
an authorized executive officer of Purchaser, dated the Closing Date, to the
effect that the conditions specified in Sections 7.3(a) and ‎7.3(b) are
satisfied;
(d)    Exercise of the French Call Option. Solely to the extent required,
Purchaser shall have exercised the French Call Option in accordance with Section
6.22; and
(e)    Closing Deliverables. Seller shall have received the deliverables
required under Section 8.2 hereof.
ARTICLE VIII    
CLOSING
8.1    Closing Date.


64

--------------------------------------------------------------------------------





Unless this Agreement shall have been terminated pursuant to ‎Article X hereof,
the closing of the Purchase and the other transactions hereunder (the “Closing”)
shall take place at the offices of Simpson Thacher & Bartlett LLP, 2475 Hanover
Street, Palo Alto, California at 12:00 p.m., New York time, and in such other
places as are necessary to effect the transactions to be consummated at the
Closing, on the third Business Day immediately following the satisfaction or, to
the extent permitted by Law, waiver of all of the conditions in ‎Article VIII
(other than those conditions which by their nature are to be satisfied or, to
the extent permitted by Law, waived at the Closing but subject to the
satisfaction or, to the extent permitted by Law, waiver of such conditions), or
at such other time, date and place as shall be fixed by mutual agreement of the
Parties; provided, that notwithstanding the satisfaction of the conditions to
the obligations of Purchaser and Seller under Article VIII (or, to the extent
permitted by Law, the waiver of such conditions by the Parties entitled to waive
such conditions), unless otherwise agreed in writing by Purchaser, the Parties
shall not be required to effect the Closing prior to December 30, 2019. The date
on which the Closing occurs is referred to herein as the “Closing Date”. The
effective time (“Effective Time”) of the Closing for tax, operational and all
other matters shall be deemed to be 12:01 a.m., local time in each jurisdiction
in which the Business is conducted, on the Closing Date.
8.2    Purchaser Obligations.
At the Closing, Purchaser shall, or shall cause one or more of its Subsidiaries
to (i) deliver to Seller the Estimated Purchase Price by wire transfer of
immediately available funds to an account designated by Seller as provided in
Section 3.3 and (ii) deliver to Seller the following in such form and substance
as are reasonably acceptable to Seller:
(a)    an executed copy of a Bill of Sale, Assignment and Assumption Agreement,
substantially in the form of Exhibit E (the “Bill of Sale, Assignment and
Assumption Agreement”);
(b)    an executed copy a Transition Services Agreement, subject to any Changes
that may be agreed pursuant to Section 6.18, substantially in the form of
Exhibit F (the “Transition Services Agreement”);
(c)    an executed copy of a lease assignment with respect to the Transferred
Real Property, substantially in a form acceptable to Purchaser (collectively,
the “Lease Assignments”);
(d)    an executed copy of each Local Transfer Agreement, if required with
respect to each applicable jurisdiction, substantially in the form of Exhibit G
(unless amended pursuant to Section 2.4) (collectively, the “Local Transfer
Agreements”); and
(e)    the other documents described in Section ‎7.3.
8.3    Seller Obligations.
At the Closing, Seller shall deliver to Purchaser, and Seller shall cause such
of the other Selling Entities as are party thereto to deliver to Purchaser, the
following in such form and substance as are reasonably acceptable to Purchaser:
(a)    an executed copy of the Bill of Sale, Assignment and Assumption
Agreement;
(b)    an executed copy the Transition Services Agreement;
(c)    executed copies of the Lease Assignments;


65

--------------------------------------------------------------------------------





(d)    executed copies of the Local Transfer Agreements;
(e)    all documents required to effect the transfer of the Transferred IP at
the appropriate Governmental Authorities; and
(f)    the other documents described in Section 7.2.
ARTICLE IX    
INDEMNIFICATION
9.1    Survival.
(a)    Subject to Section ‎9.1(b), each representation and warranty contained in
‎Article IV and ‎Article V shall survive the Closing and shall terminate on the
eighteen (18) month anniversary of the Closing Date, except that (i) the Seller
Fundamental Representations and Purchaser Fundamental Representations shall
survive the Closing, and shall terminate on the six (6) year anniversary of the
Closing Date and (ii) the representations and warranties contained in Section
4.15 shall survive the Closing Date and shall remain in full force until 60 days
past the expiration of the applicable statute of limitations for the Taxes in
question (taking into account any extensions or waivers thereof). The covenants
and agreements contained in this Agreement (i) that are required to be performed
in whole prior to the Closing shall survive the Closing and shall terminate on
the eighteen (18) month anniversary of the Closing Date and (ii) that require
performance after the Closing shall survive until the expiration of the
applicable statute of limitations (taking into account any extensions or waivers
thereof).
(b)    Notwithstanding anything herein to the contrary, the obligations to
indemnify and hold harmless a Person pursuant to this Article IX in respect of a
breach of representation or warranty, covenant or agreement shall terminate on
the applicable survival termination date (as set forth in Section ‎9.1(a)),
unless an Indemnified Party shall have made a claim for indemnification pursuant
to Section ‎9.2 or Section 9.3, subject to the terms and conditions of this
‎Article IX (or Section 6.10(d), as applicable), prior to such survival
termination date, as applicable, including by delivering an Indemnification
Claim Notice to the Indemnifying Party. Notwithstanding anything herein to the
contrary, if an Indemnified Party has made a claim for indemnification pursuant
to Section 9.2 or Section ‎9.3 and delivered an Indemnification Claim Notice to
the Indemnifying Party prior to such survival termination date, then such claim
(and only such claim), if then unresolved, shall not be extinguished by the
passage of the deadlines set forth in Section ‎9.1(a).
(c)    In determining the existence of, and any Losses arising from, any
inaccuracy or breach of a representation or warranty herein, the terms
“material” or “materially,” any clause or phrase containing “material,”
“materially,” “material respects,” “Business Material Adverse Effect”,
“Purchaser Material Adverse Effect” or any similar terms, clauses or phrases in
any such representation or warranty shall be disregarded (as if such word or
clause, as applicable, were deleted from such representation, warranty or
covenant).
9.2    Indemnification by Seller.
Subject to the limitations set forth in this ‎Article IX, from and after the
Closing, Seller agrees to indemnify, defend and hold Purchaser, each of its
Affiliates and each of their respective Representatives (collectively, the
“Purchaser Indemnified Persons”) harmless from and in respect of any and all
Losses that they may incur arising out of, relating to or resulting from:


66

--------------------------------------------------------------------------------





(a)    any breach or inaccuracy of any representations or warranties of Seller
set forth in Article IV or the certificate delivered pursuant to Section 7.2(c);
(b)    any breach or failure of Seller or its Affiliates to perform any of its
covenants or other agreements contained in this Agreement;
(c)    all liability for Taxes (other than Transfer Taxes) relating to the
Transferred Assets for all taxable periods ending on or prior to the Closing
Date and the portion through the end of the Closing Date for any taxable period
that includes (but does not end on) the Closing Date; and/or
(d)    any Excluded Asset and/or any Excluded Liability.
9.3    Indemnification by Purchaser
Subject to the limitations set forth in this Article IX, from and after the
Closing, Purchaser agrees to indemnify, defend and hold Seller, its Affiliates
and each of their respective Representatives (collectively, the “Seller Group
Indemnified Persons”) harmless from and in respect of any and all Losses that
they may incur arising out of, relating to or resulting from:
(a)    any breach or inaccuracy of any representations or warranties of
Purchaser set forth in ‎Article V or the certificate delivered pursuant to
Section 7.3(c);
(b)    any failure of Purchaser to perform any of its covenants or other
agreements contained in this Agreement;
(c)    any Transferred Assets and/or any Transferred Liability, in each case of
the foregoing, solely to the extent arising out of or relating to the period
after the Closing Date (except, in each case of the foregoing, for such portion
of any Loss with respect to which Seller would be obligated to indemnify
Purchaser Indemnified Persons hereunder); and/or
(d)    All liability for Taxes (other than Transfer Taxes) relating to the
Transferred Assets for all taxable periods beginning after the Closing Date and
the portion after the Closing Date for any taxable period that includes (but
does not end on) the Closing Date, and (ii) any Transfer Taxes.
9.4    Limitations on Indemnification.
The Person making a claim for indemnification under this ‎Article IX is referred
to herein as the “Indemnified Party” and the Party against whom such claims for
indemnification are asserted under this Article IX is referred to herein as the
“Indemnifying Party”. Notwithstanding anything herein to the contrary, the
indemnification obligations of an Indemnifying Party pursuant to this Agreement
shall be subject to the following limitations:
(a)    De Minimis Claim. No Indemnifying Party shall be liable to an Indemnified
Party for, and no Indemnified Party shall be entitled to, any indemnification
for a Loss pursuant to Section 9.2(a) or Section 9.3(a), as the case may be
(other than with respect to breaches of the Purchaser Fundamental
Representations, Seller Fundamental Representations and breaches of any
representation or warranty set forth in Section 4.15) if, with respect to any
individual item of Loss, such item (together with any related series or groups
of related Losses) is less than $[***] (each, a “De Minimis Claim”).
(b)    Deductible. No Indemnifying Party shall be liable to an Indemnified Party
for, and no Indemnified Party shall be entitled to, any indemnification for
Losses pursuant to Section 9.2(a) or Section 9.3(a), as the case may be (other
than with respect to breaches of Purchaser Fundamental Representations,


67

--------------------------------------------------------------------------------





Seller Fundamental Representations and breaches of any representation or
warranty set forth in Section 4.15), unless the aggregate of all indemnifiable
Losses (excluding all De Minimis Claims) in respect of indemnification pursuant
to Section ‎9.2(a) or Section 9.3(a), as the case may be (other than with
respect to breaches of Purchaser Fundamental Representations, Seller Fundamental
Representations and breaches of any representation or warranty set forth in
Section 4.15), would exceed on a cumulative


68

--------------------------------------------------------------------------------





(c)    
basis $[***] (the “Deductible”), and then only to the extent such Losses exceed
the Deductible.
(d)    Maximum Amount. The maximum amount of indemnifiable Losses that an
Indemnifying Party shall be liable for, or that may be recovered by an
Indemnified Party, in the aggregate pursuant to Section ‎9.2(a) or Section
9.3(a), as the case may be (other than with respect to breaches of Purchaser
Fundamental Representations, Seller Fundamental Representations and breaches of
any representation or warranty set forth in Section 4.15), shall be $[***]. The
maximum amount of indemnifiable Losses that an Indemnifying Party shall be
liable for, or that may be recovered by an Indemnified Party, in the aggregate
pursuant to Section ‎9.2(a) (with respect to breaches of the Seller Fundamental
Representations), Section 9.3(a) (with respect to breaches of Purchaser
Fundamental Representations), Section 9.2(b) and Section 9.3(b) shall be the
Final Purchase Price. For the avoidance of doubt, there shall be no cap on the
amount of indemnifiable Losses that an Indemnifying Party shall be liable for,
or that may be recovered by an Indemnified Party with respect to Section 9.2(c),
Section 9.2(d), Section 9.3(c) and/or Section 9.3(d).
(e)    Insurance and Other Payments; Tax Benefits and Tax Costs. Payments by an
Indemnifying Party pursuant to Section ‎9.2 or Section ‎9.3 in respect of any
Loss shall be limited to the amount of any Liability or damage that remains
after deducting therefrom any insurance proceeds and any indemnity, contribution
or other similar payment actually received by the Indemnified Party (or its
Affiliates) from any third parties (other than the Indemnifying Party) in
respect of any such claim, net of any costs of recovery, and increases in
premiums. Payments by an Indemnifying Party pursuant to Section 9.2 or Section
‎9.3 in respect of any Loss shall be reduced by an amount equal to any Tax
Benefit. “Tax Benefit” means the Tax benefit actually realized by the
Indemnified Party arising from such indemnifiable Loss (determined on a with and
without basis), in each case, in the year the indemnifiable Loss is incurred or
the indemnity payment is made.
(f)    No Duplication. Losses shall be determined without duplication of any
other Loss for which an indemnification claim has been made or could be made
under any other representation, warranty, covenant or agreement. The Indemnified
Parties shall not be entitled to recover more than once for the same Loss.
(g)    Other Matters. No indemnity may be sought hereunder in respect of any
Losses to the extent such Loss was taken into account in determining the Final
Purchase Price.
(h)    No Setoff Rights. Neither Party shall have any right of setoff of any
amounts due and payable, or any amounts arising, under this Agreement against
any other amounts due and payable, or liabilities arising, under the Supply
Agreement or Transition Services Agreement. The payment obligations under this
Agreement, the Supply Agreement and the Transition Services Agreement remain
independent obligations of each Party, irrespective of any amounts owed to any
other Party under this Agreement or the Supply Agreement or Transition Services
Agreement, as the case may be.
(i)    Exclusive Remedy. Except as expressly provided otherwise in this
Agreement, and subject to Section 11.9, each Party acknowledges and agrees that,
following the Closing, the remedies provided for in Sections 2.4, Article III,
6.6 and 6.10, this Article IX shall be the sole and exclusive remedies for
claims and Losses available to the Parties and their respective Affiliates
arising out of or relating to this Agreement, except that nothing herein shall
limit the liability of any Party for claims arising from Fraud. This Section
9.4(h) shall not affect any Party’s ability to exercise any rights or remedies
available to such Party under the Supply Agreement or Transition Services
Agreement with respect to claims arising under the Supply Agreement or
Transition Services Agreement.


69

--------------------------------------------------------------------------------





(j)    WAIVER. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS A
RESULT OF FRAUD (AS DEFINED IN THIS AGREEMENT), NO PARTY SHALL BE LIABLE TO ANY
OTHER PARTY, OR THEIR AFFILIATES, FOR ANY LOSSES THAT ARE IN THE NATURE OF
SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, EXCEPT TO THE EXTENT THAT SUCH LOSSES
ARE REQUIRED TO BE PAID BY AN INDEMNIFIED PARTY IN CONNECTION WITH A THIRD PARTY
CLAIM, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED UPON BREACH OF CONTRACT,
TORT, BREACH OF WARRANTY, STRICT LIABILITY, STATUTE, OPERATION OF LAW OR ANY
OTHER THEORY OF RECOVERY.
(k)    Conflicting Claims. Notwithstanding anything herein to the contrary, for
the avoidance of doubt, (i) none of the Transferred Liabilities (or the transfer
thereof) shall (x) diminish any Purchaser Indemnified Person’s recovery for
Losses under this Agreement to the extent such Losses relate to any breach by
the Seller Group of any of its representations, warranties or covenants in this
Agreement, any of the Transaction Documents or any of the certificates delivered
hereunder or thereunder, in each case by any member of the Seller Group or (y)
prevent the inclusion of any portion of any Transferred Liability (including,
for the avoidance of doubt, the Transferred Liabilities in Exhibit D(b), Exhibit
D(c) and Exhibit D(h)) in Inventory Cost or Net Working Capital to the extent
such Liabilities are to be included in such amounts pursuant to Exhibit H and
(ii) none of the Excluded Liabilities (or the retention thereof) shall diminish
any Seller Group Indemnified Person’s recovery for Losses under this Agreement
to the extent such Losses relate to any breach by Purchaser of any
representations, warranties or covenants in this Agreement, any of the
Transaction Documents or any of the certificates delivered hereunder or
thereunder, in each case by Purchaser.
9.5    Indemnification Procedures.
(a)    Claim Procedure. In order for any Indemnified Party to be entitled to
make a claim for indemnification under this Article IX, such Indemnified Party
shall deliver a written notice (an “Indemnification Claim Notice”) to the
Indemnifying Party, as promptly as reasonably practicable after it acquires
knowledge of the fact, event or circumstance giving rise to a claim for Losses
pursuant to this ‎Article IX. Each Indemnification Claim Notice shall specify in
reasonable detail the nature of, the facts, circumstances and the amount or a
good faith estimate (only to the extent ascertainable) of the potential Losses
(the “Losses Estimate”) against which such Indemnified Party seeks
indemnification for, such claim asserted, and the provisions of this Agreement
upon which such claim for indemnification is made; provided, however, that any
failure by such Indemnified Party to give such prompt Indemnification Claim
Notice shall not relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that the Indemnifying Party is
actually and materially prejudiced thereby. After delivery of an Indemnification
Claim Notice to the Indemnifying Party, (i) the Indemnified Party which has
provided such Indemnification Claim Notice shall, upon written request from the
Indemnifying Party, supply and make available to the Indemnifying Party and its
Representatives (at the Indemnifying Party’s cost and expense) all relevant
information in its or its Affiliates’ possession relating to the claim
reasonably requested by the Indemnifying Party (except to the extent that such
action would result in a loss of attorney-client privilege; provided, that such
Indemnified Party shall use its commercially reasonable efforts to provide such
information in such format to the Indemnifying Party, or on an outside counsel
only basis or in such other manner which would not result in the loss of such
attorney-client privilege) and (ii) the Indemnified Party shall, and shall cause
its Representatives, to (A) be reasonably available to the Indemnifying Party
and its Representatives (at the Indemnifying Party’s cost and expense) during
normal business hours to discuss such claim, (B) render to the Indemnifying
Party and its Representatives such assistance as may reasonably be requested,
(C) provide reasonable access to such properties, facilities, books, records,
accountant work papers and other documents or information in their possession or
that may be reasonably obtained as the Indemnifying Party and/or its


70

--------------------------------------------------------------------------------





Representatives may reasonably require (at the Indemnifying Party’s cost and
expense) (provided, that the accountants of the Indemnified Party shall not be
obligated to make any working papers available to the Indemnifying Party or its
Representatives unless and until such Party or such Representative, as
applicable, has signed a customary confidentiality and hold harmless agreement
relating to such access to working papers in form and substance reasonably
acceptable to such accountants), and (D) otherwise cooperate with the
Indemnifying Party and its Representatives in good faith (at the Indemnifying
Party’s cost and expense). Without limiting the foregoing, such cooperation
shall include the retention and (upon the Indemnifying Party’s request) the
provision to the Indemnifying Party or its Representatives of books, records and
other documents and information which are actually and reasonably relevant to
such claim.
(b)    Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party by delivering an Indemnification Claim Notice
with respect to such Direct Claim to the Indemnifying Party promptly; provided,
however, that any failure by such Indemnified Party to give such prompt
Indemnification Claim Notice shall not relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party is actually and materially prejudiced thereby. The Indemnified Party shall
allow the Indemnifying Party and its Representatives to investigate the matter
or circumstance alleged to give rise to the Direct Claim, and whether and to
what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party as provided in Section ‎9.5(a). The Indemnifying Party may,
within thirty (30) days after receipt of an Indemnification Claim Notice with
respect to such Direct Claim, deliver to the Indemnified Party a written
response disputing such claim, which response must state in reasonable detail
the reasons why the Indemnifying Party disputes such claim, together with
reasonable supporting detail. If the Indemnifying Party fails to deliver a
written response disputing such claim within such thirty (30) day period, the
Indemnifying Party will be deemed to have waived its right to dispute such claim
and such claim shall have been deemed to have been agreed to by the Indemnifying
Party.
(c)    Third-Party Claims.
(i)    If any Indemnified Party receives notice of the assertion or commencement
of any action made or brought by any Person who is not a party to this Agreement
or an Affiliate of a party to this Agreement (a “Third-Party Claim”) against
such Indemnified Party with respect to which such Indemnifying Party may be
obligated to provide indemnification under this Agreement, such Indemnified
Party shall deliver an Indemnification Claim Notice with respect to such
Third-Party Claim to the Indemnifying Party promptly; provided, however, the
failure to give such prompt Indemnification Claim Notice shall not relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party is actually and materially prejudiced
thereby. Such Indemnification Claim Notice by the Indemnified Party shall
describe the Third-Party Claim in reasonable detail, and where reasonably
practicable, shall include copies of all letters, claims, complaints, filings,
documents and correspondence received by the Indemnified Party or its
Representatives with respect thereto.
(ii)    The Indemnifying Party shall have the right, but not the obligation, to
investigate, participate in, or by giving written notice to the Indemnified
Party within thirty (30) days of receipt of the Indemnification Claim Notice
relating to such Third-Party Claim to assume and control the defense of, or
settle (subject to Section 9.5(c)(v)), any Third-Party Claim at the Indemnifying
Party’s expense and by the Indemnifying Party’s own counsel, and the Indemnified
Party shall cooperate in good faith in such defense.


71

--------------------------------------------------------------------------------





(iii)    In the event that the Indemnifying Party timely notifies the
Indemnified Party it desires (and is permitted pursuant to Section 9.5) to
assume and control the defense of any Third-Party Claim pursuant to Section
9.5(c)(ii), it shall diligently prosecute such Third-Party Claim and it shall
have the right to take such action as it deems necessary to avoid, dispute,
defend, appeal or make counterclaims pertaining to any such Third-Party Claim in
the name and on behalf of the Indemnified Party. The Indemnified Party shall
have the right, at its own cost and expense, to participate in the defense of
any Third-Party Claim that the other Party has assumed the defense of with
counsel selected by it subject to the Indemnifying Party’s right to control the
defense thereof; provided, that if there exists a conflict of interest between
the Indemnifying Party and such Indemnified Party as has been determined by the
Indemnified Party’s outside legal counsel or if there are one or more different
defenses to such Third-Party Claim, then the Indemnified Party shall have the
right to claim the reasonable and documented costs and expenses of one (1)
counsel and one (1) local counsel in each applicable jurisdiction as
indemnifiable Losses to the extent the Indemnified Party is entitled to be
indemnified for such Third-Party Claim.
(iv)    If the Indemnifying Party elects not to compromise or defend such
Third-Party Claim or is not permitted to defend such Third-Party Claim, fails to
promptly notify the Indemnified Party in writing of its election to defend as
provided in this Agreement, or fails to diligently defend the Third-Party Claim,
the Indemnified Party may, subject to the provisions of this ‎Article IX, pay,
compromise or defend such Third-Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third-Party Claim. Each
of the Indemnified Party and the Indemnifying Party shall keep the other and the
other’s Representatives reasonably informed concerning the status of any such
Third-Party Claim and any related proceedings and all stages thereof. Each of
the Parties and the Indemnifying Party and the Indemnified Party shall cooperate
in good faith with each other in all reasonable respects in connection with the
defense of any Third-Party Claim, including making available (subject to the
confidentiality provisions of this Agreement) and retaining records relevant or
relating to such Third-Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense for, and the defense of, such Third-Party
Claim.
(v)    Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not compromise or otherwise enter into any judgment or settlement of
any Third-Party Claim without the prior written consent of the Indemnified
Party, other than a compromise, judgment or settlement that (A) is on
exclusively monetary terms with, subject to the limitations in Section 9.4, such
monetary amounts paid by the Indemnifying Party concurrently with the
effectiveness of the compromise, judgement or settlement, (B) does not involve
any finding or admission of violation of Law or admission of wrongdoing by the
Indemnified Party and (C) provides in customary form, an unconditional release
of, or dismissal with prejudice of, all claims against any Indemnified Party
potentially affected by such Third-Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 9.5(c), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).
(vi)    Notwithstanding the foregoing, if a Third-Party Claim (A) seeks relief
other than the payment of monetary damages or could result in the imposition of
an Order that would restrict in any respect any present or future activity or
conduct of Purchaser or any of its controlled Affiliates, (B) seeks a finding or
admission of a violation of Law (including any Third-Party Claim seeking to
impose criminal fines, penalties or sanctions) or of any Order or of a violation
of the rights of any Person by Purchaser or any of its controlled Affiliates, or
(C) is made by a Specified


72

--------------------------------------------------------------------------------





Distributor or in connection with a Specified Contract, then, in each such case,
Purchaser shall be entitled to solely direct the defense of any such Third-Party
Claim.
9.6    Mitigation.
Each Indemnified Party shall take commercially reasonable steps to mitigate all
Losses promptly after its senior executives have actually become aware of any
event which gives rise to any Losses that are indemnifiable hereunder.
9.7    Treatment of Indemnification Payments.
The parties agree that any indemnification payments made pursuant to this
Agreement shall be treated for Tax purposes as an adjustment to the Final
Purchase Price, unless otherwise required by applicable Law.
ARTICLE X    
TERMINATION
10.1    Termination Events.
Without prejudice to other remedies which may be available to the Parties by Law
or this Agreement, this Agreement may be terminated and the transactions
contemplated herein may be abandoned (provided, that with respect to Section
10.1(g), any such termination and abandonment shall be automatic and shall occur
immediately upon the occurrence of the event specified therein and shall not
require any action or notice on the part of any Party):
(a)    by mutual written consent of the Parties;
(b)    after March 4, 2020 (the “Outside Date”), by any Party by notice to the
other Party if the Closing shall not have been consummated on or prior to 5:00
pm Pacific Time on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 10.1(b) shall not be available to
any Party whose failure or whose Affiliate’s failure to perform any of its
representations, warranties, covenants or other obligations under this Agreement
has been the primary cause of, or otherwise primarily resulted in, the failure
of the Closing to occur on or prior to such date;
(c)    by any Party, if a final, non-appealable Order enjoining or otherwise
prohibiting consummation of the Purchase has been issued by any Governmental
Authority (unless such order, decree or ruling has been withdrawn, reversed or
otherwise made inapplicable) or any Law has been enacted that would make the
Purchase illegal;
(d)    by Seller if (i) Seller is not in material breach of any of its
representations, warranties, covenants or other obligations hereunder that
renders or would render the conditions set forth in Sections 7.2(a) or 7.2(b)
incapable of being satisfied on the Outside Date and (ii) Purchaser is in
material breach of any of its representations, warranties, covenants or other
obligations hereunder that renders or would render the conditions set forth in
Sections 7.3(a) or 7.3(b) incapable of being satisfied on the Outside Date, and
such breach is either (A) not capable of being cured prior to the Outside Date
or (B) if curable, is not cured within the earlier of (x) thirty (30) days after
the giving of written notice by Seller to Purchaser and (y) three (3) Business
Days prior to the Outside Date;


73

--------------------------------------------------------------------------------





(e)    by Purchaser if (i) Purchaser is not in material breach of any of its
representations, warranties, covenants or other obligations hereunder that
renders or would render the conditions set forth in Sections 7.3(a) or 7.3(b)
incapable of being satisfied on the Outside Date and (ii) Seller is in material
breach of any of its representations, warranties, covenants or other obligations
hereunder that renders or would render the conditions set forth in Sections
‎7.2(a) or ‎7.2(b) incapable of being satisfied on the Outside Date, and such
breach is either (A) not capable of being cured prior to the Outside Date or (B)
if curable, is not cured within the earlier of (x) thirty (30) days after the
giving of written notice by Purchaser to Seller and (y) three (3) Business Days
prior to the Outside Date;
(f)    by Purchaser, if a definitive agreement for an Arlo Acquisition
Transaction shall have been executed; or
(g)    automatically if the Supply Agreement is validly terminated prior to
Closing by Purchaser in accordance with its terms.
10.2    Effect of Termination.
In the event of any termination of this Agreement as provided in this Article X,
this Agreement shall forthwith become wholly void and of no further force and
effect, all further obligations of the Parties under this Agreement shall
terminate and there shall be no liability on the part of any Party (or any
Affiliate or Representative of such Party) to any other Party (or such other
Persons), except that the provisions of Sections ‎6.2(b), 6.4, 10.2 and
‎Article XI of this Agreement shall remain in full force and effect and the
Parties shall remain bound by and continue to be subject to the provisions
thereof. Notwithstanding the foregoing, the provisions of this Section 10.2
shall not relieve either Party of any liability for Fraud or for willful
misconduct or intentional breach of this Agreement.
ARTICLE XI    
MISCELLANEOUS
11.1    Notices.
All notices and other communications under this Agreement shall be in writing
and shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by e-mail (with written confirmation of transmission)
or (c) one (1) Business Day following the day sent by an internationally
recognized overnight courier (with written confirmation of receipt), in each
case, at the following addresses (or to such other address as a Party may have
specified by notice given to the other Party pursuant to this provision):,
(a)    If to Seller:        Arlo Technologies, Inc.
                2200 Faraday Avenue
                Carlsbad, CA 92008
                Attention:    Brian Busse, General Counsel
                Email:        [***]
with a copy (which shall not constitute notice) to:


Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention:     Barbara L. Borden
        Thomas A. Coll




74

--------------------------------------------------------------------------------





Email:         [***]
        [***]
(b)
If to Purchaser:    Verisure S.À.R.L.
Chemin Jean-Baptiste Vandelle 3, 1290 Versoix,



75

--------------------------------------------------------------------------------





(c)    
Switzerland
Attention:    Vincent Litrico
        Nina Cronstedt
Email:        [***]
        [***]
with a copy (which shall not constitute notice) to:


Simpson Thacher & Bartlett LLP
2475 Hanover Street
Palo Alto, CA 94304
Attention:     Atif I. Azher
        Naveed Anwar
Email:         [***]
        [***]

11.2    Bulk Transfers.
The Parties waive, to the fullest extent permitted by Law, compliance with the
provisions of all applicable Laws relating to bulk transfers of any jurisdiction
in connection with the transfer of the Transferred Assets.
11.3    Severability.
If any provision of this Agreement shall be declared by any court of competent
jurisdiction to be illegal, void or unenforceable, all other provisions of this
Agreement and the application of such provision to other persons or
circumstances other than those which it is determined to be illegal, void or
unenforceable, shall not be impaired or otherwise affected and shall remain in
full force and effect to the fullest extent permitted by applicable Law, and
Seller and Purchaser shall negotiate in good faith to replace such illegal, void
or unenforceable provision with a provision that corresponds as closely as
possible to the intentions of the Parties as expressed by such illegal, void or
unenforceable provision.
11.4    Further Assurances; Further Cooperation.
Subject to the terms and conditions hereof (including Section ‎6.3), each of the
Parties agrees to use commercially reasonable efforts to execute and deliver, or
cause to be executed and delivered, all documents and to take, or cause to be
taken, all actions that may be reasonably necessary or appropriate, in the
reasonable opinion of counsel for Seller and Purchaser, to effectuate the
provisions of this Agreement, provided, that all such actions are in accordance
with applicable Law. From time to time, Seller or its Subsidiaries (as
appropriate) will execute and deliver such further instruments of conveyance,
transfer and assignment and take such other action, at Purchaser’s sole expense,
as Purchaser may reasonably require to more effectively convey and transfer to
Purchaser any of the Transferred Assets, and Purchaser will execute and deliver
such further instruments and take such other action, at Seller’s sole expense,
as Seller or its Subsidiaries may reasonably require to more effectively assume
the Transferred Liabilities.
11.5    Counterparts.


76

--------------------------------------------------------------------------------





This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument. Copies of executed counterparts transmitted by
electronic signature (including by means of e-mail in .pdf format) shall be
considered original executed counterparts for purposes of this Section ‎11.5.


77

--------------------------------------------------------------------------------





11.6    Expenses.
Except as otherwise expressly provided herein, whether or not the Closing
occurs, Seller and Purchaser shall each pay their respective expenses incurred
in connection with the negotiation and execution of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.
11.7    Assignment; Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the Parties to
this Agreement and their respective permitted successors and assigns; provided,
however, that no Party to this Agreement may directly or indirectly assign any
or all of its rights or delegate any or all of its obligations under this
Agreement without the express prior written consent of the other Parties to this
Agreement, except that, (i) either Party may: (A) collaterally assign its rights
hereunder to any lender or debt financing source of such Party or any of its
Affiliates and (B) after the Closing, assign all or part of its rights or
obligations hereunder to any Person in connection with an internal
restructuring, joint venture, sale or divestiture of all or any part of the
equity interests or the assets of such Party or any of its Affiliates and (ii)
Purchaser may assign all or part of its rights or obligations hereunder to one
or more of its Affiliates, without the consent of the other Party (in the case
of clause (i)) or Seller (in the case of clause (ii)). No assignment of any
obligations hereunder shall relieve the Parties of any such obligations. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by the Parties and their respective successors
and permitted assigns.
11.8    Amendment; Waiver.
This Agreement may be amended, supplemented or otherwise modified only by a
written instrument executed by both Parties. No waiver by either Party of any of
the provisions hereof shall be effective unless explicitly set forth in writing
and executed by the Party so waiving. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, or a failure or delay by any Party
in exercising any power, right or privilege under this Agreement shall be deemed
to constitute a waiver by the Party taking such action of compliance with any
representations, warranties, covenants, or agreements contained herein, and in
any documents delivered or to be delivered pursuant to this Agreement and in
connection with the Closing hereunder. The waiver by any Party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach.
11.9    Remedies.
(a)    The Parties acknowledge and agree that irreparable damage would occur and
that the Parties may not have any adequate remedy at Law in the event that any
provision of this Agreement were not performed in accordance with its specific
terms or were otherwise breached, and that money damages or other legal remedies
would not be an adequate remedy for any such failure to perform or any such
breach. Accordingly, the Parties hereto acknowledge and hereby agree that in the
event of any breach or threatened breach by Seller or Purchaser of any of their
respective covenants or obligations set forth in this Agreement, each of
Purchaser and Seller, respectively, shall be entitled to an injunction or
injunctions to prevent or restrain breaches or threatened breaches of this
Agreement by such other Party (as applicable), and to specifically enforce the
terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
other (as applicable) under this Agreement, without proof of actual damages or
inadequacy of legal remedy and without bond or other security being required.
The pursuit of specific enforcement or other equitable remedies by any Party
will


78

--------------------------------------------------------------------------------





not be deemed an election of remedies or waiver of the right to pursue any other
right or remedy (whether at Law or in equity) to which such Party may be
entitled at any time.
(b)    Subject to Section 9.4(h), any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise at any time
of any other remedy.
(c)    Each of Seller and Purchaser hereby agrees not to raise any objections to
the availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of this Agreement by Seller or
Purchaser, as applicable, and to specifically enforce the terms and provisions
of this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of Seller or Purchaser, as
applicable, under this Agreement. The Parties hereto further acknowledge and
agree that (i) by seeking the remedies provided for in this Section ‎11.9, a
Party shall not in any respect waive its right to seek at any time any other
form or amount of relief that may be available to a Party under this Agreement
(including monetary damages) and (ii) nothing set forth in this Section ‎11.9
shall require any Party to institute any proceeding for (or limit any Party’s
right to institute any proceeding for) specific performance under this Section
‎11.9 prior or as a condition to exercising any termination right under
‎Article X (and pursuing damages after such termination (subject to the terms of
this Agreement)), nor shall the commencement of any Proceeding pursuant to this
Section ‎11.9 or anything set forth in this Section ‎11.9 restrict or limit any
Party’s right to terminate this Agreement in accordance with the terms of
‎Article X or pursue any other remedies under this Agreement or otherwise that
may be available then or thereafter.
11.10    Third Parties.
This Agreement does not create any rights, claims or benefits inuring to any
Person that is not a Party nor create or establish any third-party beneficiary
hereto (including with respect to any Business Employee); provided, however,
that, notwithstanding the foregoing, (i) Purchaser Indemnified Persons and
Seller Group Indemnified Persons are intended third-party beneficiaries of, and
may enforce, ‎Article IX and (ii) the Nonparty Affiliates are intended
third-party beneficiaries of, and may enforce, Section ‎11.15.
11.11    Governing Law.
This Agreement, and all claims or causes of action (whether in contract, tort or
otherwise) that may be based upon, arise out of or relate to this Agreement or
the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement) shall be governed by
and construed in accordance with the law of the State of Delaware, without
giving effect to any laws, rules or provisions that would cause the application
of the laws of any jurisdiction other than the State of Delaware.
11.12    Consent to Jurisdiction; Waiver of Jury Trial.
(a)    Each of the Parties hereto hereby irrevocably and unconditionally (a)
submits, for itself and its property, to the exclusive jurisdiction of the
Delaware Court of Chancery (or, only if the Delaware Court of Chancery declines
to accept jurisdiction over a particular matter, any Federal court of the United
States of America sitting in the State of Delaware), and any appellate court
from any thereof, in any Proceeding arising out of or relating to this Agreement
or the negotiation, execution or performance of this Agreement (including any
claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Agreement), or for
recognition or enforcement of any judgment, and


79

--------------------------------------------------------------------------------





agrees that all claims in respect of any such Proceeding shall be heard and
determined in such Delaware Court of Chancery (or, only if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any Federal
court of the United States of America sitting in the State of Delaware), (b)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Proceeding arising out of or relating to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement) in the Delaware Court of Chancery,
any Federal court of the United States of America sitting in the State of
Delaware, or in any Delaware State court, (c) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court, and (d) agrees that a final
judgment in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each of the Parties hereto agrees that service of process, summons, notice or
document by registered mail addressed to it at the applicable address set forth
in Section ‎11.1 shall be effective service of process for any Proceeding
brought in any such court.
(b)    THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
EXECUTION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT OR THE TRANSACTION
DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT, THE TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
11.13    Disclosure Schedules.
The Disclosure Schedules is hereby incorporated and made a part hereof and is an
integral part of this Agreement. Disclosures included in the Disclosure
Schedules shall be considered to be made for purposes of all other sections to
the Disclosure Schedules to the extent that the relevance of any disclosure to
any such other section of the Disclosure Schedules is reasonably apparent.
Inclusion of any matter or item in the Disclosure Schedules does not imply that
such matter or item would, under the provisions of this Agreement, have to be
included in the Disclosure Schedules or that such matter or item is otherwise
material. Reference to any Contract set forth in the Disclosure Schedules shall
be deemed to include all amendments, purchase orders and schedules thereto from
time to time through the date of this Agreement. Nothing contained in the
Disclosure Schedules should be construed as an admission of liability or
responsibility of any Party to any third party in connection with any pending or
threatened Proceeding or otherwise. Any capitalized terms used in the Disclosure
Schedules but not otherwise defined therein shall be defined as set forth in
this Agreement.
11.14    Entire Agreement.
This Agreement, the other Transaction Documents, the Disclosure Schedules and
the Exhibits hereto and any other agreements between Purchaser and Seller
entered into on the date hereof set


80

--------------------------------------------------------------------------------





forth the entire understanding of the Parties with respect to the subject matter
hereof and there are no agreements, understandings, representations or
warranties between the Parties or their respective Subsidiaries other than those
set forth or referred to herein or therein. In the event of any inconsistency
between the provisions of this Agreement and any other Transaction Document, the
provisions of this Agreement shall prevail.
11.15    Non-Recourse.
Except as expressly set forth in the other Transaction Documents or the
Confidentiality Agreement, all claims, obligations, liabilities, or causes of
action (whether in contract or in tort, at law or in equity, granted by statute
or otherwise) that may be based upon, in respect of, arise under, out or by
reason of, be connected with, or relate in any manner to this Agreement, or the
negotiation, execution, or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and such representations and
warranties are those solely of) the Persons that are expressly identified as
parties in the preamble to this Agreement (the “Contracting Parties”). No Person
who is not a Contracting Party, including any current, former or future
equityholder, incorporator, controlling person, general or limited partner,
member, Affiliate, or assignee or Representative of, and any financial advisor
or lender to, any Contracting Party, or any current, former or future
equityholder, incorporator, controlling person, general or limited partner,
Affiliate, or assignee or Representative of, and any financial advisor or lender
to, any of the foregoing or any of their respective successors, predecessors or
assigns (or any successors, predecessors or assigns of the foregoing)
(collectively, the “Nonparty Affiliates”), shall have any Liability (whether in
contract or in tort, at law or in equity, granted by statute or otherwise) for
any claims, causes of action, obligations, or liabilities arising under, out of,
in connection with, or related in any manner to this Agreement or based on, in
respect of, or by reason of this Agreement or its negotiation, execution,
performance, or breach (other than as expressly set forth in the other
Transaction Documents or the Confidentiality Agreement), and, to the maximum
extent permitted by Law, each Contracting Party hereby waives and releases all
such Liabilities, claims, causes of action, and obligations arising under, out
of, in connection with, or related in any manner to this Agreement or based on,
in respect of, or by reason of this Agreement or its negotiation, execution,
performance, or breach (other than as expressly set forth in the other
Transaction Documents or the Confidentiality Agreement) against any such
Nonparty Affiliates. Without limiting the foregoing, to the maximum extent
permitted by Law, except to the extent otherwise expressly set forth in the
other Transaction Documents or the Confidentiality Agreement, (i) each
Contracting Party hereby waives and releases any and all rights, claims,
demands, or causes of action that may otherwise be available, whether in
contract or in tort, at law or in equity, granted by statute or otherwise, to
avoid or disregard the entity form of a Contracting Party or otherwise impose
liability of a Contracting Party on any Nonparty Affiliate, whether granted by
statute or based on theories of equity, agency, control, instrumentality, alter
ego, domination, sham, single business enterprise, piercing the veil,
unfairness, undercapitalization, or otherwise, in each case, arising under, out
of, in connection with, or related in any manner to this Agreement or based on,
in respect of, or by reason of this Agreement or its negotiation, execution,
performance, or breach and (ii) each Contracting Party disclaims any reliance
upon any Nonparty Affiliates with respect to the performance of this Agreement
or any representation or warranty made in, in connection with, or as an
inducement to this Agreement.
11.16    No Joint Venture.
Nothing in this Agreement creates a joint venture or partnership between the
Parties. This Agreement does not authorize any Party (i) to bind or commit, or
to act as an agent, employee or legal Representative of, another Party, except
as may be specifically set forth in other provisions of this Agreement or (ii)
to have the power to control the activities and operations of another Party. The
Parties are independent


81

--------------------------------------------------------------------------------





contractors with respect to each other under this Agreement. Each Party agrees
not to hold itself out as having any authority or relationship contrary to this
Section ‎11.16.
11.17    Section Headings; Table of Contents.
The Section headings contained in this Agreement and the Table of Contents to
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.



IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
duly executed as of the date first above written.
Arlo Technologies, Inc.




By:    /s/ Matthew McRae
Name: Matthew McRae
Title: Chief Executive Officer




Verisure S.À.R.L.




By:    /s/ Austin Lally
Name: Austin Lally
Title: Chief Executive Officer




By:    /s/ Marta Panzano Barbero
Name: Marta Panzano Barbero
Title: Chief Human Resources Officer
 


Excluded Assets
The “Excluded Assets” shall consist of all assets of the Seller Group other than
any Transferred Assets, including without limitation:


(a)all cash and cash equivalents


(b)all claims, causes of action, choses in action, rights of recovery and rights
of setoff of any kind, including rights arising under warranties,
representations, indemnities and guarantees made by customers, suppliers,
vendors and licensors and including rights of subrogation, to the extent related
to the Excluded Assets or the Excluded Liabilities;


(c)all rights (A) of each member of the Seller Group under this Agreement and
the other Transaction Documents and (B) under the Specified Shared Contracts to
the extent relating to the Non-Business Portion;


(d)all organizational documents, minute and stock record books, corporate seals,
corporate or financial books, accounting records, Tax Returns and other Tax
records, and any personnel files and compensation data of the Seller Group;


(e) all rights of each member of the Seller Group to reimbursements,
indemnification, hold-harmless or similar rights to the extent relating to any
Excluded Assets or Excluded Liabilities;


(f)all accounts receivable of each Selling Entity;


(g)all Intellectual Property, including all Intellectual Property used or held
for use in the Business, other than the Transferred IP;


(h)all Tax credits, Tax refunds and other Tax assets of any member of the Seller
Group with respect to the Business for all taxable periods ending on or prior to
the Closing Date and the portion through the end of the Closing Date for any
taxable period that includes (but does not end on) the Closing Date;


(i)all assets relating to any Benefit Plan, except all Prepaid Benefit Plan
Premiums;


(j)all insurance policies;


(k)all Permits, including any import licenses;


(l)all tangible personal property and IT Infrastructure other than the
Transferred Personal Property, including any facility, furniture, fixture or
equipment (including test equipment), machinery, software or software as a
service, telecommunications or supplies owned or leased by any of the Seller
Group and used prior to the Closing to operate the Business;


(m)all new and used inventory of equipment used or sold in the Business other
than the Inventory;


(n)all equity interests of each member of the Seller Group; and


(o)all Affiliate Agreements; and


all Contracts listed on Exhibit A(p) (the “Excluded Contracts”).

Excluded Liabilities
The “Excluded Liabilities” shall consist of all Liabilities of each member of
the Seller Group that are not Transferred Liabilities, including all Liabilities
arising from (x) the Seller Group’s conduct or operations of the Business prior
to Closing and (y) the conduct and operations of the business of the Seller
Group (excluding the Business) whether arising before, on or after the Closing,
and shall also include the following:


(a)all Liabilities related to the Excluded Assets;


(b)all Liabilities to the extent arising under or incurred under the Transferred
Business Contracts and all outstanding purchase orders primarily relating to the
Business prior to the Closing (including all accounts payable arising from the
performance of such Contracts prior to the Closing);


(c)all Liabilities to the extent arising under or incurred under the Transferred
Real Property Lease prior to the Closing;


(d)all Liabilities arising out of Transferred Personal Property or the
Transferred IP solely to the extent such Liabilities arise out of or relate to
the period on or prior to the Closing;


(e)all accounts payable and indebtedness of each member of the Seller Group;


(f)all costs and expenses incurred by any member of the Seller Group in
connection with this Agreement or the transactions contemplated and/or related
to the solicitation of any other potential buyers of Seller, the Business and/or
the Transferred Assets or the consideration of strategic alternatives with
respect thereto;


(g)all Liabilities arising from or relating to any Proceeding involving Seller,
any of its Affiliates or any of their respective directors or officers relating
to or arising from this Agreement, the Supply Agreement or the transactions
contemplated hereby and thereby other than any Liability incurred directly by
Purchaser for its own conduct or own defense in connection with any such
Proceeding;


(h)all Excluded Employee-Related Liabilities;


(i)all Beckmann Liabilities;


(j)any Liabilities in respect of (i) Taxes (or the non-payment thereof) of
Seller for any Tax period (other than, for the avoidance of doubt, any Taxes
imposed with respect to any Transferred Asset for any taxable periods beginning
after the Closing Date and the portion after the Closing Date for any taxable
period that includes (but does not end on) the Closing Date), (ii) Taxes imposed
with respect to the Business or any Transferred Asset for all taxable periods
ending on or prior to the Closing Date and the portion through the Closing Date
for any taxable period that includes (but does not end on) the Closing Date,
(iii) Taxes of an affiliated, consolidated, combined, or unitary group of which
Seller (or any predecessor or Affiliate) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 (or any
analogous or similar state, local, or non-U.S. Law), and (iv) Taxes of any
Person imposed on Seller or in respect of the Business or any Transferred Asset
as a transferee or successor, by contract or pursuant to any Law, which Taxes
relate to an event or transaction occurring on or prior to the Closing;


(k)all Liabilities arising from or relating to any Affiliate Agreement; and


(l)all Liabilities arising from or relating to any Intercompany Account.



Transferred Assets
The “Transferred Assets” shall consist of all of the following assets.


(a)the goodwill of the Business;


(b)all Transferred Personal Property;


(c)all Inventory;


(d)all IT Infrastructure listed on Exhibit C(d) (the “Transferred IT”);


(e) (i) all Trademarks of the Business, including without limitation (A) those
trademarks and trade names set forth on Exhibit (C)(e)(i)(A) and (B) those
domain names, URLs, IP addresses, IP address ranges and websites of the Business
set forth on Exhibit C(e)(i)(B); (ii) all other Intellectual Property
exclusively used in the Business; and (iii) the right to enforce all
Intellectual Property in (i) and (ii) above and to obtain, establish, apply for,
prosecute and register the same, (collectively, the “Transferred IP”), and all
physical and tangible materials embodying the same (excluding any computers used
to host any such websites, provided they are not otherwise included in the
Transferred IT). For clarity, all Intellectual Property embedded or incorporated
in the Seller Group Products and Services is excluded from the Transferred IP;


(f)all Contracts primarily relating to, or primarily used in, the Business
(other than the real property leases and related vendor contracts relating to
facilities of the Seller Group in the Territory (excepting the Transferred Real
Property Lease), automobile leases, all assets relating to any Benefit Plan and
Contracts relating to IT Infrastructure except to the extent a software license
transfers with the transfer of a computer included in Transferred IT without the
need to obtain the consent of the licensor or a new license), including (w) all
Subscription Agreements and all accounts receivable arising from the performance
of such Subscription Agreements from and after the Closing; (x) the Contracts
set forth on Exhibit (C)(f), (y) the Business Portion of the Specified Shared
Contracts, subject to Section 6.14 and (z) any Contracts entered into by the
Business after the date hereof (1) with the prior written consent of Purchaser
or (2) unless otherwise agreed to in writing by Purchaser, with counterparties
(or their respective Affiliates) to the Contracts listed on Section 6.1(a)(iv)
of the Disclosure Schedules (collectively, the “Transferred Business
Contracts”), all outstanding purchase orders primarily relating to the Business
and all accounts receivable arising from the performance of such Transferred
Business Contracts and outstanding purchase orders from and after the Closing;


(g)(A) the Transferred Real Property Lease, together with (x) any security
deposits and any prepaid rent, business rates, service charges, and insurance,
in each case, relating thereto and any options to purchase in connection
therewith and (y) the right, title or interest of Seller and the other Selling
Entities, if any, in and to any fixtures, structures or improvements,
appurtenant to such real property subject to the terms and conditions of the
Transferred Real Property Lease and (B) any prepaid postal box charges in
Germany;
 
(h)all (A) customer, distributor and vendor lists to the extent relating to the
Business and (B) all marketing and advertising materials to the extent relating
exclusively to the Business (clauses (A) and (B), collectively, the “Business
Materials”);


(i)(A) all Transferred Books and Records; provided, that, subject to the Parties
entering into a Data Sharing Agreement, each member of the Seller Group shall be
entitled to retain and use one copy of any of the Transferred Books and Records
solely to the extent necessary for the purposes specified in Section 6.5(c) and
subject to the obligations specified therein. Seller acknowledges and agrees
that for the purposes of applicable data protection and privacy Laws each member
of the Seller Group shall be a controller (as defined by the GDPR) of Personal
Data contained within such retained Books and Records and the Seller and each
member of the Seller Group shall ensure any further processing of such Personal
Data shall be undertaken at all time in accordance with applicable data
protection and privacy Laws;


(j)all claims, causes of action, choses in action, rights of recovery and rights
of setoff of any kind, and all rights to obtain damages, refunds and rights of
recoupment of any kind, in each case, relating to the Transferred Assets,
accruing or arising at any time after the Closing Date, whether choate or
inchoate, known or unknown, contingent or otherwise;


(k)any data (including Personal Data) relating to employees who are Transferred
Employees to the extent (i) permitted by applicable Law and (ii) a consent has
been obtained from each such Transferred Employee by Seller to provide copies of
such data as they relate to each such Transferred Employee;
(l)all Prepaid Benefit Plan Premiums; and


(m)Except as expressly set forth above in this Exhibit C, all other rights,
title and interests of each Selling Entity of the type not covered by the
preceding clauses (a) to (k) in and to, as they exist as of the applicable
Effective Time, all of the Assets that are primarily related to, used or held
for use by such Selling Entity in connection with the Business of every kind,
nature, character and description, tangible and intangible, real, personal or
mixed, wherever located, in each case, as of such Effective Time.






82

--------------------------------------------------------------------------------


EXHIBIT D


Transferred Liabilities


The “Transferred Liabilities” shall consist of all of the following Liabilities
solely to the extent such Liabilities arise out of or relate to the period
following the Closing Date, and, notwithstanding the foregoing, shall exclude
all Excluded Liabilities.


(a)all Liabilities to the extent arising under or relating to the Transferred
Business Contracts (including the Subscription Agreements) and all outstanding
purchase orders primarily relating to the Business;


(b)all Liabilities for ongoing services to customers of the Business from and
after Closing under Subscription Agreements;


(c)all Liabilities for Seller Group product returns for customers in the
Territory, whether such product was sold before or after Closing;


(d)all Liabilities to the extent arising under or relating to the Transferred
Real Property Lease;


(e)all Assumed Employee-Related Liabilities;


(f)all Liabilities to the extent arising out of or relating to any Transferred
IT, Transferred Personal Property or Transferred IP;


(g)all other Liabilities to the extent relating to, arising out of or otherwise
in any way in respect of the Business or the conduct or operation of the
Business and activities related thereto, or the ownership, use or operation of
any Transferred Assets; and


all Liabilities with respect to price protection under the Transferred Business
Contracts, whether arising before or after the Closing.



